   1:17-cv-01201-SEM-EIL # 90-6                       Page 1 of 61                                                     E-FILED
                                       EDWIN R. PARKINSON 11/19/2018 Monday, 08 July, 2019 02:46:56 PM
                                                                         Clerk, U.S. District Court, ILCD
                                                    Page 1                                                        Page 3
  1        UNITED STATES DISTRICT COURT                       1        UNITED STATES DISTRICT COURT
                                                                     FOR THE CENTRAL DISTRICT OF ILLINOIS
  2      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                                              2
  3                                                               LOVELACE, et al.,                )
  4    LOVELACE, et al.,                 )                    3                           )
  5                            )                                             Plaintiff,       )
  6              Plaintiff,        )                          4                           )
                                                                            vs.       ) Case No.
  7                            )
                                                              5                     ) 17 CV 1201 JES JEH
  8              vs.       ) Case No.                             GIBSON, et al.,          )
  9                      ) 17 CV 1201 JES JEH                 6                     )
 10    GIBSON, et al.,           )                                        Defendants.      )
 11                      )                                    7
                                                              8
 12            Defendants.      )
                                                              9               DEPOSITION OF EDWIN R. PARKINSON,
 13                                                          10   produced, sworn, and examined on NOVEMBER 19, 2018,
 14                                                          11   between the hours of six minutes after nine o'clock
 15                                                          12   in the forenoon and forty-two minutes after twelve
 16                                                          13   o'clock in the afternoon of that day, at the office
 17                                                          14   of Alaris Litigation Services, 1 South Old State
                                                             15   Capitol Plaza, Springfield, Illinois 62702, before
 18         DEPOSITION OF EDWIN R. PARKINSON                 16   Ann Marie Hollo, CSR, RDR, CRR, in a certain cause
 19         TAKEN ON BEHALF OF THE PLAINTIFF                 17   now pending in the UNITED STATES DISTRICT COURT FOR
 20            NOVEMBER 19, 2018                             18   THE CENTRAL DISTRICT OF ILLINOIS, wherein LOVELACE,
 21                                                          19   et al., is the Plaintiff, and GIBSON, et al., are
                                                             20   the Defendants.
             Ann Marie Hollo, CSR, RDR, CRR
                                                             21
 22                                                          22
 23                                                          23
 24                                                          24


                                                 Page 2                                                           Page 4
   1     QUESTIONS BY:                           PAGE         1         APPEARANCES
                                                              2          For the Plaintiff:
   2   MS. THOMPSON                              5, 139                  Ms. Tara Thompson
                                                              3          LOEVY & LOEVY
   3   MS. EMERY                              119                        311 North Aberdeen
                                                              4          3rd Floor
   4   MR. HANSEN                               130                      Chicago, Illinois 60607
                                                              5          (312) 243-5900
   5                                                                     tara@loevy.com
   6               INDEX OF EXHIBITS                          6
                                                                          For the Quincy Defendants:
   7                                                          7           Ms. Ellen K. Emery
                                                                          ANCEL GLINK
       EXHIBIT                               PAGE             8           140 South Dearborn Street
                                                                          Chicago, Illinois 60603
  8                                                           9           (312) 782-7606
  9    Plaintiff's Exhibit 1                  62                          eemery@ancelglink.com
                                                             10
 10    Plaintiff's Exhibit 2                  66                          For the Defendants Adams County,
                                                             11           Farha and Keller:
 11    Plaintiff's Exhibit 3                  69                          Mr. James A. Hansen
                                                             12           SCHMIEDESKAMP, ROBERTSON, NEU &
 12    Plaintiff's Exhibit 4                  71                          MITCHELL, LLP
                                                             13           525 Jersey Street
 13    Plaintiff's Exhibits 5 - 14              79                        Quincy, Illinois 62301
 14    Plaintiff's Exhibit 15                  95            14           (217) 223-3030
                                                                          jhansen@srnm.com
 15    Plaintiff's Exhibit 16                  98            15
                                                             16             For Ed Parkinson:
 16    Plaintiff's Exhibits 17 - 23             105                         Mr. William F. Moran, III
                                                             17             Stratton, Moran, Reichert,
 17                                                                         Sronce & Appleton
 18       (Exhibits were retained by Ms. Thompson.)          18             725 South Fourth Street
                                                                            Springfield, Illinois 62703
 19                                                          19             (217) 528-2183
                                                                            bmoran@stratton-law.com
 20                                                          20      ALSO PRESENT: Mr. Curtis Lovelace,
                                                                                Ms. Christine Lovelace,
 21                                                          21                 Mr. Adam Gibson
                                                                     The Court Reporter:
 22                                                          22      Ann Marie Hollo, CSR, RDR, CRR
 23                                                                  Alaris Litigation Services
                                                             23      711 North 11th Street
 24                                                                  St. Louis, Missouri 63101
                                                             24      (314) 644-2191



                                                                                                            1 (Pages 1 to 4)
                                        ALARIS LITIGATION SERVICES                                                  EXHIBIT E
www.alaris.us                              Phone: 1.800.280.3376                                          Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                           Page 2 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                        Page 5                                                          Page 7
  1      IT IS HEREBY STIPULATED AND AGREED, by and               1       A. December 15, 1994. So it would be almost
  2   between counsel for Plaintiff and counsel for               2   14 years -- 24 years.
  3   Defendants that the deposition may be taken in              3       Q. Prior to that, did you work as an attorney
  4   shorthand by Ann Marie Hollo, RDR/CRR, a Certified          4   in another capacity?
  5   Shorthand Reporter, and afterwards transcribed into         5      A. Just prior to that, for seven years from
  6   typewriting; and the signature of the witness is            6   April 1, 1987 until December 15, '94, I was the
  7   expressly waived.                                           7   chief legal counsel for the then Illinois Department
  8                *****                                          8   of Conservation. It's now known as "Natural
  9             EDWIN R. PARKINSON,                               9   Resources."
 10   of lawful age, being produced, sworn and examined on       10     Q. Can you briefly tell me what other
 11   behalf of the Plaintiff, deposes and says:                 11   positions you've held as an attorney to your career.
 12   (Starting time of the deposition is: 9:06 a.m.)            12     A. Prior to 1987, I was in private practice
 13             DIRECT EXAMINATION                               13   in Jacksonville, Illinois from 1981 until '87. From
 14   BY MS. THOMPSON:                                           14   '71 to 1981, I was the elected state's attorney of
 15      Q. Mr. Parkinson, good morning.                         15   Morgan County, Jacksonville, Illinois. And I
 16      A. Good morning.                                        16   graduated from law school in 1971. So that's the
 17      Q. Could you please identify yourself for the           17   extent of my legal career.
 18   court reporter, sir.                                       18       Q. Were you admitted to the bar in Illinois
 19      A. Proper name is Edwin R. Parkinson,                   19   in 1971?
 20   P-A-R-K-I-N-S-O-N. I work as a special prosecutor          20       A. I was.
 21   with the Illinois State's Attorneys Appellate              21      Q. Have you been admitted to the bars of any
 22   Prosecutor here in Springfield.                            22   other states?
 23      Q. Mr. Parkinson, as you know, I represent              23      A. No other state.
 24   Curtis and his sons and Christine in this matter.          24       Q. Have you been admitted to certain federal


                                                        Page 6                                                          Page 8
  1   Have you been deposed before, Mr. Parkinson?                1   bars?
  2      A. Yes.                                                  2      A. Yes, the United States Supreme Court,
  3      Q. And I know as an experienced attorney, you            3   federal court.
  4   know the rules here. A couple of things that I              4      Q. And how many jury trials have you tried in
  5   would say is, as you know, I tend to be a fast              5   your career?
  6   talker. I'm going to try my best to slow down this          6      A. Over 200, maybe 300. Between 200 and 300.
  7   morning. If there's any questions that I ask that           7      Q. How many felony cases have you handled
  8   you either don't understand or don't hear, let me           8   regardless of the disposition in your career?
  9   know. Otherwise I'm going to assume that you                9      A. Many did not go to trial, but I would say
 10   understood my question, all right?                         10   in excess of 500 felonies. That's my guess. I
 11      A. Yes.                                                 11   don't -- I didn't keep track.
 12      Q. And, obviously, you have counsel here. If            12      Q. How many murder cases have you prosecuted?
 13   you need to confer with your counsel or take a break       13      A. Over 160.
 14   at any time, that's your right. I just ask if              14      Q. Is that 160 trials or 160 cases?
 15   there's a question pending, that you answer it             15      A. No. Actual trials? Probably over a
 16   before you take a break, okay?                             16   hundred, but the rest of them perhaps started a
 17      A. Yes.                                                 17   trial or went to -- you said, "jury trial" or
 18      Q. Is there any reason that you would be                18   "trials?"
 19   unable to give true and accurate testimony today?          19      Q. Well, let me ask you about trials of any
 20      A. No.                                                  20   kind.
 21      Q. You just indicated that you're with the              21      A. Trials of any kind? Felony trials,
 22   Illinois State's Attorney Appellate Prosecutor. And        22   between 100 and 130 probably.
 23   could you tell me how long you've been with that           23      Q. In your capacity as an Illinois State's
 24   office?                                                    24   Attorney special -- or an Illinois State's Attorney



                                                                                                            2 (Pages 5 to 8)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                        Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                               Page 3 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                           Page 9                                                           Page 11
  1    appellate prosecutor, have you supervised other                1   had you acted as a special prosecutor on prior cases
  2    people in that office?                                         2   in Adams County?
  3        A. Yes. I have the sort of unofficial title                3      A. Yes.
  4    of being in charge of the special prosecutions so              4      Q. How many times?
  5    that others, who are also special prosecutors, seek            5      A. It's a guess. I'm just saying ten.
  6    advice from me, and I help mete out or assign cases            6      Q. When was the last time that you had acted
  7    and also assist others with advice because I'm old.            7   as a special prosecutor in Adams County before you
  8        Q. Well, do people in your office rely on                  8   took over prosecuting Curtis Lovelace?
  9    your experience?                                               9      A. Well, there was a case against an attorney
 10        A. Yes.                                                   10   who was the brother of a circuit judge, and he was
 11        Q. To guide them as well?                                 11   charged with financial exploitation of an elderly
 12        A. Yes.                                                   12   person, and -- how long before? Probably six or
 13        Q. Can you briefly describe what a special                13   seven years ago.
 14    prosecutor in your office does.                               14      Q. What was the name of the defendant in the
 15        A. We work for the Illinois State's                       15   case you just described?
 16    Attorneys, the elected 100 -- 101, and sometimes              16      A. If I could think of the judge's name, his
 17    Cook County asks for our assistance. So 102                   17   brother.
 18    counties. We work for the elected state's attorneys           18              MR. HANSEN: I can help.
 19    in those areas, so that when the elected state's              19              THE DEPONENT: What?
 20    attorney, he or she thinks that they have a conflict          20              MR. HANSEN: It was Devin Cashman.
 21    or the appearance of a conflict of interest, they             21              THE DEPONENT: Yes, Devin Cashman.
 22    would ask -- mainly ask that our office would take            22   His brother was Judge Cashman.
 23    over in that particular case as the prosecutor.               23   BY MS. THOMPSON:
 24    They can do the same thing with the attorney                  24      Q. In any of the prior cases in Adams County


                                                           Page 10                                                      Page 12
  1   general's office, but many of them come to us                   1   that you have worked as a special prosecutor -- and
  2   because our prosecutors used to be state's                      2   when I say, "prior," I mean before Curtis Lovelace's
  3   attorneys, most of us.                                          3   case -- had you worked with Coroner Jim Keller?
  4         In addition to a conflict of interest,                    4      A. No, I don't believe so.
  5   sometimes state's attorneys feel uncomfortable when             5      Q. Had you worked on any of the prior cases
  6   there's not an actual conflict, so they ask us to               6   you'd worked on in Adams County with Adam Gibson?
  7   take over or to assist them, not in a true conflict             7      A. No.
  8   capacity, but to assist them.                                   8      Q. Have you worked on any of those prior
  9         For instance, somebody might have a                       9   cases in Adams County with Jessica Bowman?
 10   relative that might appear to be a conflict, or                10      A. No, not in Adams County.
 11   they're uncomfortable doing a murder trial for the             11      Q. Had you worked on cases with Jessica
 12   first time or doing any felony trial for the first             12   Bowman in another county before you prosecuted
 13   time, so we assist or act as special prosecutors.              13   Curtis Lovelace?
 14      Q. In your capacity as a special prosecutor,                14      A. Sangamon County.
 15   you are at times assisting counties who may have               15      Q. How many cases had you worked on with her
 16   smaller state's attorney's offices or people with              16   in Sangamon County?
 17   less experience than the special prosecutors in your           17      A. I know of one, of one. It was a death of
 18   office; is that right?                                         18   a young boy named Anakin Credit. A-N-A-K-I-N
 19      A. That's correct.                                          19   Credit.
 20      Q. In your capacity as a special prosecutor,                20      Q. And any other cases you recall working on
 21   you prosecuted Curtis Lovelace for the murder of his           21   with her -- Dr. Bowman -- before you prosecuted
 22   then wife, Cory Lovelace; is that right?                       22   Curt?
 23      A. That's right.                                            23      A. No, no. I don't believe so.
 24      Q. And prior to beginning that prosecution,                 24      Q. Have you worked on any cases after Curt's



                                                                                                           3 (Pages 9 to 12)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                              Page 4 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                       Page 13                                                           Page 15
  1   with Jim Keller?                                              1   to a court authority, so.
  2      A. No.                                                     2       Q. If a case has not been made public yet
  3      Q. What about with Adam Gibson?                            3   because there's still an ongoing investigation, or a
  4      A. No.                                                     4   grand jury hasn't returned an indictment yet, for
  5      Q. Had you worked on any cases before Curt's               5   instance, does that motion practice you described
  6   prosecution with Gary Hamilton?                               6   happen in secret?
  7      A. I don't believe so. Was he an EMT or                    7       A. That would happen in secret, I believe,
  8   fireman? I don't know.                                        8   but it would be -- there would still be a case
  9      Q. I'll represent to you that Gary Hamilton                9   logged in called an "MR," miscellaneous remedy case,
 10   was a former coroner of Adams County.                        10   so that the state's attorney would go -- would make
 11      A. Oh, that's right. No, I have not.                      11   the same motion, and it would be labeled "in the
 12      Q. In any of the prior cases that you'd                   12   interest of" or "regarding the investigation into
 13   worked on in Adams County before Curt's prosecution,         13   the felony of robbery" or whatever it is, and it
 14   had you consulted on any of those cases with Gary            14   would still be signed by the judge. And then we
 15   Farha?                                                       15   would be authorized by the authority to engage in an
 16      A. No.                                                    16   investigation with the investigators to determine if
 17      Q. And what about consulting with Jon Barnard             17   a charge would be brought.
 18   on any of those prior cases?                                 18       Q. Before a court signs that order appointing
 19      A. Yes, probably on all of the prior cases,               19   your office, does your office engage in any
 20   all six or seven of them, because he was the elected         20   investigation?
 21   state's attorney.                                            21       A. I don't believe so.
 22      Q. And did you have a good working                        22       Q. Does your office confer, to some extent,
 23   relationship with Jon Barnard at the time of Curt's          23   with the local prosecuting agency or local law
 24   prosecution?                                                 24   enforcement to just confer about whether or not an


                                                       Page 14                                                           Page 16
  1      A. Yes.                                                    1   appointment is going to be made?
  2       Q. Was he someone that you considered to be a             2       A. Yeah, that happens because the state's
  3   friend outside of your professional relationship?             3   attorney would call our office and kind of outline
  4      A. No, I didn't really know him outside of                 4   what the deal is, what the conflict is, and we would
  5   our professional relationship.                                5   either agree or disagree, and ask, "Why do you
  6       Q. And were you friends with Gary Farha at                6   really want us to be a special prosecutor? Can't
  7   the time of Curt's prosecution?                               7   you handle it? Can't your staff handle it?" So
  8      A. No.                                                     8   there would be conversation, yes.
  9       Q. Can you describe for me the process by                 9       Q. Do you need some water?
 10   which the special prosecutor is brought onboard a            10       A. I'm sorry. I have a --
 11   case where a local prosecuting agency determines             11       Q. No. I want to make sure you're okay.
 12   that they have a conflict.                                   12       A. I've got my cough drops. I'm not
 13      A. The procedure that is to be followed is                13   coughing; I just have a raspy throat.
 14   that when we are asked to take over the duties of a          14       Q. I appreciate you being here, even though
 15   state's attorney, and thereby become a special               15   your voice may not feel a hundred percent today.
 16   prosecutor, the agency, pursuant to statute, is              16       A. Okay.
 17   appointed by a judge, a sitting judge in that                17       Q. How does the special prosecutor's office
 18   county. And there is a request made first by the             18   go about getting files related to a case either
 19   state's attorney's office to the judge outlining             19   before or after it's appointed?
 20   that there is, in brief, a conflict or an appearance         20       A. Well, we assume that police reports in a
 21   of a conflict. And then on a motion to appoint               21   case of a death -- it would be an autopsy
 22   special prosecution by our office, and then a judge          22   report -- whatever the police or state's attorney's
 23   would sign an order, and then we would receive the           23   office had or has, and they would forward that to us
 24   order, and that's how we become appointed pursuant           24   or at least fax it to us perhaps. Some of the



                                                                                                       4 (Pages 13 to 16)
                                           ALARIS LITIGATION SERVICES
www.alaris.us                                 Phone: 1.800.280.3376                                     Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                             Page 5 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                      Page 17                                                          Page 19
  1   papers, not a full file, but enough for us to know           1       A. I believe we were because -- I believe we
  2   whether we should get in or not.                             2   were, because I believe in the binder was the motion
  3      Q. And then once your office has gotten in,               3   and order signed by the judge, I believe. I think
  4   how does your office go about getting the relevant           4   it had an MR -- I think it had an MR number on it
  5   documents related to a case?                                 5   regarding the death of Cory Lovelace.
  6      A. Well, most counties have a -- they put                 6       Q. After you -- well, let me ask you this.
  7   together a binder, and they include everything they          7   At the point that you had that meeting with
  8   have, we hope, and we ask for them to give us                8   Detective Gibson and Sergeant Summers, the grand
  9   everything they have. And from that, we can                  9   jury had not returned an indictment yet; is that
 10   ascertain with our other lawyers, perhaps, whether          10   right?
 11   we should have them reinterview people or do further        11       A. That's right.
 12   investigation or get other reports or talk to other         12       Q. All right. And from that point forward,
 13   experts, that sort of thing, but a binder is                13   did you play some role in getting this case to the
 14   compiled and given to the office that I work for.           14   grand jury?
 15      Q. And is the binder process that you                    15       A. Yes, I was assigned to the case, and so
 16   described the process that you've used with Adams           16   from -- I say the spring. I don't know if it was
 17   County to get documents in cases to which you've            17   March or April, but it strikes me as April. And up
 18   been appointed in Adams County?                             18   until August, I was the one in charge of reviewing
 19      A. Yes. They vary in thickness and depth,                19   all the reports and convening the grand jury, I
 20   depending on complexity of the case, but, yes.              20   think, in August of that year. And, again, I don't
 21      Q. When did you first become aware that there            21   know if it was '15 or -- of 2015 or '14, but a few
 22   was an investigation into Cory Lovelace's death?            22   months, four or five months.
 23      A. Well, her death was February 14th of                  23       Q. In that four or five months, the April to
 24   2006, as I recall, and I'm thinking it was -- I'm           24   August period, did you talk, yourself, with any


                                                      Page 18                                                         Page 20
  1   doing this from memory -- the spring of 2015 or '14.         1   witnesses in this case?
  2   Now, I don't know which for sure. But 2000 -- let's          2       A. Well, witnesses, I believe I talked with
  3   say it's 2015. Two officers from the Adams -- from           3   the mother of the deceased, of Cory Lovelace, and
  4   the Quincy Police Department, Adam Gibson and                4   Martha -- Marty, I believe. I made a trip or two to
  5   another officer, who I think was the supervisor.             5   Quincy to talk to a few witnesses. I think they
  6   I'd know his name if you told me, but they brought           6   were Jim Keller; Adam Gibson; Marty, the mother.
  7   me a binder. They wanted to meet with me, and I              7       Q. Marty Didriksen?
  8   believe we met halfway in Morgan County, actually,           8       A. Marty Didriksen, yes.
  9   for convenience. I think I told him we could meet            9       Q. Is there anyone else you spoke to in that
 10   at the Morgan County Courthouse in the grand jury           10   time period before the grand jury returned an
 11   room, which wasn't being used, and they had a binder        11   indictment besides Mrs. Didriksen, Jim Keller, and
 12   for me.                                                     12   Adam Gibson?
 13      Q. Was that a Sergeant Summers that was                  13       A. Well, I believe I talked to some
 14   there?                                                      14   pathologists. I talked to -- on the phone. I
 15      A. Yes, it was. And Summers -- I think it's              15   talked to Dr. Michael Baden out of New York City. I
 16   S-U-M-M-E-R-S.                                              16   talked to forensic pathologist, Jane Turner, out
 17      Q. All right. And did you look through the               17   of -- at that time St. Louis. I talked to Dr. Scott
 18   binder at that point?                                       18   Denton. Those are some of the people. I may have
 19      A. Well, not that day, but, yes, from then               19   talked to other witnesses, but I don't think I did
 20   on, yes, they gave -- I mean, I leafed through it,          20   at that time because there were reports of
 21   and it had categories of police reports, autopsy,           21   statements made by officers, EMTs and that sort of
 22   that sort of thing.                                         22   thing, but the ones that I personally talked to,
 23      Q. At that point had your office been                    23   either by phone or in person, I think I've covered
 24   appointed by a judge to work on this case?                  24   it.



                                                                                                      5 (Pages 17 to 20)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                      Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                            Page 6 of 61
                                       EDWIN R. PARKINSON 11/19/2018

                                                      Page 21                                                       Page 23
  1      Q. And you said that you were also reviewing             1       A. I don't think so.
  2   reports during this time period; is that right?             2      Q. Before the grand jury indictment, was
  3      A. Yes.                                                  3   there anyone else in your office that was similarly
  4      Q. Were those reports primarily of interviews            4   involved in advising or working on the
  5   that Detective Gibson had had with various                  5   investigation?
  6   witnesses?                                                  6      A. Before the grand jury?
  7      A. Yes.                                                  7       Q. Yes.
  8      Q. Did you rely on the veracity of those                 8       A. No. I think it was just me.
  9   reports in making your assessments about the case?          9     Q. At some point, a prosecutor named Julia
 10      A. Yes.                                                 10   Wykoff became involved; is that right?
 11      Q. And was that true both before and after              11     A. Yes.
 12   the grand jury came down that you relied on the            12       Q. When did Ms. Wykoff become involved?
 13   truthfulness of what you were reading in reports to        13       A. She became involved -- she was hired as a
 14   guide your prosecution of the case?                        14   brief writer, and also a very sharp, young lady, who
 15      A. Yes.                                                 15   just got her law degree. So she took an interest in
 16      Q. Did you play any role in deciding what               16   the case and did research for me, did research
 17   pathologists were going to be retained to give             17   probably six months before the first trial.
 18   advice or opinions in this case?                           18      Q. Did she have any role in speaking with
 19      A. Yes.                                                 19   witnesses in preparation for the first trial?
 20      Q. Can you explain your involvement in that             20      A. Well, I believe she spoke to -- I believe
 21   process?                                                   21   she spoke to Adam Gibson several times. I think she
 22      A. Well, I suggested to both -- I think it              22   was in charge of calling people, asking if they had
 23   was Sergeant Summers and Detective Gibson. I               23   any other -- anything else to say. She read the
 24   suggested that we might contact Michael Baden from         24   complete binder file that I had. And so she would


                                                      Page 22                                                       Page 24
  1   New York City because I had used him in other -- in         1   contact, among others, Marty Didriksen probably, the
  2   at least one other murder case years before.                2   mother of the deceased, and Adam Gibson, and I
  3         And I also had used -- when I say, "used,"            3   believe she also talked with Dr. Scott Denton. I
  4   that's consulted with and used as an expert                 4   don't know if -- I don't believe she ever talked to
  5   witness -- Dr. Jane Turner in at least three cases          5   Dr. Jessica Bowman.
  6   that I knew of at the time, and these were all death        6     Q. At some point, she also communicated with
  7   cases.                                                      7   someone named Erika Gomez; is that right?
  8         And I also had used Dr. Scott Denton                  8     A. Oh, yes, she had several. Actually, I
  9   because he had been assigned to cases in Sangamon           9   think there were several e-mails as well as phone
 10   County that I had prosecuted. And he also took             10   calls back and forth. Quite frankly, I assigned her
 11   over, I believe, as the forensic pathologist for           11   to that prior to the trial because we -- I think we
 12   Adams County after Jessica Bowman no longer was            12   had -- we think -- I don't "think." I know we had a
 13   being used by them.                                        13   dispute perhaps with your legal team about whether
 14         So I don't know if that answers your                 14   she would be called at the first trial, and it was
 15   question.                                                  15   determined by the judge, I think, that she would not
 16         But also there were autopsy report and               16   be called at the first trial. But she did maintain
 17   findings by Dr. Jessica Bowman, and I had reviewed         17   a relationship with Julia Wykoff over the phone.
 18   hers before in other cases and was not satisfied           18       Q. Later, another attorney from your office,
 19   with her findings in at least one other case in            19   named David Robinson, was involved in this matter;
 20   Sangamon County, so I knew about her. So I read her        20   is that correct?
 21   report.                                                    21       A. Yes.
 22      Q. Did you talk to Dr. Bowman at all about              22       Q. When did Mr. Robinson become involved?
 23   this case before the grand jury returned its               23       A. He became involved shortly before the
 24   indictment?                                                24   second trial. I think the reason was that Julia



                                                                                                    6 (Pages 21 to 24)
                                         ALARIS LITIGATION SERVICES
www.alaris.us                               Phone: 1.800.280.3376                                     Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                              Page 7 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                       Page 25                                                           Page 27
  1    Wykoff took another job with -- she may still be             1   believe, the youngest child, Larson, in his arms and
  2    there with the Supreme Court library. She took a             2   said that his wife was dead. Very brief
  3    better job, and so she was no longer -- otherwise            3   conversations, merely -- met with her once in her
  4    she would have been available for the second trial           4   home probably just to meet her, and that was it.
  5    because she did appear at the first trial as the             5       Q. Was there anything that she told you that
  6    second chair, but she left our employ.                       6   contradicted any of those initial reports from her
  7             So David Robinson, who is and was then and          7   about what had happened the day that Cory Lovelace
  8    still is the deputy director in charge of appeals, I         8   was found passed away?
  9    believe, for the Fourth Circuit. He's with our               9       A. No, but I didn't really go into detail.
 10    office. So he took over her place.                          10   She did not say anything was -- she thought it was a
 11         Q. Did Mr. Robinson have any involvement in            11   shock to her, and that Curtis Lovelace brought the
 12    this case until that time shortly before the second         12   child over and just merely said that, and turned
 13    trial where he began preparing for the second trial         13   around and went back, because, I believe, fire and
 14    with you?                                                   14   rescue people were on their way or maybe they were
 15        A. No.                                                  15   already there. I don't know, but she didn't tell me
 16         Q. Is there anyone else in your office who             16   anything that was contradictory.
 17    would have spoken to any witnesses in this case             17       Q. Was the main reason you were talking with
 18    about anything substantive over than you and                18   her because as the mother of the person who had
 19    Ms. Wykoff and Mr. Robinson?                                19   died, she had the role of being the -- you know, the
 20        A. From our office?                                     20   victim's family in this case and a person you needed
 21         Q. Yes.                                                21   to confer with because of that status?
 22        A. No. I think the three of us would be it.             22       A. Yeah. As a courtesy, I wanted to meet
 23         Q. And when I say, "anything substantive," I           23   with her, but I also believe she ended up -- we
 24    mean, I assume there might have been some point             24   didn't go into much depth about it, but she told me


                                                       Page 26                                                           Page 28
  1   where someone called and maybe asked for one of the           1   that she ended up at some point later -- Lyndsay,
  2   three of you and their call got transferred or                2   the oldest, came to live with her. And that
  3   something like that, but I'm talking about                    3   was -- she didn't go into detail, and I think she
  4   conversations that would be more than simply passing          4   told me that she was now off in school in Iowa, and
  5   on a message to one of the three of you.                      5   that she pretty much lived with -- she made it sound
  6      A. I think it was just us. I'm pretty sure                 6   like Lyndsay was kind of not kicked out of the
  7   it was just us three, we three.                               7   house, but she kind of didn't want to live there
  8      Q. What do you remember discussing with Marty              8   anymore when Erika Gomez lived there. I believe it
  9   Didriksen before the grand jury indictment in this            9   was mostly about Erika Gomez and she not getting
 10   case?                                                        10   along.
 11      A. Well, I wanted to meet her more or less                11      Q. What do you remember about your
 12   first because she was the mother of the deceased             12   conversations with Jim Keller before the grand jury
 13   young lady, and I believe Adam Gibson arranged the           13   indictment?
 14   time. I believe we went there together to her home,          14       A. Well, the conversations with him, since he
 15   more or less just a meeting so she knows who I was           15   was on the scene that morning, that he was the
 16   and what we were going to do. And also wanted to             16   assistant coroner, I believe, in 2006, to
 17   know if she had anything of remembrances of that             17   Mr. Hamilton. He arrived, and he said that his
 18   day, and I think that it had already been covered in         18   observations of Cory and the -- that she was in -- I
 19   reports from the police. Of course, that wouldn't            19   believe he used the word "in full rigor," "full
 20   have been Adam Gibson's reports. This was at the             20   rigor." She was -- her body was stiff. Her
 21   time of the event, in 2006 when she died. So I went          21   coloring was such that from his experience with
 22   over that with her briefly.                                  22   other deceased persons -- and I believe he worked
 23         She told me how Curtis Lovelace, her                   23   for a funeral home -- that there had been lividity.
 24   son-in-law, came across that morning with, I                 24   In other words, a pooling of the blood due to



                                                                                                        7 (Pages 25 to 28)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                       Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                              Page 8 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                      Page 29                                                           Page 31
  1   gravity, and he thought that she'd been dead for              1   refresh your memory about the year?
  2   some time.                                                    2       A. It's '14. It's '14.
  3      Q. Did he tell you when exactly he'd gotten                3       Q. So your understanding was they talked to
  4   to the scene the day that Ms. Lovelace's body was             4   Dr. Denton in the spring of 2014?
  5   found?                                                        5       A. Right, because I don't think it was at my
  6      A. Did he tell me what time he got there                   6   suggestion, but there was a problem with the autopsy
  7   or --                                                         7   done by Jessica Bowman, and part of that was my
  8      Q. Yes, or when.                                           8   doing, because I had other cases, at least one or
  9      A. It was that morning. Sometime after                     9   two other cases that I was aware of Jessica Bowman
 10   10:00 o'clock a.m.                                           10   who always -- almost always came up with an
 11      Q. And you said it was your suggestion that               11   undetermined cause of death when she should have
 12   Michael Baden be contacted to evaluate this case?            12   been able, in my opinion, not being a pathologist,
 13      A. Yes.                                                   13   but should have been able to determine a cause of
 14      Q. Are you the person who contacted him about             14   death, so -- but she found that the death of Cory
 15   looking into this matter?                                    15   was undetermined.
 16      A. Yes.                                                   16          But in her report, there were obvious
 17      Q. Did you have a formal opinion from him                 17   signals that she observed. She observed a cut on
 18   before the grand jury indictment?                            18   her lip. She observed -- I believe she observed
 19      A. Well, formal? I don't know when he wrote               19   petechiae. I know she went by the reports of the
 20   a report, but I did have an oral report that he -- I         20   EMTs that she was in a state of rigor, but she still
 21   remember him using the words, from his review of the         21   found it undetermined.
 22   autopsy and whatever other reports we sent him, that         22          So my long-winded answer is at some point,
 23   she died of suffocation at the hands of another.             23   I suggested that Adam Gibson and Keller talk to
 24      Q. Are all of the materials that you sent him             24   Dr. Denton and see what he thought. And he made the


                                                      Page 30                                                          Page 32
  1   to review in this case materials you sent via                 1   observation right away that unless the one who
  2   e-mail?                                                       2   performed the autopsy was willing to look further
  3      A. No. I probably sent them by regular mail,               3   and to amend her report, then they're pretty much
  4   snail mail. I probably copied -- I don't remember             4   stuck with that finding.
  5   for sure, but I'm almost positive I copied some               5           And that's been interpreted as we went
  6   reports and sent them to his office, and they were            6   through the trial -- sorry I'm so windy, but -- as
  7   by mail or by fax.                                            7   he wasn't asking that she change her report, but he
  8      Q. And as to Dr. Turner, are you the person                8   was making an observation that the way it was
  9   who recommended that Dr. Turner be contacted?                 9   written, go back to talk to her. So I believe
 10      A. Yes.                                                   10   Dr. Denton told the officers to, you know, unless
 11      Q. At the time that you recommended that                  11   she changes that, you're stuck with that report.
 12   Dr. Baden and Dr. Turner be contacted, did you know          12      Q. So when did you first learn that
 13   about prior conversations that either Jim Keller or          13   Dr. Denton had said that unless she changed
 14   Adam Gibson had had with Scott Denton?                       14   something, they were stuck with her report?
 15      A. I am familiar to some extent that they,                15       A. Well, I probably -- I probably learned it,
 16   together, I think, went to Bloomington or made               16   at least to that extent, within that four or five
 17   arrangements to talk to Dr. Denton, and I'm pretty           17   months that I had the case because Dr. -- that's why
 18   sure it was in the spring. I keep -- I used that             18   we asked that other experienced pathologists looked
 19   term because of when we were -- after I had gotten           19   into the same -- her report, her autopsy findings,
 20   the binder and in the spring of 2015 or '14. I wish          20   and see what they found.
 21   I knew which year it was.                                    21      Q. When was the first time that you talked
 22      Q. Can I stop you there? If I were to show                22   with Dr. Denton about this case?
 23   you a copy of the grand jury transcript in this case         23      A. I don't know that I talked to him before
 24   that had a date of August 27th of 2014, would that           24   the indictment or not. Casually maybe, but not -- I



                                                                                                      8 (Pages 29 to 32)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                       Fax: 314.644.1334
   1:17-cv-01201-SEM-EIL # 90-6                            Page 9 of 61
                                          EDWIN R. PARKINSON 11/19/2018

                                                       Page 33                                                        Page 35
  1   didn't get a report from him.                               1        Q. Where did you meet with him?
  2      Q. Were you relying on Dr. -- on Detective               2        A. In Quincy.
  3   Gibson and on Jim Keller's accounts to you about            3        Q. And when was that meeting?
  4   their conversations with Dr. Denton before you met          4        A. I probably met with him once or twice
  5   with Dr. Denton personally about this matter or             5   before August, probably early in the summer to
  6   talked with him personally about this matter?               6   confirm what he said he saw.
  7      A. I think so.                                           7        Q. That was when he was describing his
  8      Q. In your conversations with Detective                  8   memories of being at the scene?
  9   Gibson before the grand jury indictment, were you           9        A. Yes.
 10   talking to him on your office telephone?                   10        Q. Did you talk about any other topics with
 11      A. Either my office telephone or my cell                11   him in that one or two in-person meetings other than
 12   phone.                                                     12   what he observed at the scene?
 13      Q. All right. And has the number of the                 13        A. No. I believe that was the extent of what
 14   Illinois State's Attorney Appellate Prosecutor             14   I wanted to hear from him is what did he observe.
 15   changed between 2014 and today?                            15   And he also talked about -- was it at the morgue, or
 16      A. No. 782-2168.                                        16   whatever you would call it, that her body was taken
 17      Q. And I would ask you for your cell phone              17   to. He observed there, too -- that was probably at
 18   number, Mr. Parkinson, that you would have used to         18   a funeral home.
 19   communicate with Detective Gibson, and I'm happy to        19           But he also observed, he said, that when
 20   put that under seal in this transcript so that             20   the EMTs were there, couple of them, that when they
 21   doesn't become a public number.                            21   turned her to remove her from the bed, that her body
 22      A. It's --                                              22   and neck and arms and everything all moved in one
 23            MS. THOMPSON: So I think the                      23   motion, which he remembered because she was stiff.
 24   parties, we'll agree we'll make that number private.       24   "Stiff and cold," he said.


                                                       Page 34                                                        Page 36
  1            THE DEPONENT: It's on my business                  1       Q. Was there anyone else that was present at
  2   card. It's 836-046 -- area (217) 836-0462.                  2   those meetings with you and Mr. Keller other than
  3   BY MS. THOMPSON:                                            3   the two of you?
  4      Q. Are there any other telephone numbers that            4       A. Oh, probably Adam Gibson was there, I
  5   you used to talk with either Adam Gibson or Jim             5   believe.
  6   Keller about this case?                                     6       Q. How many cases had you worked on with
  7      A. Probably my personal cell, which I'd be               7   Dr. -- well, let me strike that and ask you a
  8   glad to give it to you, too, because depending on           8   different question.
  9   what cheap phones the state gives us to work with,          9          How many cases are you aware of where
 10   sometimes I'm in an area where my personal cell            10   Dr. Bowman returned and made an undetermined finding
 11   would work better, and I can give you that. That's         11   at autopsy before the Lovelace case?
 12   (217)414-3938.                                             12       A. I know of at least two others. One in
 13            MS. THOMPSON: I think the parties                 13   Adams County and one in Springfield. It's a
 14   would agree we'll also keep that number as a               14   drowning case in Adams County. I wasn't involved in
 15   confidential part of this transcript.                      15   it, but I knew about it.
 16            THE DEPONENT: Mm-hmm.                             16       Q. That was the Booth case?
 17            MS. EMERY: Correct.                               17       A. Yeah, I think so. Booth, where she was
 18   BY MS. THOMPSON:                                           18   found in the pool, her husband's pool.
 19      Q. Did you have any in-person meetings with             19       Q. All right.
 20   either Jim Keller or Detective Gibson, other than          20       A. And she found that undetermined.
 21   the meeting you described with Gibson and Summers,         21       Q. All right. And was the Bowman, the other
 22   where you met halfway to get the binder from them?         22   Bowman case in Sangamon County, was that the
 23      A. Well, I met with Jim Keller prior to the             23   Anakin --
 24   grand jury.                                                24       A. The death of Anakin Credit, young boy.



                                                                                                      9 (Pages 33 to 36)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                   Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 10 of 61
                                       EDWIN R. PARKINSON 11/19/2018

                                                     Page 37                                                       Page 39
  1      Q. Are you aware of any other cases where she             1       Q. All right. And he was the only witness
  2   made an undetermined finding?                                2   that you put before the grand jury to secure the
  3      A. There are others. I don't know their                   3   indictment against Mr. Lovelace; is that right?
  4   names, because consulting with local prosecutors             4       A. I think that's right. I don't think I
  5   here, Jessica Bowman had been the pathologist used           5   called Mr. Keller. I think it was Adam Gibson would
  6   in Sangamon County, and they had more than one jury          6   recite to the grand jurors what others had said.
  7   trial with her. And she was -- according to the              7       Q. And at the time that you put Detective
  8   prosecutor, she was remiss in ever coming up with a          8   Gibson before the grand jury, did you have any
  9   positive cause of death of blunt force trauma or             9   reason to believe that the testimony he was giving
 10   homicide. Either a cause of death or a manner of            10   to that grand jury was anything but truthful?
 11   death, they didn't like her, because she was                11       A. No.
 12   reluctant to put her name to a specific finding.            12       Q. As a prosecutor, you are aware of your
 13      Q. How did you learn that the Sangamon County            13   obligations under Brady versus Maryland; is that
 14   prosecutors were concerned about Dr. Bowman's               14   right?
 15   performance in these cases in the manner you just           15       A. Yes.
 16   described?                                                  16       Q. And those are your obligations to disclose
 17      A. Well, first of all, my one case was in                17   material exculpatory evidence to the defense?
 18   Sangamon County -- that was Anakin Credit. And then         18       A. Yes.
 19   the prosecutors, state's attorneys who prosecuted           19       Q. Is that an obligation that you take
 20   other cases knew -- or told me that she doesn't give        20   seriously?
 21   solid opinions and that she's reluctant to give a           21       A. Very. I usually -- not usually. Even
 22   positive opinion.                                           22   when I was a state's attorney, I gave them my whole
 23         There was another case in Decatur,                    23   file.
 24   Illinois. I don't know the name, but I could find           24       Q. You have a professional reputation in


                                                     Page 38                                                       Page 40
  1    it. Another death case where she wouldn't render a          1   Illinois that goes back to 1971, correct?
  2    specific opinion as to the cause of death.                  2        A. Yes.
  3       Q. Well, when did it first come to your                  3      Q. And have you, in every case that you have
  4    attention that there was this potential issue with          4   prosecuted, done your best to comply with your
  5    her not reaching opinions?                                  5   ethical obligations under Brady versus Maryland?
  6       A. Well, probably right away because I had               6       A. Yes. I'm very sure of that, yes.
  7    already done the Anakin Credit case, and I probably         7      Q. How did you get -- well, let me ask you
  8    already knew that, but I didn't -- I already knew           8   this.
  9    that she was -- even though she makes findings, she         9         Other than that initial binder that you
 10    isn't going to put her name to a cause of death. I         10   got from Gibson and Sergeant Summers in the
 11    already -- probably in the four or five months that        11   spring -- I think we determined that was 2014,
 12    I had the case before the indictment of                    12   correct?
 13    Mr. Lovelace.                                              13      A. '14, yes.
 14          It's a general answer, I know, because it            14      Q. All right. Other than the binder you got
 15    all is enveloped in why we asked Scott Denton his          15   from them in the spring of 2014, how did you get
 16    opinion, and he was very reluctant to go -- not            16   other materials from the Quincy Police Department
 17    second guess her, but to guess her, because he was         17   related to this case?
 18    very frustrated with any case he ever had to come in       18      A. Well, I don't know if every interview was
 19    to comment on her lack of ability to find what a           19   done by then because there was -- I think the guy
 20    forensic pathologist should find in his opinion. So        20   walking his dog, Dustin Strothoff, or something, I
 21    Scott Denton was familiar with her, too.                   21   think that was -- that may have come after the
 22       Q. Detective Gibson testified before the                22   indictment. I'm not sure. But I would get reports
 23    grand jury in this case; is that right?                    23   to supplement it, I guess.
 24       A. Yes, he did.                                         24       Q. And I'm asking about how you got reports



                                                                                                    10 (Pages 37 to 40)
                                         ALARIS LITIGATION SERVICES
www.alaris.us                               Phone: 1.800.280.3376                                     Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 11 of 61
                                       EDWIN R. PARKINSON 11/19/2018

                                                        Page 41                                                       Page 43
  1    thereafter. So I take it that you got the binder            1   date of the death until the time Adam Gibson took
  2    from them in the spring of 2014, and then an                2   interest in it. So, yeah, that's probably a fair
  3    investigation continued thereafter, correct?                3   question. I think he always was interested in what
  4        A. Yes.                                                 4   he saw that day and that nothing was ever
  5        Q. And how did you get materials from them              5   prosecuted.
  6    going forward from that point?                              6       Q. Is it your belief that Julia Wykoff took
  7        A. Oh, for one, I utilized Julia Wykoff to              7   her Brady obligations as seriously as you take
  8    continue to ask is this everything of -- since Adam         8   yours, Mr. Parkinson?
  9    Gibson was the chief case agent, I would call him in        9       A. Oh, definitely.
 10    charge of this. She made a continuing effort to ask        10       Q. And was that the policy of your office to
 11    of him and others, "Is this everything you've got?         11   take your obligations under Brady versus Maryland
 12    Do you have anything else?" And she was satisfied          12   seriously?
 13    that we had -- she satisfied herself and me that we        13       A. Well, it should be. I don't know about
 14    were getting ongoing reports. There weren't a lot          14   others in there, but it should be. It should always
 15    coming in, but she kept asking that, because it's          15   be the office's policy.
 16    always my opinion that the investigation continues         16       Q. Do you have any information to suggest
 17    all through the trial, so.                                 17   that Ms. Wykoff ever knowingly withheld in this case
 18        Q. And when you said she made an effort to             18   information that she had, which she thought should
 19    ask, was that to ask of Detective Gibson if she had        19   have been disclosed under Brady versus Maryland?
 20    everything?                                                20       A. No.
 21        A. Well, him, and also -- as I said, she was           21       Q. Is the same true for Mr. Robinson?
 22    in contact with Erika Gomez, too.                          22       A. Yes. The same is true that he did not
 23        Q. Was it your understanding in the                    23   withhold anything.
 24    conversations you had with Jim Keller that Jim             24       Q. And you have no reason to believe that he


                                                    Page 42                                                           Page 44
  1   Keller was assisting in this investigation?                  1   withheld any evidence that he thought he had a duty
  2      A. Was it my understanding he was assisting?              2   to disclose?
  3      Q. Yes.                                                   3       A. That's my opinion.
  4      A. Yeah, but he was, I'm sure, because he                 4       Q. After the grand jury returned its
  5   went with Adam Gibson, for instance, to go talk to           5   indictment, did you have any involvement in
  6   Dr. Scott Denton. I think he took -- I think he              6   arranging for Curtis Lovelace to be arrested?
  7   took an interest in being part of the investigative          7       A. No.
  8   team. I do.                                                  8       Q. Did you talk with anybody in the Quincy
  9      Q. And why do you think that? And let me ask              9   Police Department about the logistics of having him
 10   you a better question, which is why was it your             10   brought into custody?
 11   impression that he took an interest in being a part         11       A. No, I didn't think there would be any
 12   of the investigative team?                                  12   problem with that, and I don't take any interest in
 13      A. Well, I talked to him on the phone a few              13   that anyway. That's up to the police.
 14   times, and he said, "You know, I remember what I saw        14       Q. Did you have any involvement in setting up
 15   that day of her body." And there's already a report         15   a plan for interviewing Curt's children at the time
 16   to that effect. And then I think he just -- he was          16   that Curt was arrested?
 17   free to call, talk about the case whenever he wanted        17       A. No.
 18   to, and I bet I talked to him 10 or 12 times over           18       Q. Did Detective Gibson or anyone else at the
 19   the next year.                                              19   Quincy Police Department tell you that they were
 20      Q. Did he tell you that he had undertaken his            20   planning on trying to interview Curt's sons?
 21   own investigation of this case before Detective             21       A. Well, they may have. I don't remember
 22   Gibson began looking into it?                               22   that specifically. The reason is because the day
 23      A. I don't know if he used those words, but I            23   the indictment came down, sometime in August,
 24   assumed he was always interested in it since the            24   actually I heard that they confronted Mr. Lovelace



                                                                                                      11 (Pages 41 to 44)
                                         ALARIS LITIGATION SERVICES
www.alaris.us                               Phone: 1.800.280.3376                                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 12 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                       Page 45                                                          Page 47
  1    at his office. I don't know if he was coming and            1   course, because we didn't need -- we didn't need him
  2    going from lunch or something, but the -- I didn't          2   since we had two other forensic pathologists who
  3    know they were going to do that, but they walked up         3   already gave me a report, but sometime after that.
  4    and arrested him, I believe, at his office, and I           4   And I think he was reluctant to get in the case, but
  5    don't think there was any discussion about the kids.        5   I thought he was important because he was the one
  6    I learned later that they took them from school             6   hired by Adams County to take over for Jessica
  7    maybe. I didn't have anything to do with that, but          7   Bowman and that I thought he was a fine forensic
  8    I just heard about the events of the day.                   8   pathologist.
  9      Q. How did you hear about the events of the               9       Q. As you testified earlier, was your
 10    day?                                                       10   understanding that his reluctance stemmed from
 11          A. Well, I believe that most likely Adam.            11   a -- not wanting to get involved in this case
 12    I'm not pinning this to him for certain. He may            12   because it involved Dr. Bowman?
 13    have called me and said, "Well, he's in custody, and       13       A. I think that's fair, yes, because he was
 14    we've got -- we were talking to the kids." So they         14   tired of trying to clean up her -- trying to use his
 15    decided to do that on their own, I guess. I                15   words. "Trying to clean up her vague non-opinions"
 16    remember something being said about their school,          16   when he thought, as a professional, that she should
 17    so.                                                        17   be able to give one. And he did not want to get
 18       Q. Did you ever give any advice to anybody in           18   involved in a case to second guess a person who
 19    the Quincy Police Department about how or if to            19   performed the autopsy.
 20    interview Curt's boys?                                     20       Q. And at the time of the grand jury
 21       A. I don't believe I did. I don't know what             21   indictment, did you have any information from any
 22    I would have said. I don't know that it's unusual          22   source that Dr. Denton had any reservations about
 23    to probably go -- you know, it's -- you're not             23   this case being a murder?
 24    asking that. I mean, they went and found them at           24       A. No.


                                                       Page 46                                                          Page 48
  1   school. Maybe they didn't want them to find out              1       Q. At the time of the grand jury indictment,
  2   that their dad wasn't going to be home when they got         2   did you have any information from any source that
  3   out of school. I don't know. Maybe he was the one            3   Dr. Denton had any reservations about the timing of
  4   that was going to pick the kids up at school. I              4   when Cory Lovelace died not fitting with a theory
  5   don't know. So I didn't put any import on it at              5   that Curt was responsible for her death?
  6   all. I didn't have anything to do with it.                   6       A. No.
  7      Q. When was the first time you had                        7       Q. Did that remain true at the time that you
  8   any -- well, let me actually ask you a different             8   tried Curt Lovelace for the first time?
  9   question.                                                    9       A. Yes.
 10         At some point did you -- at some point,               10       Q. And to be clear, at the time of Curt's
 11   did you form the belief that there was a formal             11   first trial, did you have any information that
 12   report that had been prepared by Dr. Denton about           12   suggested to you that Dr. Denton had any reluctance
 13   this case only to learn that you'd been mistaken            13   about calling Cory Lovelace's death a "murder"?
 14   about that?                                                 14       A. Well, reluctance is -- he was reluctant to
 15      A. Well, I bugged Dr. Denton for months about            15   get in the case because of his prior dealings with
 16   I wanted him to give me an opinion. He finally did          16   cases performed by Jessica Bowman.
 17   give me one, because I thought if we were going to          17         And where the rub comes is, in my opinion,
 18   call him -- again with Brady, for instance. If              18   it's a misinterpretation of Dr. Denton's theory of
 19   we're going to call him as a witness, which I               19   the case when some people have said that he was
 20   planned to do, I wanted a report, and he didn't make        20   trying to get Jessica Bowman to change her report.
 21   a report for months.                                        21   That's not what he said. What he told the
 22       Q. And when did you start -- when did you               22   detectives and what he told me was unless Jessica
 23   first ask him for a report?                                 23   Bowman, who performed the autopsy, is willing to
 24      A. Well, it was after the indictment, of                 24   amend her report that might be consistent with some



                                                                                                    12 (Pages 45 to 48)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 13 of 61
                                      EDWIN R. PARKINSON 11/19/2018

                                                   Page 49                                                               Page 51
  1    of her findings, then you're stuck with her report.         1       Q. Have you ever talked with someone at any
  2          Now, that's from a scientific and medical             2   point about this case named Dr. Ezra Pounder (sp)?
  3    person, and so he's not saying, "Tell her to change         3       A. No. Is he a poet from England?
  4    her report." But unless you get someone                     4       Q. It sounds like a poet.
  5    else's -- unless you get her to admit that she made         5            Prior to the first trial, had you ever
  6    sufficient findings that should have led her to a           6   spoken, yourself, with Erika Gomez?
  7    cause of death, then you're stuck with her report.          7       A. Prior to the first trial?
  8    I know that sounds like around -- around the bend,          8       Q. Yes.
  9    but that's different than him telling Gibson, "Go           9       A. I don't think I have ever talked to her.
 10    tell her to change the report." He never did that.         10   I think there was some e-mails she sent, which I
 11          That probably didn't answer your question.           11   referred to Julia. I don't believe I have ever
 12       Q. Well, when did Dr. Denton first tell you             12   talked to her prior to the first trial.
 13    that unless Dr. Bowman was willing to amend her            13       Q. And had you ever talked with
 14    report, you were stuck with her report?                    14   Dr. Shaku, S-H-A-K-U; Teas, T-E-A-S; about this case
 15       A. Well, I guess he probably said that all              15   before the first trial?
 16    along. Probably after the indictment, for sure, but        16       A. Personally talked to her?
 17    he made that statement to me. And if she wasn't            17       Q. Yes.
 18    going to amend the report -- in other words, her           18       A. No.
 19    report is going to come out at any trial you do. So        19       Q. Had you exchanged -- did you exchange any
 20    the defense attorneys are going to have that in            20   e-mails with her before the first trial?
 21    their favor that she actually did the autopsy. He          21       A. No.
 22    didn't, but he reviewed what she found, and he             22       Q. Did you talk with her before the second
 23    thought she should be able to look at her own report       23   trial?
 24    and come up with a conclusion.                             24       A. I don't think I have ever talked to her


                                                   Page 50                                                               Page 52
  1           So I think I probably learned that all               1   until she took -- got on the stand. Because she was
  2    along. After Mr. Lovelace was indicted, that was            2   the same lady that was in those trials both in
  3    always Dr. Denton's statement, but it wasn't -- it          3   Springfield and in Decatur where she and Jessica
  4    wasn't to tell the lady to change her report. It            4   Bowman teamed up together, and I didn't think I was
  5    was unless you -- unless she is not going                   5   going to learn anything from her because she was an
  6    to -- unless she is going to change and amend her           6   advocate who ignores the facts.
  7    report to include "I think this is the cause of             7     Q. When did you develop the belief that she
  8    death," then you're stuck with that. I remember him         8   was an advocate who ignored the facts?
  9    using the word "stuck with that."                           9     A. Because all the places she testified
 10        Q. Did you ever talk to a witness in this              10   around here and up near Chicago and the suburbs in
 11    case -- and I'm asking at any point, you know, up          11   different trials. She's not -- she's not very
 12    until the present -- named William Ballard?                12   believable.
 13        A. He was probably one of the EMTs that -- I           13     Q. Have you ever talked with Lyndsay Lovelace
 14    don't know if he was a fireman or EMT, because             14   about anything having to do with this case?
 15    they're both that way, I guess. Before the first           15     A. Yes.
 16    trial or the second -- before the first trial, for         16       Q. How many times have you spoken with her?
 17    sure.                                                      17       A. Two or three.
 18        Q. And when did you meet with him?                     18      Q. When's the first time that you spoke with
 19        A. Well, I met with him probably the day he            19   her?
 20    testified at the first trial. I had his report, I          20     A. Prior to the first trial.
 21    think. I'm sure I did. I had a report from him.            21       Q. And what did you discuss with her?
 22        Q. Is that the first time that you'd spoken            22       A. Why she lived with her grandmother. How
 23    with him?                                                  23   was the relationship between her and her father, how
 24        A. I think so.                                         24   did Erika Gomez affect her wanting to not live there



                                                                                                      13 (Pages 49 to 52)
                                        ALARIS LITIGATION SERVICES
www.alaris.us                              Phone: 1.800.280.3376                                          Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                               Page 14 of 61
                                           EDWIN R. PARKINSON 11/19/2018

                                                         Page 53                                                              Page 55
  1   anymore.                                                       1         Q. And did she tell you why she didn't want
  2      Q. The first time that you talked with her,                 2   to participate?
  3   was that before or after the grand jury indictment?            3       A. I believe she started a new job. She
  4      A. After.                                                   4   graduated from Iowa, and she was starting a new job
  5      Q. Did you ever talk with her in that first                 5   as a teacher, and she asked, "Is it really necessary
  6   conversation about any of her memories from the day            6   that I testify?"
  7   that her mom was found passed away?                            7         Q. Did Lyndsay ever express to you a belief
  8      A. I did. Probably by phone or in person.                   8   that her memories about the morning that her mom had
  9   Probably by phone. And then she remembered that she            9   passed were not accurate?
 10   remembered seeing her mother that morning. I think            10       A. She didn't tell me that. I mean, did she
 11   she said her last memory of her was that she was              11   say, "No, I'm mistaken," no, she didn't tell me
 12   sitting on the stairway as the kids were going to go          12   that.
 13   off to school, and I think she remembered it being            13         Q. Well, did she ever say something to the
 14   Valentine's Day, and that her mother and she both             14   effect that she was concerned that maybe what she
 15   exchanged "I love you," something like that. And              15   was remembering somehow wasn't right?
 16   then Curtis then took the two boys and her to                 16       A. Well, again, I didn't have a big interview
 17   school, the two of the three boys to school.                  17   with her, but she -- it was cloudier to her later
 18      Q. When was the second time that you worked                18   on.
 19   with her, with Lyndsay?                                       19         Q. How did you learn it was cloudier later
 20      A. I know that in between that time and the                20   on?
 21   first trial, I believe, that -- I don't know if Adam          21       A. I didn't suggest that. I just thought
 22   Gibson paid her a visit to Iowa or whether she came           22   that she was thinking maybe -- that would be me
 23   home to Marty's house. I don't know. But he                   23   assuming it, but she still stuck with on the day
 24   interviewed her again, and he let me know what she            24   their mother was -- died, that she remembers her


                                                         Page 54                                                              Page 56
  1   said, and she said that's what she remembers, but I            1   sitting on the step near the kitchen. And something
  2   think the second time I talked to her, she said she            2   about her -- she went downstairs to get some blue
  3   wasn't quite as sure if it was that day or not, but            3   jeans or some jeans for one of the boys to wear to
  4   she does remember seeing her mother sit on the step            4   school, and she remembers her sitting down. And I
  5   and saying, "goodbye" to her as she went off to                5   think she said that Curtis, her father, helped her
  6   school.                                                        6   back up to bed. So she stuck with that. I
  7       Q. That about her mother sitting on the step               7   disclosed all that, but the defense already knew it,
  8   that she went to school, that's what she told you              8   but that's not a Brady violation, because I already
  9   during her second conversation with her?                       9   knew it, but I don't think she's ever said any
 10      A. I think she was a little more vague about               10   different.
 11   it. She said, "I'm not so sure, but I think it was            11       Q. Other than the first meeting that you had
 12   that day."                                                    12   with Detective Gibson where Sergeant Summers came as
 13       Q. And when was that second conversation                  13   well to give you the binder, have you had any other
 14   relative to the first trial?                                  14   conversations with Sergeant Summers about this case?
 15      A. Probably just prior to it, prior -- a week              15       A. No. I think he pretty much assigned it to
 16   maybe by phone.                                               16   Adam Gibson. I believe he attended the trial, but
 17       Q. Did Lyndsay ever express to you any desire             17   he was never a witness. I think he was his
 18   not to have to participate in Curt's first trial?             18   superior. I think he was Adam's sergeant.
 19      A. She was reluctant. I don't think she                    19       Q. And have you ever talked with Dina Dreyer
 20   wanted to participate in either trial, yes.                   20   about this case?
 21       Q. And after the first trial when the second              21       A. Dina Dreyer? A police officer, Dina
 22   trial was going on, she also expressed to you a               22   Dreyer?
 23   desire not to be involved in that; is that correct?           23       Q. Yes.
 24      A. Yes.                                                    24       A. Yes. Is she the one that in the -- I have



                                                                                                         14 (Pages 53 to 56)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 15 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                        Page 57                                                     Page 59
  1   talked to her, yes. She was instrumental in the              1          And let me actually put a time frame on
  2   second trial, for sure, as a witness came forward            2   that first. Did you talk with Chief Copley at all
  3   the Friday of the conclusion of jury selection. I            3   about this case before the first trial?
  4   think that was Dina, who was in the courtroom, who           4       A. I probably talked briefly with him only
  5   said that Mr. Soshi (sp) -- I believe that was his           5   as -- since he was the Chief of Police of Quincy,
  6   name -- came forward, and she was in charge of               6   probably as a courtesy, and inform him about what we
  7   running that down in Missouri. I think in Missouri           7   were going to do. We were going to convene the
  8   he was, and he said that he saw something the -- on          8   grand jury. And I don't believe he was a witness to
  9   the day of the event.                                        9   anything.
 10      Q. Did you ever talk with Dina Dreyer about              10          I probably asked him when Adam Gibson was
 11   this case before the issue arose involving Mr. Soshi        11   hired and what his duties were once he was promoted
 12   and some witnesses related to him?                          12   to some position that he could look into cold cases.
 13      A. I talked to Dina Dreyer before -- I'm                 13   And he told me that in December of -- I think it was
 14   trying to think what else she may have been in              14   December of 2013, or somewhere thereabouts, that
 15   charge of. I don't know if she was the one in               15   Adam Gibson had been promoted to the detective
 16   charge of trying to run down where the sign on the          16   section and that he knew that Adam was looking into
 17   door, that there was -- a class was going to be             17   this case.
 18   canceled that day. I don't know if she had                  18       Q. When you first met with Detective Gibson
 19   something to do with that, or if she had something          19   or at any point after that, did he ever tell you why
 20   to do with the recovery of digital or telephone             20   he started investigating this case in the first
 21   records. I don't know.                                      21   place?
 22      Q. At some point were you aware that the                 22       A. I would presume he was proud to be a
 23   police -- the Quincy Police Department had recovered        23   detective and that there were other cases sitting on
 24   a laptop that was in some way connected with Mr. --         24   the shelf somewhere, and he had time to go look


                                                       Page 58                                                      Page 60
  1      A. That's it.                                             1   through them and see if there's anything that maybe
  2      Q. With Mr. Lovelace?                                     2   somebody may have missed. I don't know if he ever
  3      A. I think she had something to do                        3   told me that the case bothered him from six years,
  4   with -- she was either in the chain, and there was a         4   eight years before, eight years before. He just
  5   laptop that was recovered that he -- "he," meaning           5   said he was looking through unsolved cases.
  6   Mr. Lovelace -- may have been using the morning of           6      Q. Did you review any drafts of Dr. Denton's
  7   the death of Cory. And I believe she recovered or            7   formal written report before the report was
  8   downloaded some things from that, or someone under           8   produced?
  9   her command downloaded some things from that laptop.         9       A. No.
 10      Q. Did you or your office have any role in               10       Q. Did you talk to him -- and I understand
 11   the decision to seize that laptop or obtain that            11   your testimony earlier was that you had to bug him
 12   laptop?                                                     12   for several months to get a written report from him;
 13      A. No. I don't believe we -- we didn't ask               13   is that right?
 14   for a search warrant. I don't know. As far as I             14       A. Yes, because he didn't want to be involved
 15   know, they asked Mr. Lovelace for it, and he gave it        15   in the case.
 16   to me. I'm not sure.                                        16      Q. In the process of bugging him to get a
 17      Q. Did you hear that the Quincy Police                   17   report, did you actually talk with him about the
 18   Department had that laptop after the fact, meaning          18   content of the report itself, either that the
 19   when they already had possession of it?                     19   content that you wanted or the content that he was
 20      A. Yeah, yes.                                            20   thinking about?
 21      Q. Did you ever talk with Chief Copley about             21       A. I didn't suggest anything that should be
 22   this case?                                                  22   in his report. I just wanted to know if he could
 23      A. Yes.                                                  23   give an opinion within a reasonable degree of
 24      Q. How many times?                                       24   forensic certainty as to the cause of death, and if



                                                                                                   15 (Pages 57 to 60)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                   Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                              Page 16 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                      Page 61                                                            Page 63
  1   he could, I'd appreciate it, because he's going to            1     Q. Do you see if you look at the -- I have
  2   be called as a witness, and without a report, that's          2   some questions about the content of this letter. I
  3   going to be hard to explain.                                  3   don't know if it would be easier for you to briefly
  4       Q. And when you -- did he talk with you at                4   review it, and let me know when you're done, and
  5   all to review with you, you know, "Here's what I'm            5   then I have a couple questions for you.
  6   planning to write down"? Or was it simply that you            6              MS. EMERY: While you're doing that,
  7   bugged him several times to produce a report and              7   can we take a short bathroom break?
  8   then he produced a report and gave it to you?                 8              MS. THOMPSON: Sure.
  9      A. Probably the latter. I mean, I hate to                  9              If you want to take a break as well,
 10   use the word "bugged." I shouldn't have used that.           10   Mr. Parkinson, and come back and review it when
 11   But I did bug him, because I wanted something in             11   you're done, that's fine.
 12   writing, but I didn't tell him anything I wanted in          12              THE DEPONENT: I'm all right.
 13   it. I wanted to know what his findings would be,             13           (Whereby a short break was taken.)
 14   because we need to have something in writing if              14   BY MS. THOMPSON:
 15   we're going to call him as a witness.                        15      Q. Mr. Parkinson, we took a break, and I
 16      Q. And when I say, "bugged," I don't mean to              16   think through the break you had an opportunity to
 17   suggest anything inappropriate about that. I simply          17   review Exhibit 1; is that correct?
 18   mean --                                                      18       A. Yes, I did.
 19     A. I probably did bug him.                                 19      Q. And this letter is dated June 16th of
 20      Q. You needed a written report from him to                20   2015, and is this letter the first effort by you to
 21   use him at trial, which was your goal?                       21   seek a formal written report from Dr. Denton about
 22      A. It was my intent, yes.                                 22   his opinions in this case?
 23     Q. And your intent to use him at trial was                 23      A. Yes. So I'll correct myself because I
 24   because you believed that he had information that            24   said I don't think I asked for one prior to the


                                                      Page 62                                                            Page 64
  1   would be relevant to proving your case at trial?              1   grand jury, but evidently I did.
  2     A. Yes.                                                     2       Q. Well, let me just point out this letter --
  3                MS. THOMPSON: Let's mark this as                 3       A. No, this is a year later. You're right.
  4   Exhibit 1.                                                    4   This is a year after.
  5         (Plaintiff's Exhibit 1 was marked for                   5       Q. And this letter is your first attempt to
  6   identification.)                                              6   get a report by Dr. Denton?
  7                MS. THOMPSON: This is the official               7       A. I believe it is, yes.
  8   marked exhibit. I think the other copy is for Bill,           8       Q. In the second paragraph of this letter,
  9   if you want.                                                  9   you give what you call "some history." Do you see
 10                MR. MORAN: Thanks.                              10   that in the second paragraph?
 11   BY MS. THOMPSON:                                             11       A. Yes.
 12      Q. I'm showing the witness what's been marked             12       Q. And why was it your belief that he was
 13   as Exhibit 1, and just for the record, this is a             13   first contacted on January 6th of 2014?
 14   two-page document, which has two sets of Bate's              14       A. Because that's when I believe Adam Gibson
 15   stamps on it. I'm going to refer to it as Plaintiff          15   and Keller may have gone together, but they went to
 16   Bate's stamp 5082 and 5083.                                  16   visit Dr. Denton in Bloomington, Illinois.
 17          Mr. Parkinson, do you recognize this                  17       Q. Did you get that information from a report
 18   letter?                                                      18   that either Coroner Keller or Mr. Gibson provided to
 19      A. I signed it. I wrote it. I dictated it.                19   you?
 20   Well, I actually wrote it from my PC. I didn't use           20       A. I don't know that I got a written report
 21   a secretary.                                                 21   from them, but probably documented that they went to
 22      Q. This is a letter that is dated June 16th               22   visit Dr. Denton up there.
 23   of 2015; is that correct?                                    23       Q. And do you see in that second-to-last
 24      A. Yes.                                                   24   sentence in that paragraph that there's a sentence



                                                                                                       16 (Pages 61 to 64)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                              Page 17 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                     Page 65                                                           Page 67
  1   that says, "You observed bloody congestion on or              1   had with Dr. Denton; is that right?
  2   around the brain consistent with suffocation"?                2     A. Yes.
  3      A. Yes. I believe that's something that he                 3      Q. When did you first talk with Curt's
  4   put in writing to Keller and maybe to Gibson.                 4   defense counsel about them having notes of some
  5       Q. And why is that your belief?                           5   meeting that they had with Dr. Denton?
  6      A. Because I used quotation marks for one                  6       A. Well, since their office -- it was
  7   thing, and so it must have been a report that I -- a          7   Elmore & Page. I believe it was discussion with
  8   summary of a report that either Keller or Gibson was          8   both of them, but I believe it was Jeff Page that
  9   giving me that these are the things that Dr. Denton           9   went up and met with Dr. Denton. And he, Jeff Page,
 10   told them, told Keller anyway.                               10   made notes. And they were trying to impress on me
 11       Q. And at the time you wrote this letter, it             11   that -- they used the phrase I thought they were
 12   was your belief that Dr. Denton had observed bloody          12   using wrong, that the suffocation was not a rule-out
 13   congestion on or around the brain that was                   13   cause of death. And so they -- Jeff Page was
 14   consistent with suffocation?                                 14   misinterpreting that, I think.
 15      A. Yes.                                                   15          But it was -- to answer your question, it
 16       Q. You also requested in the last paragraph              16   was right away. I see them all -- I see them in
 17   of this letter to have a meeting with Detective              17   court here at least once a month. And it was
 18   Gibson and Dr. Denton about this case; is that               18   shortly after this that they said, "I don't know why
 19   right?                                                       19   you're pursuing this because he's
 20      A. Yes.                                                   20   ruled -- suffocation is a rule-out cause of death."
 21       Q. Did you have such a meeting before                    21   That's what Jeff Page told me.
 22   Dr. Denton provided you his written report?                  22      Q. Well, this issue with Dr. Denton arose in
 23      A. No, I don't think we ever did drive to                 23   the context of Jeff not having had a proofer for his
 24   Bloomington to discuss anything with Dr. Denton.             24   conversation with Dr. Denton; is that right?


                                                     Page 66                                                           Page 68
  1   You mean Adam -- like, Adam Gibson and I driving up           1       A. Yes.
  2   there? No.                                                    2       Q. There was an issue -- or there was some
  3             MS. THOMPSON: Let's mark this as                    3   period of time in the first trial where Mr. Page was
  4   Exhibit 2.                                                    4   concerned that he was going to have to withdraw as
  5         (Plaintiff's Exhibit 2 was marked for                   5   counsel for Curt because he thought he had made
  6   identification.)                                              6   himself a witness; is that right?
  7             MR. MORAN: Thanks.                                  7       A. There was that, yes.
  8   BY MS. THOMPSON:                                              8       Q. And you asked for the notes from Jeff in
  9      Q. I've shown the witness what's been marked               9   order to assess your position on whether or not Jeff
 10   as Exhibit 2, and this has Bate stamp numbers on it          10   had conflicted himself out of this case essentially;
 11   of Plaintiff 9212 through Plaintiff 9215. Is this a          11   is that right?
 12   copy of the report that you received from                    12       A. Yes.
 13   Dr. Denton?                                                  13       Q. Then you subsequently reviewed those
 14      A. Yes.                                                   14   notes?
 15      Q. And this report is dated June 22nd of                  15       A. Yes. It was -- I think it was a one page
 16   2015. Do you see that?                                       16   or maybe two of handwritten summary, according to
 17      A. Yes.                                                   17   Jeff Page, as to what Dr. Denton had told him.
 18      Q. Is that when you received this report from             18       Q. When you reviewed those notes, did you
 19   Dr. Denton?                                                  19   send them to Dr. Denton?
 20      A. Yes. It was about a week after I wrote my              20       A. I think I did. If -- we met with
 21   letter to him in what was Exhibit 1.                         21   Dr. Denton in Lincoln, Illinois shortly thereafter.
 22      Q. At some point after you got that report,               22       Q. Who is "we"?
 23   you received some notes from Curtis Lovelace's then          23       A. Jeff Page, Jay Elmore, myself, and
 24   defense lawyers about a meeting that one of them had         24   Dr. Denton met in the Logan County Courthouse



                                                                                                      17 (Pages 65 to 68)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                    Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                               Page 18 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                      Page 69                                                              Page 71
  1   because it was midway between Bloomington and                  1   misunderstood what Dr. Denton was telling him, I
  2   Springfield.                                                   2   didn't think that constituted a conflict.
  3      Q. And did Dr. Denton say in that meeting                   3            (Plaintiff's Exhibit 4 was marked for
  4   that words to the effect that Jeff had misunderstood           4   identification.)
  5   him?                                                           5   BY MS. THOMPSON:
  6      A. Yes.                                                     6         Q. I'm showing the witness what's been marked
  7      Q. Did he say that Jeff's notes were not                    7   as Exhibit 4. This has a couple of Bate's stamps on
  8   accurate as to his opinions in the case?                       8   the bottom, but one of the Bate's stamps there is
  9     A. Yes.                                                      9   Plaintiff 5084.
 10             MS. THOMPSON: Let's mark this as 3.                 10         A. Yes.
 11          (Plaintiff's Exhibit 3 was marked for                  11         Q. Did you send Exhibit 4 to Mr. Elmore and
 12   identification.)                                              12   Mr. Page on July 10th of 2015?
 13   BY MS. THOMPSON:                                              13         A. Yes.
 14      Q. I've shown the witness what's been marked               14         Q. And in the first paragraph here, in the
 15   as Exhibit 3, and this is a document that is Bate's           15   middle of the paragraph, you write, "Nowhere in that
 16   stamped Plaintiff 9184 through Plaintiff 9191. Do             16   summary does it state that Dr. Denton ruled out
 17   you have that in front of you, Mr. Parkinson?                 17   suffocation as a cause of death." Do you see that?
 18      A. Yes. 9184.                                              18         A. Yes.
 19      Q. Through 9181 -- or 9191. Excuse me,                     19         Q. Was it your belief at the time that you
 20   Mr. Parkinson.                                                20   reviewed these notes that it was Dr. Denton's
 21      A. Yes, I have that. Yes.                                  21   opinion, to a reasonable degree of medical
 22     Q. The first two pages are first a fax header               22   certainty, that suffocation was the cause of Cory
 23   page and then a full copy of a letter dated                   23   Lovelace's death?
 24   June 30th of 2015 from James Elmore to you; is                24         A. Yes.


                                                        Page 70                                                           Page 72
  1   that right?                                                    1         Q. This letter also references you asking
  2      A. Yes.                                                     2   for, I think, an original copy of Mr. Page's
  3      Q. And this letter enclosed two pages of                    3   presumably handwritten notes. Do you see that? I'm
  4   typewritten notes from Mr. Page?                               4   looking at the second paragraph.
  5      A. Yes.                                                     5       A. Yes, yes.
  6      Q. And are these two pages, which I think                   6         Q. Did you ever get a copy of any handwritten
  7   appear here on Plaintiff 9186 and 9187, are those              7   notes from Mr. Page from that interview?
  8   the notes that Dr. Denton told you did not                     8       A. I don't know. I think he brought with him
  9   accurately reflect his opinions?                               9   to the meeting in Lincoln and went down them one by
 10      A. Yes.                                                    10   one with Dr. Denton.
 11      Q. And then if you look back at 9189, that is              11         Q. He had a copy of his handwritten notes at
 12   your -- 9189 is a copy of a letter from you to James          12   that meeting?
 13   Elmore dated June 29th of 2015 where you requested            13       A. Yes.
 14   those notes from Mr. Elmore?                                  14         Q. Did his handwritten notes differ from what
 15      A. Yes.                                                    15   is in the typewritten notes that we just looked at?
 16      Q. Did you determine, as a result of                       16   If you need to refer back to that exhibit, please do
 17   considering these issues, whether or not you thought          17   so.
 18   that Mr. Page did have a conflict about his                   18       A. Well, the very last paragraph on Page 9191
 19   communications with Dr. Denton?                               19   is different than what Dr. Denton said.
 20      A. I didn't think he had a conflict.                       20         Q. And that refers to this issue of there
 21      Q. And why not?                                            21   being suffocation being a rule-out cause of death?
 22      A. Well, why? I didn't see the conflict that               22       A. Yes.
 23   he's -- his cross examination that he could utilize.          23         Q. My question is, when -- were there any
 24   I didn't think that he had a -- because he                    24   differences between the typewritten version of these



                                                                                                        18 (Pages 69 to 72)
                                           ALARIS LITIGATION SERVICES
www.alaris.us                                 Phone: 1.800.280.3376                                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                               Page 19 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                      Page 73                                                            Page 75
  1   notes and the handwritten version in their                     1       A. I believe so.
  2   substance?                                                     2       Q. And at that time, did you see copies of
  3      A. I can't answer that without looking at the               3   certain e-mails between Mr. Gibson and Dr. Denton
  4   typed -- of the handwritten ones. I'd be glad                  4   that you had not seen before?
  5   to -- if you furnish that to me, I'd be glad to look           5       A. Yes. I'm trying to think of the exact
  6   at them, but I don't know if we ever had those                 6   content of it. There was something that I had never
  7   handwritten notes until we had a meeting with Dr. --           7   saw before.
  8      Q. Well, at the meeting, do you remember                    8       Q. Well, prior to -- well, strike that.
  9   identifying any differences between the hand notes             9            After that FOIA request, there was a
 10   and the typed-up version?                                     10   motion to compel that the defense filed that
 11     A. No. I remember Dr. Denton getting him                    11   attached some of those e-mails as exhibits; is that
 12   pretty fed up with the questioning and said, "This            12   right?
 13   interview is over."                                           13       A. I think so.
 14      Q. How long did your meeting with him last?                14       Q. All right. And did that motion prompt you
 15      A. Less than an hour.                                      15   and your office to undertake some discussion with
 16      Q. Was Dr. Denton upset at that meeting that               16   the Quincy Police Department about whether evidence
 17   Mr. Page had taken notes of his meeting with him?             17   related to Dr. Denton had all been disclosed?
 18      A. Oh, I don't know that he was upset that he              18       A. I believe that the discussion was between
 19   took notes, but he was upset that he interpreted              19   David Robinson and Adam Gibson.
 20   them differently or mis -- or misquoted him.                  20       Q. At that point after that motion to compel
 21      Q. Ultimately at this first trial, Dr. Denton              21   was filed, did you have any conversations with
 22   did not testify; is that right?                               22   Detective Gibson about this issue?
 23      A. That's right.                                           23       A. No.
 24      Q. The parties had reached the stipulation                 24       Q. Mr. Robinson undertook all of that


                                                      Page 74                                                            Page 76
  1   about him?                                                     1   communication?
  2      A. Because of Jeff Page's feeling that he                   2       A. Yes.
  3   would have to withdraw, even though I thought he was           3       Q. Did you talk with anybody at that point
  4   mistaken, we had a stipulation, and so Dr. Denton              4   after the motion to compel was filed about anything
  5   did not testify.                                               5   having to do with their collection of documents or
  6      Q. And was that stipulation, in part, because               6   their production of documents either to your office
  7   it was important to keep this trial for the date               7   or to the defense in the case?
  8   that it had been scheduled? And if Mr. Page had to             8       A. My only discussions were with David
  9   withdraw -- or felt he had to withdraw, that would             9   Robinson.
 10   delay these proceedings?                                      10       Q. So Mr. Robinson handled those --
 11      A. That was up to the judge. Quite frankly,                11       A. Yes.
 12   I didn't care if he withdrew or not. I was ready              12       Q. -- communications?
 13   for trial. So was Mr. Lovelace.                               13            Subsequently, there was an in camera
 14      Q. At the time of the first trial, though,                 14   hearing that was held with the Court about this
 15   did you believe that Dr. Denton's opinions in this            15   issue at which you made some representations as an
 16   case supported Curt's guilt?                                  16   officer of the Court on the record to the Court; is
 17      A. Yes.                                                    17   that right?
 18      Q. And after Curt's first trial ended in a                 18       A. Yes.
 19   hung jury, and the matter proceeded to a second               19       Q. And were the representations that you made
 20   trial, you learned at some point that there had been          20   to the Court at that time accurate?
 21   a FOIA request issued to the Quincy Police                    21       A. Yes.
 22   Department that resulted in the production of                 22       Q. Prior to receiving that motion to compel,
 23   certain e-mails between Dr. Denton and Mr. Gibson;            23   when Detective Gibson and Sergeant Summers gave you
 24   is that right?                                                24   that binder, or in any of the times after when they



                                                                                                        19 (Pages 73 to 76)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                          Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                               Page 20 of 61
                                          EDWIN R. PARKINSON 11/19/2018

                                                        Page 77                                                          Page 79
  1   provided you with additional reports, did they                 1   was told that.
  2   provide you with any copies of e-mails between                 2            MS. THOMPSON: Let's go off the
  3   Detective Gibson and Dr. Denton?                               3   record for one second.
  4      A. I don't believe so.                                      4         (Whereupon there was a short discussion
  5       Q. Did Jim Keller ever give you any e-mails                5   off the record.)
  6   that he had exchanged with Dr. Denton to which you             6         (Plaintiff's Exhibits 5 through 14 were
  7   were not a party that was also CC'd?                           7   marked for identification.)
  8             MR. HANSEN: Hold on. I'm going to                    8   BY MS. THOMPSON:
  9   object to the form. Any e-mails from Keller to who?            9       Q. Let's actually start. We are going to use
 10             MS. THOMPSON: Let me ask the                        10   all these exhibits, but I'm going to go slightly out
 11   question again.                                               11   of order, and let's actually start with Exhibit 14,
 12   BY MS. THOMPSON:                                              12   which is the last one I handed around.
 13       Q. Did you -- at any point, did Jim Keller                13        So I'm showing the witness what's been
 14   ever give you copies of any e-mails between him and           14   marked as Exhibit 14, and this is a document, a
 15   Dr. Denton other than e-mails that you might have             15   multipage document, which has Bate's stamps of
 16   been CC'd on originally?                                      16   Plaintiff 6432 through 6436. There are a chain of
 17      A. I don't think so. I don't know, but I                   17   e-mails in this document. Do you agree,
 18   don't think so.                                               18   Mr. Parkinson?
 19       Q. And, in general, did you ever get                      19      A. Yes.
 20   documents directly from Jim Keller in this case or            20      Q. I actually just have a question for you
 21   from the coroner's office?                                    21   about -- I guess the first e-mail was technically a
 22      A. I don't know. I don't think so.                         22   forward e-mail, but it's forwarding an e-mail from
 23       Q. When you had that meeting about -- with                23   you to Detective Gibson on May 1, 2015 at 1:42 p.m.
 24   Jim Keller where he gave you his observations from            24   Do you see that, Mr. Parkinson?


                                                        Page 78                                                          Page 80
  1   the morning that Cory Lovelace's body was found, was           1       A. Yes.
  2   it your understanding that he had documented those             2       Q. Did you send an e-mail to Adam Gibson on
  3   observations in a written report somewhere?                    3   that date containing this content? And I'm just
  4      A. I guess I assumed -- I assumed he would                  4   asking about the e-mail that --
  5   have.                                                          5       A. Yes. The bottom part? Yeah. What I sent
  6      Q. Did you assume that Detective Gibson or                  6   to Adam Gibson? Yes.
  7   someone else as the investigating agency in this               7       Q. I'm just asking about the e-mail that goes
  8   case would have documented any witness accounts of             8   from 6432 over to the first couple of pages -- or
  9   people who had observations at the scene?                      9   the first couple lines of 6433.
 10      A. I don't know. I can't assume what one                   10       A. Okay. Okay. Yes.
 11   coroner would do from one county to the next. It              11       Q. So this e-mail references your request or
 12   would be a good practice. I don't know.                       12   your indication to Mr. Gibson that you needed to get
 13      Q. Have you ever seen a written report from                13   a formal opinion from Dr. Denton. Do you see that?
 14   Jim Keller about his observations about what                  14       A. Yes.
 15   happened, what he observed when he went to the scene          15       Q. It also says in the second sentence after
 16   where Cory Lovelace's body was found?                         16   that, there's a question about what materials
 17      A. I think that's in the binder to some                    17   Mr. Gibson sent to Detective Turner and Dr. Baden.
 18   extent. I think there was a report. Although I                18   Do you see that?
 19   remember -- not adding. I should not. But I don't             19       A. Yes.
 20   know that there was something in the report where             20       Q. Was it your understanding that the
 21   Keller told us that when the body was moved from the          21   materials that Dr. Turner and Dr. Baden had about
 22   bed, that her body was all in one fluid motion.               22   this case actually came from Detective Gibson?
 23   Like, her arms didn't fall down. And so that's -- I           23       A. Yes.
 24   don't know that that was in the report, but I know I          24       Q. And you then asked him this question about



                                                                                                       20 (Pages 77 to 80)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                                Page 21 of 61
                                          EDWIN R. PARKINSON 11/19/2018

                                                            Page 81                                                           Page 83
  1   if he'd already sent him sufficient information to               1   trial. I don't know. I never saw it -- it wasn't
  2   render his expert opinion as to the cause of death,              2   included, I don't think. Although you would know.
  3   and I'm obviously paraphrasing the exact language                3   The dates of this should have been in the binder
  4   that's there. But do you see that sentence?                      4   that you have. I don't believe I saw this because
  5      A. Yes.                                                       5   it's dated 2014.
  6      Q. Did you talk with Mr. Gibson after you                     6      Q. Thanks. Those are all the questions I
  7   sent this e-mail about whether Dr. Denton had                    7   have about that exhibit.
  8   everything that he needed to review in this case?                8         Prior to the end of Mr. Lovelace's first
  9      A. I don't know. I don't remember. I don't                    9   trial, did you know that Detective Gibson had
 10   remember talking to him. I just asked if he sent                10   contacted a Dr. -- and I asked you before about an
 11   sufficient reports to him.                                      11   Ezra Pounder, but I'm asking you now if you
 12      Q. Well, do you remember Dr. Denton getting                  12   know -- if he had contacted a doctor named a Derrick
 13   any additional information from you at least after              13   Pounder?
 14   May 1st of 2015?                                                14      A. I believe he said he made calls. I don't
 15      A. He got the letter from me on June                         15   know if that's the University of Michigan or
 16   6th -- the 16th of 2015.                                        16   somebody from England, but I believe he did tell me
 17      Q. Other than that letter, did you give                      17   that he was following up on some experts that
 18   Dr. Denton any additional information about the case            18   perhaps a defense had referred to, and he called
 19   after May 1st of 2015? And I'm asking about you,                19   them and tried to find out what they would have to
 20   personally.                                                     20   offer in this case.
 21      A. I don't believe so.                                       21      Q. Did Detective Gibson tell you prior to the
 22      Q. All right. I'm going to now show                          22   end of the first trial that he had talked to a
 23   you -- I'm going to try and do these in order. So               23   Dr. Pounder in England who told him that the amount
 24   we're actually going to start with Plaintiff's                  24   of rigor in the photographs of Cory Lovelace's death


                                                        Page 82                                                               Page 84
  1   Exhibit 9, which should have a Bate's of Plaintiff               1   were consistent with her having died after speaking
  2   6277.                                                            2   with her children the morning of her death before
  3            MS. THOMPSON: Does everyone have                        3   they went to school?
  4   that?                                                            4      A. I don't remember if he told me that. He
  5            MS. EMERY: Yes.                                         5   talked to a -- he talked to an expert in England.
  6   BY MS. THOMPSON:                                                 6      Q. Did he tell you what that person told him?
  7      Q. I'm showing the witness what's been marked                 7      A. No.
  8   as Exhibit 9. This is a two-page document that's                 8      Q. And showing you what's been marked as
  9   Bate stamped Plaintiff's 6277 and 6278. Is this                  9   Plaintiff's 10. So this is the -- this is a
 10   e-mail a document -- well, let me ask that question             10   two-page document that has a Bate stamp of
 11   in a different way. Did you first receive this                  11   Plaintiff's 6203 and 6204. Did you receive copies
 12   e-mail or this exhibit, Mr. Parkinson, just prior to            12   of Exhibit 10 prior to the end of Curt's first
 13   the beginning of Curt's second trial?                           13   trial?
 14      A. I don't remember when I got it. I don't                   14       A. I don't think so. This looks unfamiliar
 15   know if I did get it, but it's not -- I'm not CC'd,             15   to me.
 16   so I don't know.                                                16      Q. In any of your conversations with
 17      Q. Well, did either Mr. Gibson or Mr. Keller                 17   Dr. Denton before -- well, let me just ask you this.
 18   tell you prior to the beginning of Curt's second                18   I'm going to refer you to Plaintiff's Exhibit 5, and
 19   trial when this issue about the undisclosed messages            19   this is Bate stamped Plaintiff's 6275 and 6276.
 20   came up that Mr. Keller had concerns about Cory's               20             MS. THOMPSON: Is everyone there?
 21   eyes and the position of her hands in the photos                21   BY MS. THOMPSON:
 22   that he had looked at?                                          22     Q. Is Plaintiff's Exhibit 5 a document -- let
 23      A. I'm reading this. I don't know that I                     23   me start the question again.
 24   ever saw this prior to, even prior to the second                24         Did you receive Plaintiff's Exhibit 5 from



                                                                                                          21 (Pages 81 to 84)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                        Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 22 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                        Page 85                                                            Page 87
  1    either -- from any source before the end of Curt's          1   the first trial.
  2    first trial?                                                2       Q. Then let's go to Exhibit 6. Exhibit 6 is
  3        A. I don't believe so.                                  3   a multipage document that is Bate stamped
  4        Q. And looking to Plaintiff's Exhibit 12,               4   Plaintiff's 6290 through 6293. Did you receive a
  5    this is a document that's Bate stamped Plaintiff's          5   copy of Exhibit 6 at any point before the end of
  6    6424 to 6426.                                               6   Curt's first trial?
  7               MS. THOMPSON: Is everyone there?                 7       A. I don't remember this specific multipage
  8               MR. HANSEN: I'm sorry. What                      8   document at all, but I do remember the contents
  9    exhibit?                                                    9   somewhere where Dr. Denton in some report that I did
 10               MS. THOMPSON: Exhibit 12.                       10   have said that the comment about, "Unless you get
 11    BY MS. THOMPSON:                                           11   Dr. Bowman to amend her report, you're stuck with
 12        Q. This has some similar e-mails that were in          12   it." And I think he even said, "If that's all you
 13    the chain that we just looked at in Exhibit 5, but         13   get, then that would be more than sufficient to meet
 14    some e-mails that appear that they're different.           14   reasonable doubt."
 15    Did you receive a copy of Exhibit 12 from anyone           15       Q. And you said that it's your belief that
 16    before the end of Curt's first trial?                      16   that's -- that comment was expressed by him in a
 17        A. I don't believe so, but you would know              17   report?
 18    because it would be in the binder.                         18       A. Somewhere, but I don't remember this.
 19        Q. To go back one minute as well. You                  19       Q. Was that expressed in a report from
 20    indicated that your personal policy for discovery in       20   Detective Gibson documenting his conversations with
 21    cases was to have an open-file policy; is that             21   Dr. Denton?
 22    right?                                                     22       A. Probably from Adam to me. He did reflect
 23        A. That's mine, yes.                                   23   that that's what Dr. Denton said. And we had the
 24        Q. And is that your policy because you always          24   discussion about, well, Dr. Denton wishes she could


                                                        Page 86                                                            Page 88
  1   want to ensure that anything the defense has a right         1   amend her report just to support the findings that
  2   to see or an interest in seeing that they're able to         2   she did find, but for some reason, I know we
  3   review it before trial?                                      3   discussed it, but I don't remember this report.
  4      A. That's the main purpose of it, to keep me              4       Q. And it was your understanding in all of
  5   free from a Brady violation. I'm concerned about             5   your conversations with Dr. Denton that Dr. Denton
  6   that, too, so I give up everything.                          6   did believe it would be beneficial to this case for
  7      Q. And did you have an open-file policy as to             7   Dr. Bowman to amend her report; is that right?
  8   both of Curtis Lovelace's trials in this case?               8       A. Yeah. Well, yes, it would -- yes, because
  9      A. Yes, from what I had.                                  9   the report of her autopsy would go into evidence.
 10      Q. You can't give someone what you don't                 10   And so without a specific finding as to a cause of
 11   have, but you opened your file to both sets of              11   death, it didn't change his opinion, but that would
 12   counsel to review if they wanted to?                        12   go into evidence that the autopsy performer did not
 13      A. Yes.                                                  13   come up with a cause of death.
 14      Q. Let's go to Exhibit 7. Exhibit 7 is a                 14       Q. It was your understanding that Detective
 15   two-page document that's Bate stamped Plaintiff's           15   Gibson was conferring with Dr. Bowman to try to get
 16   6323 and 6324. Did you receive a copy of Exhibit 7          16   her to write an amendment; is that right? Or he had
 17   prior to the end of Curt's first trial?                     17   done that in the past?
 18      A. I don't believe I did.                                18               MS. EMERY: Object to the form.
 19      Q. Then let's go to Exhibit 13. Exhibit 13               19   BY MS. THOMPSON:
 20   is a multipage document that is Bate stamped                20       Q. Let me strike that question and ask it
 21   Plaintiff's 6318 through 6320. Did you receive a            21   again.
 22   copy of Plaintiff's Exhibit 13 prior to the end of          22            Did Detective Gibson tell you that he had
 23   Curt's first trial?                                         23   tried to confer with Dr. Bowman to get her to amend
 24      A. I don't think I did receive this prior to             24   her opinions in this case?



                                                                                                     22 (Pages 85 to 88)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 23 of 61
                                       EDWIN R. PARKINSON 11/19/2018

                                                    Page 89                                                              Page 91
  1              MS. EMERY: Object to the form.                    1   looked like she was dedicated to her job. She
  2              THE DEPONENT: I don't know if he                  2   was -- I used the word "character" not in a mean
  3    talked to Dr. Bowman. I know he talked to Shaku             3   way. She just was flamboyant and kind of doing her
  4    Teas, but I don't know if he talked to Dr. Bowman or        4   own -- in her own world.
  5    not.                                                        5       Q. Did you ever tell anyone that you thought
  6    BY MS. THOMPSON:                                            6   that Dr. Bowman was crazy?
  7        Q. Did you ever direct Detective Gibson to              7       A. No.
  8    try to talk to Dr. Bowman to get her to amend her           8       Q. Did you -- you talked about getting a
  9    opinions in this case?                                      9   binder from Detective Gibson. Did you produce that
 10       A. No.                                                  10   binder to the defense in -- as part of discovery
 11        Q. Did you, yourself, talk with Dr. Bowman at          11   prior to the first trial in this case?
 12    any point before the first trial in this case?             12       A. Every page.
 13       A. Yes, I traveled to Keokuk, Iowa, and met             13       Q. All right. And then you subsequently
 14    with her as a -- I think it was at a new hospital          14   reproduced that binder to the defense when they
 15    that she was working at in Keokuk, and I met her in        15   requested it after the -- after he got new counsel
 16    one of the conference rooms.                               16   for the second trial, correct?
 17        Q. Was your meeting with her close in time to          17       A. Yeah, it was the same -- reproduced it. I
 18    the first trial?                                           18   thought they turned it over to you, but we
 19       A. Yes.                                                 19   reproduced it, yes.
 20        Q. And what did she convey to you in your              20       Q. Did you go through that binder and take
 21    meeting with her?                                          21   any pages out before you produced it --
 22       A. She did the autopsy, and she was unable to           22       A. No.
 23    find a specific cause of death. I didn't suggest           23       Q. -- either at the first or second --
 24    that she change anything. I pointed out that she           24       A. No.


                                                    Page 90                                                              Page 92
  1   made certain findings, like the cut under the lip            1       Q. So you produced that binder in total to
  2   and the eyes, and the rigor mortis that was present          2   defense counsel twice?
  3   according to Jeff Baird's report to her. And so we           3       A. Yes.
  4   just had a friendly conversation, and I told her I           4       Q. Let me show you what's been marked as
  5   may or may not call her as a witness.                        5   Exhibit 11. This is a multipage document, which is
  6      Q. Did she tell you anything in that meeting              6   Bate stamped -- at least one of the sets is Bate
  7   to the effect that she believed this was a murder,           7   stamped Plaintiff's 6286 through Plaintiff's 6289.
  8   but she just wasn't willing to come forward to say           8       A. Mm-hmm, yes.
  9   that?                                                        9       Q. Did you see a copy of Plaintiff's
 10      A. No, I don't think she said that.                      10   Exhibit 11 at any point before the end of the first
 11      Q. I mean, did she maintain to you in that               11   trial in this case?
 12   meeting that it was her belief that the appropriate         12       A. I don't believe so, no.
 13   findings for this autopsy was that it was an                13       Q. In any of your conversations with
 14   undetermined death?                                         14   Dr. Denton, did he ever tell you that unless
 15      A. I believe she told me the findings she                15   Dr. Bowman amended her opinions in this case, the
 16   made probably needed further investigation, but from        16   investigation into Cory Lovelace's death could not
 17   what she did, she could not put her name to an              17   continue?
 18   autopsy report as to the cause of death.                    18       A. No, I don't think he said that.
 19      Q. Did you ever express to Detective Gibson              19       Q. Finally, let me show you what's been
 20   your belief that Dr. Bowman, you know, couldn't be a        20   marked as Exhibit 8. This is a multipage document,
 21   witness in this case because she was unstable in            21   which is Bate stamped Plaintiff's 6297 through 6300.
 22   some way?                                                   22   Did you see a copy of Plaintiff's Exhibit 8 at any
 23      A. I don't think I have ever used the word               23   point before the end of the first trial in this
 24   "unstable." She was a character. She was a -- she           24   case?



                                                                                                    23 (Pages 89 to 92)
                                         ALARIS LITIGATION SERVICES
www.alaris.us                               Phone: 1.800.280.3376                                        Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 24 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                        Page 93                                                         Page 95
  1      A. No.                                                    1       A. Yes.
  2      Q. It was your understanding that Dr. Bowman              2               MS. THOMPSON: What exhibit are we
  3   had talked with Detective Gibson and Jim Keller a            3   on? Is this 15?
  4   few times without you during their investigation; is         4               THE REPORTER: Yes.
  5   that right?                                                  5           (Plaintiff's Exhibit 15 was marked for
  6      A. Yes.                                                   6   identification.)
  7      Q. Do either of them ever give you any                    7   BY MS. THOMPSON:
  8   updates or summaries about what Dr. Bowman told              8      Q. I've shown the witness what's been marked
  9   them? And let me say when I ask about that, I'm              9   as Exhibit 15. This is a one-page document that has
 10   asking about other than written reports you might           10   a Bate stamp on it of SAAP344. I think the witness
 11   have reviewed that summarized those meetings.               11   is reviewing the exhibits, so I'll ask him to finish
 12      A. No.                                                   12   doing it before.
 13      Q. Did there ever -- let me strike that                  13       A. I'm done.
 14   question again.                                             14      Q. All right. And Exhibit 15, the lower
 15         Was there ever an encounter between you               15   portion of the exhibit is an e-mail from Jim Keller
 16   and Detective Gibson where Detective Gibson tried to        16   to you dated July 7th of 2015; is that right?
 17   hand you copies of paperwork that you told him you          17       A. That was from James Keller to me.
 18   didn't want to see?                                         18      Q. You received that e-mail, and then you
 19      A. No.                                                   19   responded to it on July 8th of 2015; is that
 20      Q. Did you meet with any other -- well, let              20   right?
 21   me ask this question first. Did you meet with Gary          21       A. July what?
 22   Hamilton at all in preparation for the first or             22      Q. You received that e-mail, and then you
 23   second trials in this case?                                 23   responded to it on July 8th of 2015 at about
 24      A. I don't think I did.                                  24   10:55 a.m.; is that correct?


                                                        Page 94                                                         Page 96
  1      Q. Did you meet with any of the other first               1       A. Yes. That's upside down.
  2   responders? We talked some about conversations               2       Q. Your e-mail at the top is the response?
  3   potentially with William Ballard and with Jim                3       A. Response.
  4   Keller, but did you meet with any of the other first         4       Q. Did you have any conversations with Jim
  5   responders in preparation for either trial?                  5   Keller about the issue he was e-mailing you about on
  6      A. There was another first responder that was             6   July 7th other than your written response?
  7   with Mr. Ballard, I think, who arrived at the same           7       A. I don't think I would have had to. I
  8   time. I don't know if he was a fireman or a -- I             8   don't remember if I did, but it was a pretty
  9   think he was a firemen or an EMT.                            9   straightforward question. I said that he doesn't
 10      Q. Was that Cole Miller?                                 10   have to talk to the lawyers, but go ahead.
 11      A. Yes. Cole Miller, yes.                                11       Q. He told you he'd been contacted by defense
 12      Q. When did you first meet with Cole Miller?             12   counsel, and he wanted to know if he needed to speak
 13      A. I'm thinking they arrived at the same time            13   to him, right?
 14   in Quincy, in the witness room, to testify in the           14       A. Yes, and I told him in my response he
 15   first trial, but probably a few minutes or the              15   doesn't have to, but go ahead.
 16   morning before they were to go on.                          16       Q. That's an accurate statement of the rules,
 17      Q. You also had access to a number of                    17   correct? That it's his choice whether to speak with
 18   photographs of the scene of where Mr. Lovelace's            18   someone?
 19   body was found; is that right?                              19       A. I believe it is.
 20      A. Yes.                                                  20       Q. And you told him in your e-mail that you
 21      Q. And was it your understanding for all the             21   thought that he should talk to defense counsel,
 22   photographs that you received that those photos             22   correct?
 23   depicted how her body appeared when she was first           23       A. Yes.
 24   discovered?                                                 24       Q. And you told him that because you thought



                                                                                                    24 (Pages 93 to 96)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                            Page 25 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                       Page 97                                                         Page 99
  1   that Jim Keller had information about what he saw at        1       Q. In all of the investigation that you did
  2   the scene that would be relevant to your case and to        2   into this case, did you ever receive any information
  3   how the defense was thinking about your case, right?        3   corroborating that Erika Gomez and Curtis Lovelace
  4      A. Yes.                                                  4   had a relationship before Cory passed?
  5      Q. And you also thought that he could be a               5       A. I believe the only corroboration I think
  6   source of information to the defense about                  6   was from Dustin Strothoff who said that he worked at
  7   Dr. -- what Dr. Denton had told Mr. Keller, correct?        7   a gym or visited a gym prior to the death of Cory,
  8      A. Yes, the position of the arms.                        8   and that he observed "them," meaning the two of them
  9      Q. Right. And it was your belief at the time             9   kind of flirting with each other. I don't know
 10   that you wrote this e-mail that Dr. Denton's               10   which one did or which didn't, but I think he said
 11   opinions had led Jim Keller and Detective Gibson to        11   he saw them together at the gym. Other than that, I
 12   continue their investigation into why Cory Lovelace        12   don't think I perceived any corroboration.
 13   died?                                                      13       Q. And Erika Gomez, herself, told you that
 14      A. Yes.                                                 14   she did not begin seeing Curt until after his wife
 15      Q. And that was because you believed that he            15   had died? Although she also told you that she
 16   had told them information that had led them to             16   thought maybe Curt had been following her prior to
 17   conclude that this was a murder?                           17   his wife's death; is that right?
 18      A. Yes.                                                 18       A. Yes.
 19      Q. At some point -- well, let me show you               19       Q. Did you ever receive any evidence
 20   this first.                                                20   corroborating that Curt had been somehow following
 21              MS. THOMPSON: What are we on?                   21   Erika Gomez around before she -- before Cory
 22              THE REPORTER: This is 16.                       22   Lovelace died, other than potentially the
 23                                                              23   information from Mr. Strothoff?
 24           (Plaintiff's Exhibit 16 was marked for             24       A. No.


                                                       Page 98                                                         Page 100
  1   identification.)                                            1       Q. Were you involved at all in any attempts
  2   BY MS. THOMPSON:                                            2   by the Quincy Police Department to get information
  3      Q. The witness has been shown what's been                3   from a subpoena related to someone stealing Erika
  4   marked as 16. This is a one-page document, Bate             4   Gomez's identity?
  5   stamped SAEP349.                                            5       A. I don't remember that at all. Are you
  6      A. Okay.                                                 6   talking about on the laptop maybe? No.
  7      Q. You've had a chance to review Exhibit 16?             7       Q. Well, I'm asking in general about any
  8      A. Yes.                                                  8   attempt to steal her identity or --
  9      Q. Did you send this e-mail to Erika Gomez in            9       A. Not steal her identity, no.
 10   response to her sending some thoughts to your office       10       Q. Were you involved in any attempt to get
 11   about the case?                                            11   information related to a Comcast account that Erika
 12      A. Yes.                                                 12   Gomez had at one time?
 13      Q. And is there a reason that you e-mailed              13       A. Was I involved in it?
 14   Ms. Gomez as opposed to calling her?                       14       Q. Yes.
 15      A. Only that I thought she would get it by              15       A. Or our office? No.
 16   e-mail, and I don't know if I knew a phone number I        16       Q. Did Erika Gomez ever tell you personally
 17   could get her at, you know.                                17   that she believed that Curt had poisoned her and her
 18      Q. You asked Ms. Gomez some questions in this           18   daughter?
 19   e-mail, and did you get responses from her to the          19       A. Yes.
 20   questions that you posed?                                  20       Q. When did she first tell you that?
 21      A. I don't know if I did. I don't remember              21       A. Well, I don't think I talked personally
 22   getting them. These are the things I wanted her to         22   with her, Erika, before the first trial, but I
 23   prepare to answer, but I did ask for an answer, and        23   learned that she had said that.
 24   I don't know that I got them.                              24       Q. Did you or anyone in your office ever talk



                                                                                                   25 (Pages 97 to 100)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                     Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                              Page 26 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                     Page 101                                                            Page 103
  1   to her daughter, Darlene Steinkamp?                           1   poisoned Erika or Darlene?
  2      A. Yes. She, I believe, was a student here                 2     A. Well, I talked to him about that, but I
  3   in -- at a college here during the second trial. I            3   didn't know of any other discussions. That was what
  4   think she even came to court.                                 4   they had. And I think they tested the hair and the
  5      Q. Who in your office spoke with                           5   roots of the hair of both persons, and that was the
  6   Ms. Steinkamp?                                                6   extent of the testing.
  7      A. Probably Julia Wykoff.                                  7     Q. Did you ever have any conversations with
  8      Q. All right. Did you learn any information                8   Detective Gibson where he expressed any opinion
  9   from Darlene Steinkamp through Julia or yourself              9   about whether or not Erika Gomez was a credible
 10   about any attempt by Curt to poison Erika or                 10   person?
 11   Darlene?                                                     11     A. Well, I don't know specifically, but, yes,
 12      A. Yes.                                                   12   because she was -- in talking with Julia, I found
 13      Q. What did you learn either directly or                  13   out that she was a rather fiery person. I'll call
 14   indirectly from Darlene about that?                          14   it that. And credibility, that's always a question
 15      A. Indirectly I learned that after Curtis                 15   at trial. So, yeah, we had questions about that.
 16   Lovelace and Erika split up, in preparation for a            16      Q. You had discussions about that with
 17   divorce, that Steinkamp and her mother had both been         17   Mr. Gibson?
 18   experiencing loss of hair, feeling ill. And that at          18     A. Well, I imagine I did, yes.
 19   one point, Darlene stayed home from school, and she          19     Q. And do you remember anything about what
 20   heard someone in the house, and she walked into the          20   you and Detective Gibson discussed as to Erika
 21   kitchen area or thereabouts, and found Curtis                21   Gomez's credibility?
 22   Lovelace there at the house. And she -- he then              22       A. Well, I don't know if we had any
 23   left, and that she and Erika had thought that they           23   specifics. I can't think of any specific. Just
 24   had -- Curtis had given up his keys to the house,            24   that she was a very vocal -- I didn't know that she


                                                     Page 102                                                            Page 104
  1    but apparently he still had access to the house, and         1   would make a good witness basically.
  2    he gave no explanation as to why he was in the               2       Q. Did you -- well, let me ask you this.
  3    kitchen area, and that he left.                              3   There were some issues in this case with Jon Barnard
  4       Q. Did you ever talk with Detective Gibson                4   being a potential witness because of some encounters
  5    about any efforts that he undertook to try to                5   he's had -- he had had with Curt either the day that
  6    corroborate or investigate this poisoning allegation         6   Cory died or with Curt in his office; is that right?
  7    by Erika or Darlene?                                         7       A. Yes.
  8       A. Yes, I think so. I think there was some                8       Q. Other than talking with Mr. Barnard about
  9    attempt to send some slides or -- from Erika and or          9   those issues, did you ever talk about this
 10    Darlene, her daughter, to a place in Colorado where         10   prosecution with Jon Barnard?
 11    testing could be done of their slides from their            11       A. Well, didn't talk about the details. I
 12    bodies to see if they could detect any traces of            12   just talked that he was a witness. Kind of minor
 13    poison, and ethanol alcohol, and that it was -- it          13   point, I guess. Well, he wasn't minor because
 14    was done. It was sent, and that it came back that           14   that's who Curtis called that morning when he found
 15    they could not confirm that there were -- I think           15   his wife, and so that was the person he called
 16    they also took hair samples. I'm trying to think.           16   instead of an ambulance. So I thought that was
 17    Yeah, hair samples from Darlene and her daughter,           17   significant. But other than talking about the way
 18    but that it had been much later, and because hair           18   the trial was going to be presented or anything, no,
 19    grows, they didn't have enough of a root to do the          19   did not.
 20    testing. Anyway, the results were inconclusive.             20       Q. Did you talk with Gary Farha at all about
 21      Q. Other than what you just described, did                21   the prosecution of this case?
 22    you ever have any conversations with Detective              22       A. No. Well, he was a witness to, I think,
 23    Gibson about any efforts that he took to try to             23   to -- only to the extent where some other person who
 24    investigate or corroborate a claim that Curt                24   worked for the newspaper, a real tall fellow came



                                                                                                   26 (Pages 101 to 104)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                        Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                              Page 27 of 61
                                          EDWIN R. PARKINSON 11/19/2018

                                                        Page 105                                                            Page 107
  1   in, and he knew Curtis Lovelace because he covered            1   note, or somehow discussed with he and Jim -- with
  2   the local paper. And I think Gary Farha was there             2   him and Jim Keller that that probability that, in
  3   that afternoon when the body was found, and he was            3   his opinion, there would be more -- that would
  4   surprised that Curtis Lovelace came into the office.          4   amount to more than reasonable doubt, yes.
  5   He was just surprised, but I had no discussions with          5       Q. Did you see that note either to Mr. Keller
  6   him other than that.                                          6   or to Mr. Gibson at some point before the end of the
  7             MS. THOMPSON: I think I'm close to                  7   first trial?
  8   done. Let's take one more quick break. I've got a             8       A. Yes.
  9   couple of additional materials to show the witness,           9       Q. When did you see that note?
 10   and then I think I'm close. Let's take one more              10       A. Well, I don't know if I saw that note. I
 11   quick break.                                                 11   knew that he said that in the discussions with Adam
 12             MS. EMERY: Okay.                                   12   and Jim Keller. I don't know that I saw anything in
 13         (Whereby a short break was taken.)                     13   writing, but I think in the binder, I think
 14         (Plaintiff's Exhibits 17 through 23 marked             14   initially in the binder at some point there was some
 15   for identification.)                                         15   discussion by Dr. Denton that unless she amended her
 16   BY MS. THOMPSON:                                             16   report, that would be more than reasonable doubt.
 17      Q. Mr. Parkinson, did you review any                      17       Q. And if you saw that in the binder, that
 18   documents in preparation for your deposition today?          18   would come from an official report that was prepared
 19      A. No.                                                    19   by either Jim Keller or Detective Gibson in the
 20      Q. In any of your conversations either                    20   investigation?
 21   directly with Dr. Denton or in getting updates from          21       A. If --
 22   Jim Keller and Adam Gibson about their conversations         22             MR. HANSEN: I'm going to object to
 23   with Dr. Denton, did you ever hear that Dr. Denton           23   the form. I don't think it necessarily becomes an
 24   had the opinion that unless Dr. Bowman changed her           24   official report.


                                                        Page 106                                                            Page 108
  1   opinions in this case, there would always be                  1             But subject to that, go ahead.
  2   reasonable doubt?                                             2   BY MS. THOMPSON:
  3      A. Well, he -- in his opinion, that was his                3       Q. You can answer the question.
  4   reflection in some -- something you showed me today,          4       A. I don't know if it was an official report.
  5   but I think I've also heard that.                             5   I would have found it somewhere in the binder that
  6          I think I said that earlier that he said               6   he had that concern, that without her amending the
  7   unless Dr. -- I mean, I knew that that's the                  7   report -- that's always going to come out, and
  8   statement he had made, that there would be                    8   that's amounted to reasonable doubt to him.
  9   reasonable doubt, because if she didn't -- the one            9       Q. Did the binder, when you got it from
 10   who performed the autopsy said it was undetermined.          10   Summers and Gibson, contain any e-mails in it?
 11   That was his opinion. Of course, he didn't take              11       A. Hmm. I think there was some e-mails to
 12   into -- what other experts I might call, but that            12   Shaku Teas from Adam Gibson and from her back to
 13   was his opinion, yes.                                        13   him. I think those were e-mails.
 14       Q. When did Dr. Denton first tell you that?              14       Q. Any other e-mails?
 15      A. Well, probably after I asked for -- after              15       A. I don't think so. I don't know, but I
 16   or right at the time June of 2015 when I asked for a         16   don't think so.
 17   written report.                                              17       Q. I asked you some questions about the court
 18       Q. Did you ever tell any of the defense                  18   order appointing your office to this case.
 19   counsel in this case that Dr. Denton had told you            19       A. Yes.
 20   that unless Dr. Bowman changed her opinion, there            20       Q. Did you have any substantive involvement
 21   would be reasonable doubt?                                   21   in this investigation before you met with Sergeant
 22      A. Well, he didn't tell me that. I mean, he               22   Summers and Detective Gibson in Morgan County to sit
 23   said that. We didn't have a discussion about what            23   down with them and get the binder?
 24   he thought. But he wrote that to Adam Gibson in a            24       A. I don't think so, because -- I don't think



                                                                                                   27 (Pages 105 to 108)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 28 of 61
                                       EDWIN R. PARKINSON 11/19/2018

                                                   Page 109                                                                Page 111
  1   so. Because we want the appointment from the judge           1         A. I don't believe so.
  2   to make us capable of entering into even an                  2         Q. All right. And I'm going to show you
  3   investigation, let alone a prosecution. So I don't           3   Plaintiff's Exhibit 18 as well, which has a Bate
  4   think so.                                                    4   stamp of QPD1064. Have you seen -- had you seen a
  5      Q. Am I right that without that order, your               5   copy of Exhibit 18 before the end of the first trial
  6   office does not have statutory authority to be               6   in this case?
  7   involved?                                                    7         A. No, I don't believe so. I've never seen
  8      A. I don't think it prevents us from talking              8   it.
  9   to state's attorneys and giving them advice and              9         Q. I'm going to show you Plaintiff's Exhibit
 10   taking the input from them. No, I don't think it's          10   19. This is a multipage document, which is Bate
 11   prohibited by statute.                                      11   stamped AC225 through AC27 -- excuse me. It's Bate
 12      Q. Is it prohibited by statute for your                  12   stamped AC225 through AC230. Have you ever seen
 13   office to be a formal prosecuting authority in a            13   Exhibit 19 before today?
 14   case absent an appointment? I mean, you can always          14         A. No.
 15   talk to people and give them advice, but you can't          15         Q. I'm going to show you Plaintiff's Exhibit
 16   formally lead an investigation before that order is         16   20. This is a one-page document AC273. Have you
 17   signed, correct?                                            17   seen Exhibit 20 before today?
 18      A. Yeah. We can't file papers and appear in              18         A. No.
 19   court. No, we can't actively and out front be the           19         Q. I'm going to show you what's been marked
 20   prosecutor in the case unless we're appointed. Now          20   as Plaintiff's 21. This is a one-page document,
 21   if we're appointed as an assistant to help, we don't        21   which is Bate stamped. There's two sets of Bate's
 22   need a court order.                                         22   stamped -- there's two sets of Bate's stamps, but
 23      Q. Was it your understanding that the reason             23   one is Plaintiff's 3770. I have a couple of
 24   you were appointed in this case was because there           24   questions about the substance of this, if you want


                                                    Page 110                                                              Page 112
  1   was an actual conflict of interest between the Adams         1   to read it.
  2   County State's Attorney and Mr. Lovelace because he          2         A. Okay.
  3   formerly had been a prosecutor in that county?               3         Q. And let me know when you're done.
  4      A. Yes. Jon Barnard applied for it because I              4         A. What's your question?
  5   believe Mr. Lovelace had worked in his office.               5         Q. This -- I have a couple of questions. The
  6      Q. It was never represented to you that this              6   first is this: Do you see in the attachments line
  7   was a case where the county needed help or simply            7   of this e-mail that there's an attachment or was an
  8   thought it would be better for you to be involved?           8   attachment to this e-mail called, "Cory Lovelace
  9      A. No.                                                    9   Death Investigation.docEx"?
 10      Q. This was a case where it was always                   10         A. Yes, I see that.
 11   represented to you that there was an actual conflict        11         Q. Did you receive from Adam Gibson a summary
 12   of interest?                                                12   of his investigation that he had drafted out
 13      A. Or an apparent conflict of interest, yes,             13   documenting his account of what he looked into in
 14   because he did not work for the office at the time          14   this case?
 15   of the event, but that he had been an employee              15         A. Well, I don't know. It indicates that he
 16   before.                                                     16   sent this e-mail to me with an attachment.
 17      Q. All right. I'm going to show you                      17         Q. Did you ever review that attachment?
 18   Exhibit 17. This is a one-page document that is             18         A. I assume I did. If it was attached, I
 19   Bate stamped AC293. Had you ever seen a copy of             19   did. I don't remember what it said. Probably
 20   AC293 before the end of the first trial in this             20   summarized in the paragraph there.
 21   case?                                                       21         Q. Well, did you -- did you ever follow up
 22      A. No.                                                   22   with Detective Gibson about the substance of this
 23      Q. Have you ever seen a copy of that document            23   e-mail as to there being some incident where Curtis
 24   before today?                                               24   yelled at Marty and Lyndsay about some belief that



                                                                                                      28 (Pages 109 to 112)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                        Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 29 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                       Page 113                                                         Page 115
  1   somebody had been lying to people?                           1       A. Yes.
  2       A. There was some discussion related to me               2       Q. And then there's a word in quotes,
  3   from Adam Gibson that Marty and Lyndsay thought -- I         3   "Love-less." Do you see that?
  4   think that Lyndsay thought that her father was               4       A. Yes.
  5   taking some steps to make her look like -- out like          5       Q. Do you know why that appears in quotes in
  6   a liar, but that's all I heard. I didn't follow up           6   this e-mail?
  7   on it and don't know what it was about, but                  7       A. Because I wrote it.
  8   that . . .                                                   8       Q. Did you refer to Curt in other
  9       Q. Did Adam Gibson ever tell you that he had             9   correspondence with Detective Gibson or other people
 10   reinterviewed the children at some point before Curt        10   involved in the investigation as Curtis, quote,
 11   was arrested and that they had given him new                11   "Love-less"?
 12   information about the case?                                 12       A. No. That was, I think, the only time I
 13       A. Well, I believe he did, because -- yeah, I           13   have ever wrote it that way, but I always have
 14   think he did tell me he reinterviewed the children.         14   called him "Lovelace."
 15   Jeff Baird did the day of the incident, and I               15       Q. That is your understanding of how to
 16   believe Adam Gibson told me that he had                     16   pronounce his name; is that right?
 17   reinterviewed the children, and that was put in a           17       A. Yes.
 18   report to me.                                               18       Q. I'm going to show you another document,
 19       Q. Did he tell you that he'd reinterviewed              19   what's been marked as Plaintiff's Exhibit 23. This
 20   the children at some point before Curt was arrested?        20   has a couple of Bate stamps on it. One is Plaintiff
 21       A. I don't know if it was then or afterwards.           21   3949. Do you know who Cathy Martin is?
 22   I don't know, because the children would have been          22       A. Have you given -- oh. Cathy Martin?
 23   in Curtis's custody, I think. I don't know that.            23       Q. Yes. Do you see -- and so it's clear, I'm
 24       Q. I'm going to show you what's been marked             24   looking at the "to" line of this e-mail, and one of


                                                       Page 114                                                         Page 116
  1   as Exhibit 22. This is a two-page document that's            1   the "tos" is Cathy Martin.
  2   Bate stamped SAAP342 and 343. My main question is            2       A. Oh, I see it. Cathy Martin. I'm assuming
  3   about the first e-mail in this chain. If you want            3   it's somebody with the police department, but I
  4   to read that e-mail, I have a couple of questions            4   don't know.
  5   for you.                                                     5       Q. That is not someone that worked in your
  6      A. About the testing?                                     6   office?
  7      Q. The paragraph that starts, "Adam refresh               7       A. Who?
  8   my memory, please."                                          8       Q. Cathy Martin is not someone that worked in
  9      A. Yeah.                                                  9   your office?
 10      Q. Did you -- did Detective Gibson follow up             10       A. No. Cathy Martin?
 11   with you about this e-mail where you asked him some         11       Q. Do you see that there is a .wav, W-A-V,
 12   issues related to poisoning?                                12   file that's attached to this email?
 13      A. Did he follow up? Did he --                           13       A. Yes.
 14      Q. Did he respond?                                       14       Q. During your investigation into this case,
 15      A. Probably by phone.                                    15   did Detective Gibson occasionally send you
 16      Q. Do you remember what, if anything, you                16   recordings of calls between Curtis and other people
 17   discussed with him in response to sending this              17   while Curtis was --
 18   e-mail?                                                     18       A. Oh, yes. There were jail calls, I think.
 19      A. I just -- he just told me that they were              19       Q. Did you listen to this particular call?
 20   unable to get in Colorado to come up with any               20       A. I don't know. I don't think so.
 21   results that would be of assistance to us.                  21       Q. Do you know why the file name includes the
 22      Q. In this paragraph that starts with, "Adam             22   word "desperation"?
 23   refresh my memory, please," do you see three lines          23       A. Desperation.wav? I do not know why that's
 24   from the bottom that there's the word "Curtis"?             24   there.



                                                                                                    29 (Pages 113 to 116)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                     Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                           Page 30 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                   Page 117                                                       Page 119
  1      Q. Did you talk with Detective Gibson by this           1   obligations?
  2   particular call?                                           2       A. Yes.
  3      A. I don't remember.                                    3       Q. And do you believe, as you sit here today,
  4      Q. Did Detective Gibson ever make any joking            4   that you attempted to disclose to the defense in
  5   statements to you about Curtis's state of mind while       5   both cases in a prompt manner the information you
  6   he was incarcerated?                                       6   had in your possession that you believed was
  7      A. Joking?                                              7   exculpatory?
  8      Q. Yes.                                                 8       A. Yes, I do.
  9      A. I don't believe so.                                  9       Q. If you had believed that you were in
 10      Q. Did he ever comment to you about Curtis's           10   possession of exculpatory evidence, would you have
 11   state of mind while he was incarcerated?                  11   disclosed that to the defense in either of these
 12      A. I vaguely remember an occasion that he              12   trials?
 13   would tell me that it sounded like Curtis was             13       A. Yes.
 14   depressed, which he would be after being in jail,         14             MS. THOMPSON: I don't have any other
 15   but he just said he seemed depressed.                     15   questions.
 16      Q. Did he ever tell you that --                        16             MS. EMERY: I have some.
 17      A. I can't remember any jokes.                         17                CROSS EXAMINATION
 18      Q. Did he tell you that he had listened to             18   BY MS. EMERY:
 19   any calls where it appeared that Curtis and his wife      19       Q. Mr. Parkinson, do you think a
 20   were having an argument?                                  20   pathologist's opinion as to what a jury might or
 21      A. Yes.                                                21   might not find constitutes Brady material?
 22      Q. And what did he tell you about those                22       A. No.
 23   calls?                                                    23       Q. Do you think anybody's opinion as to what
 24      A. Well, that Christine was upset about being          24   a jury might do constitutes Brady material?


                                                   Page 118                                                     Page 120
  1    left with no income and no support, and I believe         1       A. No.
  2    they were going to have to sell their house, or           2      Q. Do you remember having discussions with
  3    maybe they did sell their house, so she was               3   Lieutenant Dina Dreyer of the Quincy Police
  4    understandably upset. And so there was some back          4   Department about what to turn over?
  5    and forth between Curtis and his wife as couples          5       A. Everything. I mean, I don't remember
  6    would have about what's this desperate situation          6   telling her that, no, but I mean, I'm assuming I was
  7    we're going to face.                                      7   getting everything, and everything I got I turned
  8        Q. What was Detective Gibson's demeanor in            8   over.
  9    telling you about those calls?                            9      Q. Okay. Do you remember any discussions
 10       A. As a matter of fact. I don't believe -- I          10   with Dina Dreyer about turnover of materials?
 11    don't think he laughed or joked about it. I don't        11      A. Not specifically.
 12    know. I just think he said that I ought to know          12      Q. Okay. Did you have any discussions with
 13    that they're arguing, and I think I may have said,       13   Detective Gibson where you looked at e-mails and
 14    "Well, that's to be expected."                           14   said prior to the trials that you didn't want to use
 15      Q. When is the last time prior to today that           15   them, so you gave them back to Detective Gibson?
 16    you have talked with Detective Gibson?                   16      A. No.
 17      A. The end of the second trial, I believe.             17       Q. Julia Wykoff --
 18        Q. When you say, "the end of the second              18       A. Yes.
 19    trial," was that the actual day that the jury came       19      Q. -- she didn't come to work in your office
 20    back?                                                    20   until after the first trial, correct?
 21      A. Yeah, I believe so.                                 21      A. No. She was working there for the first
 22       Q. During both the first and second trials in         22   trial. She was gone before the second trial.
 23    Mr. Lovelace's case, did you make every effort to        23       Q. What's the purpose of a grand jury?
 24    comply with your understanding of your own Brady         24       A. To be a buffer and a protection between a



                                                                                              30 (Pages 117 to 120)
                                         ALARIS LITIGATION SERVICES
www.alaris.us                               Phone: 1.800.280.3376                                   Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                           Page 31 of 61
                                      EDWIN R. PARKINSON 11/19/2018

                                                   Page 121                                                        Page 123
  1   prosecutor deciding what case to take and what not,        1   by suffocation at the hands of another, and they
  2   and for the community to have a say-so in whether          2   independently arrived at that decision. So that was
  3   there's probable cause to move forward.                    3   what we based the calling the grand jury for.
  4      Q. And do they do that by issuing an                    4       Q. Okay. And were there other smaller
  5   indictment?                                                5   factors such as the amount of lividity that was
  6      A. Yes.                                                 6   shown in the photos?
  7      Q. And who decided to take this case to the             7      A. Yes.
  8   grand jury?                                                8       Q. And Jim Keller's observation about the
  9      A. I did.                                               9   rigidity of the body when they moved it?
 10      Q. And that's an independent decision that             10      A. Yes.
 11   you make as the prosecutor, correct?                      11       Q. And the desiccation or dryness around the
 12     A. Yes.                                                 12   mouth and eyes?
 13      Q. When you make that decision, is one of the          13      A. Yes.
 14   reasons you do it is because you believe there's a        14       Q. So do you believe that all of these
 15   reasonable chance of a guilty verdict?                    15   factors constituted probable cause to arrest Curtis
 16      A. Yes.                                                16   Lovelace?
 17      Q. And in this case, did you believe there             17      A. Yes. And one more factor was in the 20
 18   was -- certainly after the indictment, but even           18   minutes that allegedly Mr. Lovelace took his
 19   before the indictment, did you believe, as                19   children to school and his return, and they did that
 20   prosecutor, that there was probable cause to arrest       20   at 8:15, and arrived back at 8:35. And according
 21   Curtis Lovelace?                                          21   to -- and his wife was dead. In the 20 minutes that
 22      A. Yes, I do. Did and do.                              22   he was gone, allegedly she died then. That did not
 23      Q. And did you believe that there was                  23   comport with the rigidity, the rigor mortis or
 24   probable cause to go ahead and prosecute him?             24   anything else that I saw.


                                                  Page 122                                                         Page 124
  1      A. Yes.                                                 1       Q. And the same things -- the reason for your
  2      Q. And that there was probable cause to                 2   decision to go ahead and prosecute this case was to
  3   continue to prosecute him?                                 3   bring a guilty person to justice, correct?
  4      A. Yes.                                                 4       A. Yes.
  5      Q. Before a grand jury, hearsay evidence can            5       Q. And also the factors that we just went
  6   be presented to the grand jury, correct?                   6   through constituted reasonable cause to prosecute,
  7      A. Yes.                                                 7   correct?
  8     Q. What factors led you to believe that there            8       A. I believe so.
  9   was probable cause in this case to go to the grand         9       Q. Do you believe that -- well, let me ask it
 10   jury?                                                     10   differently.
 11      A. Three main ones. One is I reviewed all              11          There was nothing withheld from you that
 12   the photographs of the crime scene. I call it a           12   would have changed your mind, correct, that you know
 13   "crime scene" -- of the death scene. And I observed       13   about today?
 14   with my own eyes the position of the hands, the           14       A. Even though I have never seen many of
 15   arms, and reviewed the -- what I can see with my own      15   these things that Ms. Thompson has showed me, it
 16   eyes, and the position of the hands with                  16   wouldn't have changed my mind.
 17   relationship to Cory Lovelace's face.                     17       Q. And there's nothing that had you known it
 18         Plus, we referred -- I referred this out            18   now, it would have changed your mind, because it
 19   to two very well-noted forensic pathologists,             19   didn't change any of the factors we've been through,
 20   Dr. Jane Turner of St. Louis, and Dr. Michael Baden.      20   correct?
 21   And they received from Adam Gibson, I presume, the        21       A. Correct.
 22   materials that they would have to look at. And I          22              MS. THOMPSON: Object to form.
 23   received a report separately from each of them            23   BY MS. EMERY:
 24   that -- the same finding, that the death was caused       24       Q. Did you ever see any indication that



                                                                                                31 (Pages 121 to 124)
                                         ALARIS LITIGATION SERVICES
www.alaris.us                               Phone: 1.800.280.3376                                     Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                          Page 32 of 61
                                       EDWIN R. PARKINSON 11/19/2018

                                                  Page 125                                                        Page 127
  1    anyone in the Quincy Police Department had               1   time to check it out.
  2    fabricated any evidence?                                 2       Q. Was that an independent decision of yours
  3       A. No.                                                3   to retry Curtis Lovelace for the second time?
  4       Q. Did you see any indication by any evidence         4            MS. THOMPSON: Object to form.
  5    or statements that the Quincy -- anyone in the           5            You can answer.
  6    Quincy Police Department put a spin on something         6            THE DEPONENT: It was talked about at
  7    versus giving you the facts as they were found?          7   the office. It was my opinion, but I shared it with
  8       A. No.                                                8   Julia Wykoff and with David Robinson and with a
  9       Q. Were you troubled by the ultimate number           9   couple of other prosecutors who are almost as old as
 10    of expert opinions in the case?                         10   me, and we agreed it was worthy of going forward.
 11       A. Troubled with the jury, but they get the          11   BY MS. EMERY:
 12    final say. Yes, I was.                                  12       Q. Okay. Did you get any push from anyone in
 13       Q. But other than the jury, you weren't              13   the Quincy Police Department to retry him?
 14    troubled by the number of opinions, were you?           14       A. No, no push. I know that they were
 15       A. No.                                               15   invested in doing a complete investigation, which
 16       Q. And the number of opinions had no effect          16   they thought they'd done, but nobody pressured me to
 17    on your decision that there was probable cause to       17   drop it or to pursue it.
 18    prosecute and continue to prosecute, correct?           18       Q. By the time that you decided to retry the
 19       A. Correct.                                          19   case with the second trial, were you convinced of
 20       Q. Now, despite -- do you also handle appeals        20   Curtis Lovelace's guilt by that time?
 21    in addition to being a special prosecutor?              21       A. I was always convinced.
 22       A. Our office does. I do not.                        22       Q. And the factors that we went through
 23       Q. So all you do is the --                           23   before, do you believe that that was evidence strong
 24       A. Trial.                                            24   enough to justify the continued prosecution?


                                                  Page 126                                                       Page 128
  1      Q. -- the trial work? I was going to say,              1       A. Yes, I do.
  2   "hands-on prosecution."                                   2       Q. And did your office do any independent
  3      A. Right.                                              3   investigation at any time? You talked about what
  4      Q. And advise younger ones, you said?                  4   Julia Wykoff -- when she talked to you, but I mean
  5      A. Yes.                                                5   other than that.
  6      Q. After the first trial with the hung jury,           6       A. No.
  7   why did you decide to retry the case?                     7       Q. Did you ever ask Adam Gibson or anyone
  8      A. Well, because we still had what I presumed          8   else at the Quincy Police Department to do any
  9   to be very good evidence, and we got the opinion of       9   follow-up investigation?
 10   yet another expert from Michigan, Dr. Werner Spitz,      10       A. No.
 11   who wrote the book on medical-legal causes of death,     11       Q. Do you think their investigation was done
 12   and he had the same opinion, and so we thought we        12   to your satisfaction?
 13   had a solid case, and by experts.                        13       A. Yes.
 14      Q. If at any time you learned of anything             14       Q. Why did you put Erika Gomez on the stand
 15   before the end of the second trial that you believed     15   the second trial?
 16   constituted Brady material, first of all, you would      16       A. I thought that it would show a motive. We
 17   have turned that over, correct?                          17   were denied that right, that option in the first
 18      A. Yes, yes.                                          18   trial, but to show that there was a relationship,
 19      Q. And if you believed that it affected your          19   and particularly since there was some of her
 20   determination of probable cause to continue to           20   statements made that she testified to at trial.
 21   prosecute, you believed that you would have had an       21       Q. Was it that her concern about being
 22   ethical obligation to stop the second trial if           22   poisoned by Curtis that influenced you to put her on
 23   something was of that import, correct?                   23   the stand?
 24      A. I would have asked for a continuance and           24       A. That, coupled with Dr. Denton's opinions



                                                                                               32 (Pages 125 to 128)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                   Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 33 of 61
                                      EDWIN R. PARKINSON 11/19/2018

                                                 Page 129                                                              Page 131
  1   that he personally believed that she had been                1   dad to come home. So according to Larson, she --
  2   poisoned, which weakened her to the state that she           2   one could assume that his mother was already gone,
  3   was in at the time of her death. So when I had an            3   and that was between the hours of 8:15 and 8:35.
  4   indication from Dr. Denton, and he knew nothing              4       Q. And which would contradict with the story
  5   about Erika Gomez as far as I know, then that would          5   that was being told that she was sitting on the
  6   be something for the jury to consider.                       6   steps when everybody left?
  7      Q. In the course of either trial, did                     7       A. Yes.
  8   anything happen that you didn't expect?                      8       Q. Which gave you concern, as you mentioned,
  9      A. No. I expected the testimony that would                9   originally on the timeline that was being told in
 10   come out that way. I expected that the children             10   the time of death?
 11   would testify as to what they believe they saw and          11       A. Yes.
 12   that they were telling it from their heart and what         12       Q. I'm going to go back a little bit. You
 13   they remembered, but I do not discount the fact that        13   had talked about Jessica Bowman, not being satisfied
 14   the 4-year-old boy, Larson, told a different story          14   with her findings in another case. Jessica Bowman
 15   when he testified.                                          15   was discredited in prior cases she had worked on,
 16      Q. You stated earlier that Detective Jeff                16   correct?
 17   Baird, the original investigator, had talked to the         17       A. Yes.
 18   kids the day that Cory was found having                     18       Q. And the Credit case, which you had in
 19   been -- having passed away. Do you recall that?             19   Sangamon County, was a big one, true?
 20      A. I think they were talked to two days later            20       A. Yes.
 21   maybe on a Thursday.                                        21       Q. And Macon County, Morgan County and other
 22      Q. That was my question as to whether you                22   counties stopped using her services based on her
 23   recall whether they were actually talked to two days        23   autopsy reports?
 24   after.                                                      24       A. Yes.


                                                  Page 130                                                         Page 132
  1       A. Yeah, and he talked to the three oldest,              1       Q. And the prosecuting attorneys in those
  2    ages 7, 8, and 12, but decided not to talk to Larson        2   counties had serious doubts about her abilities and
  3    because of his age.                                         3   the reports she was generating. Is that how you
  4        Q. And when you say, "he," you're talking               4   understand it?
  5    about Jeff Baird?                                           5       A. That is true.
  6       A. Jeff Baird.                                           6       Q. In the Credit case, which you prosecuted
  7              MS. EMERY: I don't have anything                  7   here in Sangamon County, there was issues with her
  8    further. Thank you, Mr. Parkinson.                          8   coming up with an undetermined cause of death and
  9              THE DEPONENT: Thank you.                          9   other forensic pathologists differing with her about
 10                 CROSS EXAMINATION                             10   that, correct?
 11    BY MR. HANSEN:                                             11       A. That's right.
 12        Q. I'll follow up right there.                         12       Q. And that -- strike that.
 13           You said Larson told you a different                13          Would you agree that that put prosecutors,
 14    story. What did you mean?                                  14   such as yourself, in a difficult position when
 15       A. Larson was only 4 years old when his                 15   trying to bring a murder trial with a pathologist
 16    mother died. And when he testified, he told the            16   who had not come up with a cause of death?
 17    jury that that morning, he heard his dad take              17       A. Yes.
 18    Lyndsay, Logan, and Lincoln to school because he           18       Q. Now, the fact that she did that doesn't
 19    heard them go out the door. He, Larson, 4 years            19   mean you didn't prosecute the case, correct?
 20    old, went into his mother's bedroom as he always           20       A. Right.
 21    did. He poked her, and yelled at her, and she              21       Q. And as you had mentioned in this case, you
 22    wouldn't respond. He poked her, and she didn't             22   got some certainly renowned throughout the United
 23    move, and so it scared him, and he went out and he         23   States forensic pathologist to give you the opinions
 24    sat on the step, on the stairs, and waited for his         24   that Ms. Lovelace died of suffocation?



                                                                                                33 (Pages 129 to 132)
                                        ALARIS LITIGATION SERVICES
www.alaris.us                              Phone: 1.800.280.3376                                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                              Page 34 of 61
                                       EDWIN R. PARKINSON 11/19/2018

                                                   Page 133                                                               Page 135
  1      A. Yes.                                                    1   the United States of America comes to a decision,
  2      Q. In fact, Mr. Baden, he's been in some very              2   which the defense and the prosecution are bound by,
  3   high profile murder trials, such as OJ Simpson? He            3   true?
  4   was involved in the Kennedy assassination                     4       A. That's right.
  5   investigation and things like that, true?                     5       Q. Okay. And in this case, the first trial,
  6      A. That's true.                                            6   lasted how long?
  7      Q. So you had that man's report and the                    7       A. The trial, days. Either nine or ten days.
  8   report from Dr. Turner, which you used in                     8       Q. Okay. And you presented expert witnesses
  9   determining whether or not to proceed and prosecute           9   on behalf of the prosecution, right?
 10   Mr. Lovelace?                                                10       A. Yes.
 11      A. Yes.                                                   11       Q. And Mr. Lovelace's defense team presented
 12      Q. Okay. And that was in your possession                  12   expert witnesses on his behalf?
 13   prior to going to the grand jury, that information?          13       A. He did.
 14      A. Baden and Turner, yes.                                 14       Q. And, ultimately, the people in Adams
 15      Q. Okay. And as you said earlier, you are                 15   County after the first trial came back with a hung
 16   presenting that information to a grand jury for              16   jury; is that correct?
 17   people in the community to decide whether or not you         17       A. That's right.
 18   have probable cause to proceed and the person should         18       Q. And after that hung jury came back, do you
 19   be indicted?                                                 19   know what the deadlock vote was?
 20      A. Yes.                                                   20       A. I didn't know for sure. I was told nine
 21      Q. And the grand jury in this case was made               21   to three to start with, but it ended up six to six.
 22   up of citizens of Adams County, true?                        22   That's what I was told.
 23      A. Yes.                                                   23       Q. Okay. So at least at the end of the day,
 24      Q. And they came back with a decision for an              24   when Judge Hardwick called off any further jury


                                                   Page 134                                                               Page 136
  1   indictment?                                                   1   deliberations, there were six people in that jury
  2      A. Yes, a true bill of indictment.                         2   room that believed that Mr. Lovelace was guilty of
  3      Q. Right. And as a result of that,                         3   first degree murder?
  4   Mr. Lovelace was arrested, correct?                           4       A. That's right.
  5      A. Yes. That day, I think.                                 5       Q. And did that weigh into your decision to
  6      Q. Okay. And he got what is afforded under                 6   retry him?
  7   the constitution or the criminal justice system in            7       A. Yes, if it -- yes, because of the split.
  8   the United States, he got his right to a trial,               8       Q. And as you were asked, you then in
  9   true?                                                         9   conjunction with other people in your office, went
 10      A. Yes.                                                   10   back and reflected and discussed on whether or not
 11      Q. And he got to put on a defense and present             11   to prosecute him again for a second time?
 12   witnesses and confront the witnesses that were               12       A. Yes.
 13   called against him, true?                                    13       Q. And you believed you had enough evidence
 14      A. That's true.                                           14   beyond a reasonable doubt to convict him and
 15      Q. And that's what people in the United                   15   therefore decided to prosecute him again?
 16   States get when they're arrested, and they are               16       A. Yes, plus getting an extra opinion from
 17   charged with a crime, true?                                  17   Dr. Werner Spitz of Michigan.
 18      A. That's right.                                          18       Q. Okay. And, actually, that extra opinion
 19      Q. And that's what Mr. Lovelace had                       19   you got after the first trial?
 20   prosecuted when he was a prosecuting attorney                20       A. Yes.
 21   against other people in the same shoes he was now            21       Q. Okay.
 22   finding himself in, true?                                    22       A. Well, we got it at the first trial.
 23      A. That's true.                                           23       Q. I'm sorry?
 24       Q. And, ultimately, as you said, the jury in             24       A. We got it late, and so we didn't use it.



                                                                                                   34 (Pages 133 to 136)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                             Page 35 of 61
                                        EDWIN R. PARKINSON 11/19/2018

                                                        Page 137                                                    Page 139
  1      Q. Okay. Now, in your -- I'll call it the                  1   strategies, trial determination, witnesses to call,
  2   "investigation." Let's call it that. All the way              2   and evidence to put on rests with the prosecuting
  3   up to the prosecution of the first trial, okay? As            3   attorney, which was you in this case?
  4   the prosecuting attorney, do you have the right to            4      A. That's right.
  5   send out subpoenas?                                           5      Q. And you put on the witnesses that you
  6      A. Yes.                                                    6   called, the experts you called, and in the best
  7      Q. Okay. And I assume had you felt Jim                     7   effort possible to obtain a guilty verdict for the
  8   Keller, or the Adams County Coroner, had information          8   death of Cory Lovelace?
  9   that you wanted, you could have asked him to -- for           9      A. That's right.
 10   his file, correct?                                           10      Q. In both cases?
 11      A. Yeah.                                                  11      A. Both cases.
 12      Q. You could have sent the subpoena to the                12             MR. HANSEN: That's all I have.
 13   Adams County Coroner?                                        13   Thanks.
 14      A. Yes, could have.                                       14             THE DEPONENT: Thank you.
 15      Q. And as you've indicated here today,                    15             REDIRECT EXAMINATION
 16   there's nothing that you've seen that -- in any of           16   BY MS. THOMPSON:
 17   these e-mails that have been marked as exhibits from         17      Q. I have some follow-up.
 18   Jim Keller to and from Mr. Gibson, that would have           18      A. Okay.
 19   made you do anything other than prosecute                    19      Q. Mr. Parkinson, the reason that you wanted
 20   these -- the two times?                                      20   an opinion in writing from Dr. Denton is, in part,
 21      A. I saw nothing that would change our                    21   because you have a duty to disclose the opinions of
 22   pursuit.                                                     22   experts that you're going to use at trial, correct?
 23      Q. Okay. Do you agree with me that after the              23      A. Yes.
 24   Adams County State's Attorney's office petitioned            24      Q. And so if you haven't made the appropriate


                                                        Page 138                                                    Page 140
  1   the Court, and the judge signed the order, that Jon           1   pretrial disclosures, a witness could be barred; is
  2   Barnard had no involvement in any of the decisions            2   that right?
  3   regarding prosecution of Mr. Lovelace because he was          3      A. It could, but according to the Supreme
  4   conflicted out and a witness?                                 4   Court rule.
  5      A. That's absolutely true. We didn't even                  5      Q. And you obviously wanted to comply with
  6   talk about the case between us.                               6   those rules, which is part of why you wanted to get
  7      Q. And I'm going to ask that same question.                7   a report from Dr. Denton?
  8   Gary Farha wasn't even the Adams County State's               8      A. That's right.
  9   Attorney at the time of the first trial. Did he               9      Q. If Dr. Denton had given statements to
 10   have any input or discussions with you at all about          10   anyone prior to giving his written report in this
 11   the prosecution of Curt Lovelace?                            11   case that contradicted the report, that's evidence
 12      A. None.                                                  12   that could have been used to impeach him; is that
 13      Q. Okay. And is that true for the second                  13   right?
 14   trial as well?                                               14      A. I don't know if it could have been used to
 15      A. Yes.                                                   15   impeach him. I don't know what you're -- what
 16      Q. And ultimately when it comes down to the               16   you're referring to.
 17   prosecution in this case, Jim Keller isn't an                17      Q. Well, my question is, if Dr. Denton had
 18   individual who was going to present any evidence,            18   made statements to someone that contradicted
 19   correct? The prosecutor presents the case?                   19   statements that he made in his report, that's
 20      A. That's right.                                          20   potential impeachment, correct?
 21      Q. Okay. And you can call the coroner as a                21     A. Well, that would be -- yeah, that would be
 22   witness, which you did with Mr. Keller, true?                22   used by a defense attorney for impeachment.
 23      A. Yes, we did.                                           23     Q. And information that impeached Dr. Denton
 24      Q. Okay. But ultimately, the trial                        24   about material issues in his written report could



                                                                                                35 (Pages 137 to 140)
                                           ALARIS LITIGATION SERVICES
www.alaris.us                                 Phone: 1.800.280.3376                                    Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                              Page 36 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                         Page 141                                                      Page 143
  1   potentially be exculpatory, correct?                           1       Q. And when you ultimately were brought into
  2      A. You're asking me something that I don't                  2   the case, Detective Gibson had already done a
  3   know if it's ex -- it could be exculpatory, yes.               3   significant amount of investigation before you got
  4      Q. I mean, it depends on what it is                         4   on the case, correct?
  5   obviously, correct?                                            5       A. That's right.
  6      A. Yes.                                                     6       Q. I mean, he had a huge binder to give you
  7      Q. It potentially could be exculpatory?                     7   that reflected a lot of the investigation?
  8      A. Right.                                                   8       A. Yes.
  9      Q. And if you, as a prosecutor, had                         9       Q. He had conversations with Dr. Turner that
 10   information that an expert had made material                  10   you were not involved in; is that right?
 11   contradictory statements that contradicted                    11       A. Yes.
 12   information in their report, that's something you             12       Q. He provided information to her?
 13   potentially would use to impeach that expert?                 13       A. Yes. He provided that to her, and he
 14      A. Yes.                                                    14   provided it to Dr. Baden both separately.
 15      Q. You said that it was your decision to take              15       Q. Other than what is in Dr. Turner's and
 16   this case to the grand jury; is that right?                   16   Dr. Baden's reports, do you know specifically what
 17      A. Yes.                                                    17   information Detective Gibson gave them?
 18      Q. Did you talk with Detective Gibson over                 18       A. No.
 19   the course of the investigation before the case went          19       Q. And Jim Keller also talked to Dr. Turner;
 20   to the grand jury about when the case would be ready          20   is that right?
 21   to proceed to the grand jury?                                 21       A. I don't know that.
 22      A. Yeah, we did.                                           22       Q. Do you have any information, one way or
 23      Q. Were you aware that Detective Gibson had                23   the other, as you sit here today, about what
 24   talked internally with people on the police                   24   information Jim Keller conveyed to Dr. Turner?


                                                         Page 142                                                      Page 144
  1   department about taking this case to the grand jury            1      A. No.
  2   as early as February of 2014?                                  2      Q. You talked some about the reasons that you
  3      A. No, I don't even know if that's true.                    3   believed it was appropriate to seek an indictment
  4   Talking to people in the --                                    4   from the grand jury, and I think one of the things
  5      Q. Well, I understand that you're saying you                5   you talked about was drawing issues related to the
  6   don't know that's true. Did Detective Gibson ever              6   amount of drying that was on Cory Lovelace's body
  7   tell you that he had internally considered when he             7   when she was found?
  8   personally thought this case would be ready to go to           8      A. Drying?
  9   the grand jury?                                                9      Q. Drying.
 10      A. No.                                                     10      A. Probably was a part of her whole body, but
 11      Q. Did he ever tell you at any certain                     11   the drying was -- it indicated that she had been
 12   point -- let me strike that question.                         12   deceased for longer than a few minutes, yes.
 13          Did he ever discuss with you or seek your              13      Q. In general, you said that one of the
 14   opinion on when this case would be ready to try to            14   reasons you believed there was probable cause was
 15   seek an indictment?                                           15   because of various ways that her body appeared when
 16      A. Well, it wasn't as early as February of                 16   she was found; is that right?
 17   2014 because I hadn't even seen anything until April          17      A. That's right.
 18   of 2014, so.                                                  18      Q. All right. You consulted with experts to
 19      Q. You weren't involved in this case in                    19   learn the meaning of those physical indicia that
 20   February of 2014; is that right?                              20   were present on her body when she was found; is that
 21      A. Right. So I don't know how he could have                21   right?
 22   told anybody that it would be ready. Since he came            22      A. Not necessarily. I have been through a
 23   on as a detective in December of 2013, I don't know           23   lot of murder trials. I knew that when your hands
 24   how he could have made that statement to anybody.             24   are up by your face, you're either trying to push



                                                                                                    36 (Pages 141 to 144)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                              Page 37 of 61
                                         EDWIN R. PARKINSON 11/19/2018

                                                      Page 145                                                         Page 147
  1   something away, and they're in rigor, and they're             1   what the report said they would say.
  2   defying gravity. So, no, I didn't consult any                 2      Q. Over the entire time that you've been
  3   experts about that.                                           3   involved in -- that you were involved in this
  4      Q. You were an experienced prosecutor and                  4   prosecution, how many conversations have you had
  5   have some medical understanding, yourself, based on           5   with Detective Gibson either on the phone or in
  6   your years of experience?                                     6   person?
  7      A. Yes.                                                    7       A. Oh, 40 or 50, 30 or 40. Most of them
  8      Q. But to present that evidence to either the              8   about two minutes long.
  9   grand jury, or ultimately to a jury, or a finder of           9       Q. What about with Jim Keller?
 10   fact, there's got to be a witness to testify about           10       A. He likes to talk. Probably half that,
 11   what that means; is that right?                              11   half that many.
 12      A. Yes. Well, there doesn't have to be to                 12      Q. And you have also participated generally
 13   those particular things, but that would be a good            13   in producing your own correspondence file in terms
 14   idea, yes.                                                   14   of e-mail in this litigation; is that correct?
 15      Q. I guess what I mean is, if you want -- if              15       A. Yes. We actually had an IT person go
 16   you want that type of evidence to be something that          16   through and take whatever was in my PC.
 17   a finder of fact relied upon, there's got to be              17       Q. And do you believe that you have produced
 18   somebody saying it other than you?                           18   in this case, to the extent that those materials
 19      A. Right, and there was testimony at the                  19   weren't produced earlier in the criminal case, a
 20   grand jury that she was in full rigor.                       20   full accounting of your correspondence either with
 21      Q. Right. And that testimony came from                    21   Jim Keller or Detective Gibson related to this
 22   Detective Gibson describing to the grand jury the            22   investigation?
 23   results of his investigation?                                23      A. Yes. I'm satisfied of that.
 24      A. Yes, as discussions with Keller at the                 24             MS. THOMPSON: I don't have any other


                                                      Page 146                                                         Page 148
  1    scene and his observations of the body in the                1   questions.
  2    photographs.                                                 2            MS. EMERY: Jim?
  3      Q. Did Detective Gibson have independent                   3            MR. HANSEN: No.
  4    conversations with Dr. Spitz as Dr. Spitz was                4            MS. EMERY: No, I don't have anything
  5    developing his opinions in this case?                        5   further.
  6       A. I think so by phone.                                   6            MS. THOMPSON: Are you reserving,
  7      Q. Did he provide information to Dr. Spitz?                7   Bill?
  8    And by "information," I mean documents and                   8            MR. MORAN: No.
  9    materials.                                                   9            THE DEPONENT: We'll waive signature.
 10       A. I believe he did. I believe he sent the               10            MS. THOMPSON: Thanks for being here,
 11    same things that he sent to Dr. Turner and Dr. Baden        11   Ed.
 12    and to Dr. Spitz.                                           12            THE DEPONENT: Thank you.
 13       Q. You never had any independent                         13
 14    conversations, yourself, with Curt's son, Larson, or        14        (Exhibits were retained by Ms. Thompson.)
 15    his sons, Logan or Lincoln; is that right?                  15           (Deposition ended 12:42 p.m.)
 16       A. I think that's right.                                 16
 17       Q. So any information you have about what                17
 18    they've said at various times is based on your              18
 19    review of materials from other people's                     19
 20    conversations?                                              20
 21      A. And their testimony in court.                          21
 22       Q. All right. And you did observe them                   22
 23    personally testify at the first and second trials?          23
 24      A. Yes. And they testified consistently with              24


                                                                                                 37 (Pages 145 to 148)
                                           ALARIS LITIGATION SERVICES
www.alaris.us                                 Phone: 1.800.280.3376                                     Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6                       Page 38 of 61
                                    EDWIN R. PARKINSON 11/19/2018

                                               Page 149
  1
  2              CERTIFICATE OF REPORTER
  3              I, Ann Marie Hollo, Certified
  4    Shorthand Reporter, Registered Diplomatic Reporter
  5    and a Certified Realtime Reporter within and for the
  6    State of Illinois, do hereby certify that the
  7    witness whose testimony appears in the foregoing
  8    deposition was duly sworn by me; the testimony of
  9    said witness was taken by me to the best of my
 10    ability and thereafter reduced to typewriting under
 11    my direction; that I am neither counsel for, related
 12    to, nor employed by any of the parties to the action
 13    in which this deposition was taken, and further that
 14    I am not a relative or employee of any attorney or
 15    counsel employed by the parties thereto, nor
 16    financially or otherwise interested in the outcome
 17    of the action.
 18
 19
 20    ______________________________
 21    Certified Shorthand Reporter
       State of Illinois
 22
 23
 24




                                                                        38 (Page 149)
                                       ALARIS LITIGATION SERVICES
www.alaris.us                             Phone: 1.800.280.3376      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6            Page 39 of 61
                             EDWIN R. PARKINSON 11/19/2018

         A            42:5 43:1           33:24 34:14        anybody 44:8       areas 9:19
A-N-A-K-I-N           45:11 53:21         79:17 132:13         45:18 76:3       arguing 118:13
  12:18               56:16 59:10,15      137:23               142:22,24        argument
a.m 5:12 29:10        59:16 64:14       agreed 5:1           anybody's            117:20
  95:24               66:1,1 75:19        127:10               119:23           arms 27:1 35:22
Aberdeen 4:3          80:2,6 87:22      ahead 96:10,15       anymore 28:8         78:23 97:8
abilities 132:2       105:22 106:24       108:1 121:24         53:1               122:15
ability 38:19         107:11 108:12       124:2              anyway 44:13       arose 57:11
  149:10              112:11 113:3,9    al 1:4,10 3:2,5,19     65:10 102:20       67:22
able 31:12,13         113:16 114:7,22     3:19               apparent 110:13    arranged 26:13
  47:17 49:23         122:21 128:7      Alaris 3:14 4:22     apparently         arrangements
  86:2              Adam's 56:18        alcohol 102:13         102:1              30:17
absent 109:14       Adams 4:10 11:2     allegation           appeals 25:8       arranging 44:6
absolutely            11:7,24 12:6,9      102:6                125:20           arrest 121:20
  138:5               12:10 13:10,13    allegedly 123:18     appear 10:10         123:15
AC225 111:11,12       17:16,18 18:3       123:22               25:5 70:7        arrested 44:6
AC230 111:12          22:12 36:13,14    ambulance              85:14 109:18       44:16 45:4
AC27 111:11           47:6 110:1          104:16             appearance           113:11,20 134:4
AC273 111:16          133:22 135:14     amend 32:3             9:21 14:20         134:16
AC293 110:19          137:8,13,24         48:24 49:13        appeared           arrived 28:17
  110:20              138:8               49:18 50:6           94:23 117:19       94:7,13 123:2
access 94:17        adding 78:19          87:11 88:1,7,23      144:15             123:20
  102:1             addition 10:4         89:8               appears 115:5      ascertain 17:10
account 100:11        125:21            amended 92:15          149:7            asked 14:14
  112:13            additional 77:1       107:15             appellate 5:21       26:1 32:18
accounting            81:13,18 105:9    amending               6:22 9:1 33:14     38:15 55:5
  147:20            admit 49:5            108:6              Appleton 4:17        58:15 59:10
accounts 33:3       admitted 7:18       amendment            applied 110:4        63:24 68:8
  78:8                7:21,24             88:16              appoint 14:21        80:24 81:10
accurate 6:19       advice 9:6,7        America 135:1        appointed 14:17      83:10 98:18
  55:9 69:8           21:18 45:18       amount 83:23           14:24 16:19        106:15,16
  76:20 96:16         109:9,15            107:4 123:5          17:18 18:24        108:17 114:11
accurately 70:9     advise 126:4          143:3 144:6          109:20,21,24       126:24 136:8
act 10:13           advising 23:4       amounted             appointing           137:9
acted 11:1,6        advocate 52:6         108:8                15:18 108:18     asking 23:22
action 149:12,17      52:8              Anakin 12:18         appointment          32:7 40:24
actively 109:19     affect 52:24          36:23,24             16:1 109:1,14      41:15 45:24
actual 8:15 10:6    afforded 134:6        37:18 38:7         appreciate           50:11 72:1
  110:1,11 118:19   afternoon 3:13      ANCEL 4:7              16:14 61:1         80:4,7 81:19
Adam 4:21 12:6        105:3             Ann 1:21 3:16        appropriate          83:11 93:10
  13:3 18:4 20:6    age 5:10 130:3        4:22 5:4 149:3       90:12 139:24       100:7 141:2
  20:12 23:21       agency 14:11,16     answer 6:15            144:3            asks 9:17
  24:2 26:13,20       15:23 78:7          31:22 38:14        April 7:6 19:17    assassination
  30:14 31:23       agent 41:9            49:11 67:15          19:17,23           133:4
  34:5 36:4         ages 130:2            73:3 98:23,23        142:17           assess 68:9
  39:5 41:8         ago 11:13             108:3 127:5        area 34:2,10       assessments
                    agree 16:5          answers 22:14          101:21 102:3       21:9


                               ALARIS LITIGATION SERVICES
www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 40 of 61
                              EDWIN R. PARKINSON 11/19/2018

assign 9:6           attorneys 5:21  Baird's 90:3         13:7 15:7,21        beyond 136:14
assigned 19:15         9:16,18 10:3,5Ballard 50:12        18:8 19:1,1,2,3     big 55:16 131:19
  22:9 24:10           37:19 49:20    94:3,7              20:2,4,13           bill 62:8 134:2
  56:15                109:9 132:1   bar 7:18             22:11 23:20           148:7
assist 9:7 10:7,8    August 19:18,20 Barnard 13:17        23:20 24:3,4        binder 17:7,13
  10:13                19:24 30:24    13:23 104:3,8       25:9 26:13,14         17:15 18:7,11,18
assistance 9:17        35:5 44:23     104:10 110:4        27:1,13,23            19:2 23:24
  114:21             authority 15:1,15138:2               28:8,16,19,22         30:20 34:22
assistant 28:16        109:6,13      barred 140:1         31:18 32:9            40:9,14 41:1
  109:21             authorized      bars 7:21 8:1        35:13 36:5            56:13 76:24
assisting 10:15        15:15         based 123:3          39:9 43:24            78:17 83:3
  42:1,2             autopsy 16:21    131:22 145:5        45:4,11,21 51:11      85:18 91:9,10
assume 6:9             18:21 22:16    146:18              53:21 55:3            91:14,20 92:1
  16:20 25:24          29:22 31:6    basically 104:1      56:16 57:5            107:13,14,17
  78:6,10 112:18       32:2,19 36:11 Bate 66:10 82:9      58:7,13 59:8          108:5,9,23
  131:2 137:7          47:19 48:23    84:10,19 85:5       64:7,14 65:3          143:6
assumed 42:24          49:21 88:9,12  86:15,20 87:3       67:7,8 74:15        bit 131:12
  78:4,4               89:22 90:13    92:6,6,21           75:1,18 77:4        blood 28:24
assuming               90:18 106:10   95:10 98:4          81:21 83:4,14       bloody 65:1,12
  55:23 116:2          131:23         110:19 111:3,10     83:16 85:3,17       Bloomington
  120:6              available 25:4   111:11,21 114:2     86:18 88:6            30:16 64:16
attached 75:11       aware 17:21 31:9 115:20              90:15 92:12           65:24 69:1
  112:18 116:12        36:9 37:1     Bate's 62:14,16      96:19 99:5          blue 56:2
attachment             39:12 57:22    69:15 71:7,8        101:2 110:5         blunt 37:9
  112:7,8,16,17        141:23         79:15 82:1          111:1,7 113:13,16   bmoran@strat ...
attachments                           111:21,22           117:9 118:1,10        4:19
  112:6                      B       bathroom 63:7        118:17,21 119:3     bodies 102:12
attempt 64:5         back 24:10      bed 35:21 56:6       121:14,17,19,23     body 28:20
  100:8,10            27:13 32:9      78:22               122:8 123:14          29:4 35:16,21
  101:10 102:9        40:1 56:6      bedroom              124:8,9               42:15 78:1,16
attempted 119:4       63:10 70:11     130:20              127:23 129:11         78:21,22
attempts 100:1        72:16 85:19    began 25:13          146:10,10             94:19,23
attended 56:16        102:14 108:12   42:22               147:17                105:3 123:9
attention 38:4        118:4,20       beginning           believed 61:24         144:6,10,15,20
attorney 6:3,22       120:15 123:20   10:24 82:13,18      90:7 97:15            146:1
  7:3,11,14 8:24      131:12 133:24 behalf 1:19 5:11      100:17 119:6,9      book 126:11
  8:24 9:20,24        135:15,18       135:9,12            126:15,19,21        Booth 36:16,17
  11:9 13:21 14:15    136:10         belief 43:6          129:1 136:2,13      bothered 60:3
  15:10 16:3         Baden 20:15      46:11 52:7          144:3,14            bottom 71:8
  24:18 33:14         21:24 29:12     55:7 64:12         bend 49:8              80:5 114:24
  39:22 110:2         30:12 80:17,21  65:5,12 71:19      beneficial 88:6      bound 135:2
  134:20 137:4        122:20 133:2    87:15 90:12        best 6:6 40:4        Bowman 12:9
  138:9 139:3         133:14 143:14   90:20 97:9          139:6 149:9           12:12,21 22:12
  140:22 149:14       146:11          112:24             bet 42:18              22:17,22 24:5
attorney's 10:16     Baden's 143:16 believable           better 25:3            31:7,9 36:10
  14:19 16:22        Baird 113:15     52:12               34:11 42:10           36:21,22 37:5
  137:24              129:17 130:5,6 believe 12:4,23      110:8                 47:7,12 48:16


                               ALARIS LITIGATION SERVICES
www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 41 of 61
                            EDWIN R. PARKINSON 11/19/2018

  48:20,23                 C            29:12 30:1,23      9:6 11:1,24       certainty 60:24
  49:13 52:4        C 4:1               32:17,22 34:6      12:5,9,11,15,20     71:22
  87:11 88:7,15     call 16:3 26:2      36:11,14,16,22     12:24 13:5,12     CERTIFICATE
  88:23 89:3,4       35:16 41:9         37:17,23 38:1      13:14,18,19         149:2
  89:8,11 90:20      42:17 46:18,19     38:7,12,18,23      17:17 22:5,7,9    Certified 5:4
  91:6 92:15         61:15 64:9         40:3,17 41:9       22:18 31:8,9        149:3,5,21
  93:2,8 105:24      90:5 103:13        42:17,21 43:17     36:6,9 37:1,15    certify 149:6
  106:20 131:13      106:12 116:19      46:13 47:4,11      37:20 48:16       chain 58:4
  131:14             117:2 122:12       47:18,23           59:12,23 60:5       79:16 85:13
Bowman's             137:1,2 138:21     48:15,19 50:11     85:21 119:5         114:3
  37:14              139:1              51:2,14 52:14      131:15 139:10     chair 25:6
boy 12:18 36:24     called 15:9         56:14,20 57:11     139:11            chance 98:7
  129:14             24:14,16 26:1      58:22 59:3,17     Cashman 11:20        121:15
boys 45:20           39:5 45:13         59:20 60:3,15      11:21,22          change 32:7
  53:16,17 56:3      61:2 83:18         62:1 63:22        Casually 32:24       48:20 49:3,10
Brady 39:13          104:14,15 112:8    65:18 68:10       categories           50:4,6 88:11
  40:5 43:7,11       115:14 134:13      69:8 74:16         18:21               89:24 124:19
  43:19 46:18        135:24 139:6       76:7 77:20        Cathy 115:21,22      137:21
  56:8 86:5          139:6              78:8 80:22         116:1,2,8,10      changed 32:13
  118:24 119:21     calling 23:22       81:8,18 83:20     cause 3:16 31:11     33:15 105:24
  119:24 126:16      48:13 98:14        86:8 88:6,24       31:13 37:9,10       106:20 124:12
brain 65:2,13        123:3              89:9,12 90:21      38:2,10 49:7        124:16,18
break 6:13,16       calls 24:10         91:11 92:11,15     50:7 60:24        changes 32:11
  63:7,9,13,15       83:14 116:16,18    92:24 93:23        67:13,20 71:17    character
  63:16 105:8,11     117:19,23 118:9    97:2,3 98:11       71:22 72:21         90:24 91:2
  105:13            camera 76:13        99:2 104:3,21      81:2 88:10,13     charge 9:4
brief 14:20         canceled 57:18      106:1,19           89:23 90:18         15:17 19:18
  23:14 27:2        capable 109:2       108:18 109:14      121:3,20,24         23:22 25:8
briefly 7:10 9:13   capacity 7:4        109:20,24          122:2,9 123:15      41:10 57:6,15
  26:22 59:4         8:23 10:8,14       110:7,10,21        124:6 125:17        57:16
  63:3               10:20              111:6 112:14       126:20 132:8      charged 11:11
bring 124:3         Capitol 3:15        113:12 116:14      132:16 133:18       134:17
  132:15            card 34:2           118:23 121:1,7     144:14            cheap 34:9
brother 11:10,17    care 74:12          121:17 122:9      caused 122:24      check 127:1
  11:22             career 7:11,17      124:2 125:10      causes 126:11      Chicago 4:4,8
brought 14:10        8:5,8              126:7,13          CC'd 77:7,16         52:10
  15:17 18:6        case 1:8 3:4        127:19 131:14      82:15             chief 7:7 41:9
  27:11 44:10        9:23 11:9,15       131:18 132:6,19   cell 33:11,17        58:21 59:2,5
  72:8 143:1         12:3 14:11 15:2    132:21 133:21      34:7,10           child 27:1,12
buffer 120:24        15:8,9 16:18,21    135:5 138:6,17    CENTRAL 1:2        children 44:15
bug 60:11 61:11      17:5,20 18:24      138:19 139:3       3:1,18              84:2 113:10,14
  61:19              19:13,15 20:1      140:11 141:16     certain 3:16         113:17,20,22
bugged 46:15         21:9,14,18         141:19,20 142:1    7:24 45:12          123:19 129:10
  61:7,10,16         22:2,19,23         142:8,14,19        74:23 75:3        choice 96:17
bugging 60:16        23:16 25:12,17     143:2,4 146:5      90:1 142:11       Christine 4:20
business 34:1        26:10 27:20        147:18,19         certainly 121:18     5:24 117:24
                                       cases 8:7,12,14     132:22            circuit 11:10


                               ALARIS LITIGATION SERVICES
www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 42 of 61
                            EDWIN R. PARKINSON 11/19/2018

  25:9              compel 75:10       Conservation        41:10              92:9,22 110:19
citizens 133:22      75:20 76:4,22      7:8               contradict 131:4    110:23 111:5
City 20:15 22:1     compiled 17:14     consider 129:6     contradicted       coroner 12:3
claim 102:24        complete 23:24     considered          27:6 140:11,18     13:10 28:16
class 57:17          127:15             14:2 142:7         141:11             64:18 78:11
clean 47:14,15      complexity         considering        contradictory       137:8,13
clear 48:10          17:20              70:17              27:16 141:11       138:21
  115:23            comply 40:4        consistent         convene 59:7       coroner's 77:21
close 89:17          118:24 140:5       48:24 65:2,14     convenience        correct 10:19
  105:7,10          comport 123:23      84:1               18:9               24:20 34:17
cloudier 55:17      concern 108:6      consistently       convening           40:1,12 41:3
  55:19              128:21 131:8       146:24             19:19              54:23 62:23
cold 35:24          concerned          constituted 71:2   conversation        63:17,23 91:16
  59:12              37:14 55:14        123:15 124:6       16:8 53:6          95:24 96:17
Cole 94:10,11,12     68:4 86:5          126:16             54:9,13 67:24      96:22 97:7
collection 76:5     concerns 82:20     constitutes         90:4               109:17 120:20
college 101:3       conclude 97:17      119:21,24         conversations       121:11 122:6
Colorado            conclusion         constitution        26:4 27:3          124:3,7,12,20
  102:10 114:20      49:24 57:3         134:7              28:12,14 30:13     124:21 125:18
coloring 28:21      confer 6:13        consult 145:2       33:4,8 41:24       125:19 126:17
Comcast 100:11       15:22,24          consulted 13:14     56:14 75:21        126:23 131:16
come 10:1 38:3       27:21 88:23        22:4 144:18        84:16 87:20        132:10,19
  38:18 40:21       conference         consulting 13:17    88:5 92:13         134:4 135:16
  49:19,24           89:16              37:4               94:2 96:4          137:10 138:19
  63:10 88:13       conferring         contact 21:24       102:22 103:7       139:22 140:20
  90:8 107:18        88:15              24:1 41:22         105:20,22          141:1,5 143:4
  108:7 114:20      confidential       contacted           143:9 146:4,14     147:14
  120:19 129:10      34:15              29:12,14 30:9      146:20 147:4      corresponde ...
  131:1 132:16      confirm 35:6        30:12 64:13       convey 89:20        115:9 147:13
comes 48:17          102:15             83:10,12 96:11    conveyed            147:20
  135:1 138:16      conflict 9:20,21   contain 108:10      143:24            corroborate
coming 37:8          10:4,6,7,10       containing 80:3    convict 136:14      102:6,24
  41:15 45:1         14:12,20,21       content 60:18      convinced          corroborating
  132:8              16:4 70:18,20      60:19,19 63:2      127:19,21          99:3,20
command 58:9         70:22 71:2         75:6 80:3         Cook 9:17          corroboration
comment 38:19        110:1,11,13       contents 87:8      copied 30:4,5       99:5,12
  87:10,16 117:10   conflicted         context 67:23      copies 75:2        Cory 10:22
communicate          68:10 138:4       continuance         77:2,14 84:11      17:22 19:5
  33:19             confront 134:12     126:24             93:17              20:3 27:7
communicated        confronted         continue 41:8      Copley 58:21        28:18 31:14
  24:6               44:24              92:17 97:12        59:2               48:4,13 58:7
communication       congestion 65:1     122:3 125:18      copy 30:23          71:22 78:1,16
  76:1               65:13              126:20             62:8 66:12         83:24 92:16
communicati ...     conjunction        continued 41:3      69:23 70:12        97:12 99:4,7
  70:19 76:12        136:9              127:24             72:2,6,11          99:21 104:6
community           connected          continues 41:16     85:15 86:16        112:8 122:17
  121:2 133:17       57:24             continuing          86:22 87:5         129:18 139:8


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 43 of 61
                            EDWIN R. PARKINSON 11/19/2018

 144:6               101:4 108:17      Curtis 4:20          53:6,14 54:3      deciding 21:16
Cory's 82:20         109:19,22          5:24 10:21 11:8     54:12 55:23        121:1
cough 16:12          138:1 140:4        12:2,13 26:23       57:9,18 104:5     decision 58:11
coughing 16:13       146:21             27:11 44:6          113:15 118:19      121:10,13 123:2
counsel 5:2,2      courtesy 27:22       53:16 56:5          129:18 134:5       124:2 125:17
 6:12,13 7:7         59:6               66:23 86:8          135:23             127:2 133:24
 67:4 68:5         Courthouse           99:3 101:15,21     days 129:20,23      135:1 136:5
 86:12 91:15         18:10 68:24        101:24 104:14       135:7,7            141:15
 92:2 96:12,21     courtroom 57:4       105:1,4 112:23     dead 27:2 29:1     decisions 138:2
 106:19 149:11     covered 20:23        114:24 115:10       123:21            dedicated 91:1
 149:15              26:18 105:1        116:16,17 117:13   deadlock           defendant 11:14
counties 9:18      crazy 91:6           117:19 118:5        135:19            Defendants 1:12
 10:15 17:6        credibility          121:21 123:15      deal 16:4           3:6,20 4:6,10
 131:22 132:2        103:14,21          127:3,20           dealings 48:15      5:3
county 4:10 7:15   credible 103:9       128:22             Dearborn 4:8       defense 39:17
 9:17 11:2,7,24    Credit 12:18,19     Curtis's 113:23     death 12:17         49:20 56:7
 12:6,9,10,12,14     36:24 37:18        117:5,10            16:21 17:22,23     66:24 67:4
 12:16 13:10,13      38:7 131:18       custody 44:10        19:5 22:6 31:11    75:10 76:7
 14:18 17:17,18      132:6              45:13 113:23        31:14,14 36:24     83:18 86:1
 18:8,10 22:10     crime 122:12,13     cut 31:17 90:1       37:9,10,11 38:1    91:10,14 92:2
 22:12,20            134:17            CV 1:9 3:5           38:2,10 43:1       96:11,21 97:3
 36:13,14,22       criminal 134:7                           48:5,13 49:7       97:6 106:18
 37:6,13,18          147:19                    D            50:8 58:7          119:4,11 134:11
 47:6 68:24        cross 70:23         dad 46:2 130:17      60:24 67:13        135:2,11
 78:11 108:22        119:17 130:10      131:1               67:20 71:17,23     140:22
 110:2,3,7         CRR 1:21 3:16       Darlene 101:1,9      72:21 81:2        definitely 43:9
 131:19,21,21        4:22               101:11,14,19        83:24 84:2        defying 145:2
 132:7 133:22      CSR 1:21 3:16        102:7,10,17         88:11,13 89:23    degree 23:15
 135:15 137:8        4:22               103:1               90:14,18 92:16     60:23 71:21
 137:13,24         Curt 12:22          date 30:24 43:1      99:7,17 112:9      136:3
 138:8               44:16 48:5,8       74:7 80:3           122:13,24         delay 74:10
couple 6:4           68:5 99:14,16     dated 62:22          126:11 129:3      deliberations
 35:20 63:5          99:20 100:17       63:19 66:15         131:10 132:8,16    136:1
 71:7 80:8,9         101:10 102:24      69:23 70:13         139:8             demeanor 118:8
 105:9 111:23        104:5,6 113:10     83:5 95:16         Decatur 37:23      denied 128:17
 112:5 114:4         113:20 115:8      dates 83:3           52:3              Denton 20:18
 115:20 127:9        138:11            daughter            deceased 20:3       22:8 24:3
coupled 128:24     Curt's 12:24         100:18 101:1        24:2 26:12         30:14,17 31:4
couples 118:5        13:5,13,23 14:7    102:10,17           28:22 144:12       31:24 32:10,13
course 26:19         44:15,20          David 24:19         December 7:1,6      32:22 33:4,5
 47:1 106:11         45:20 48:10        25:7 75:19          59:13,14           38:15,21 42:6
 129:7 141:19        54:18 67:3         76:8 127:8          142:23             46:12,15
court 1:1 3:1,17     74:16,18 82:13    day 3:13 18:19      decide 126:7        47:22 48:3,12
 4:21 5:18 8:2       82:18 84:12        26:18 27:7          133:17             49:12 63:21
 8:3 15:1,18         85:1,16 86:17      29:4 42:15         decided 45:15       64:6,16,22
 25:2 67:17          86:23 87:6         43:4 44:22          121:7 127:18       65:9,12,18,22
 76:14,16,16,20      146:14             45:8,10 50:19       130:2 136:15       65:24 66:13


                             ALARIS LITIGATION SERVICES
www.alaris.us                   Phone: 1.800.280.3376                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 44 of 61
                            EDWIN R. PARKINSON 11/19/2018

 66:19 67:1,5,9      149:8,13            117:1,4 118:8,16   digital 57:20      divorce 101:17
 67:22,24           depressed            120:13,15          Dina 56:19,21,21   doctor 83:12
 68:17,19,21,24      117:14,15           129:16 141:18        57:4,10,13       document
 69:3 70:8,19       depth 17:19          141:23 142:6         120:3,10           62:14 69:15
 71:1,16 72:10       27:24               142:23 143:2       Diplomatic           79:14,15,17
 72:19 73:11,16     deputy 25:8          143:17 145:22        149:4              82:8,10 84:10
 73:21 74:4,23      Derrick 83:12        146:3 147:5,21     direct 5:13 89:7     84:22 85:5
 75:3,17 77:3,6     describe 9:13      detectives           direction 149:11     86:15,20 87:3
 77:15 80:13         14:9                48:22              directly 77:20       87:8 92:5,20
 81:7,12,18         described 11:15    determination          101:13 105:21      95:9 98:4
 84:17 87:9,21       15:5 17:16          126:20 139:1       director 25:8        110:18,23
 87:23,24 88:5       34:21 37:16       determine 15:16      disagree 16:5        111:10,16,20
 88:5 92:14          102:21              31:13 70:16        disclose 39:16       114:1 115:18
 97:7 105:21        describing 35:7    determined             44:2 119:4       documented
 105:23,23           145:22              24:15 40:11          139:21             64:21 78:2,8
 106:14,19          desiccation        determines           disclosed 43:19    documenting
 107:15 129:4        123:11              14:11                56:7 75:17         87:20 112:13
 139:20 140:7       desire 54:17,23    determining            119:11           documents 17:5
 140:9,17,23        desperate 118:6      133:9              disclosures          17:17 76:5,6
Denton's 48:18      desperation        develop 52:7           140:1              77:20 105:18
 50:3 60:6           116:22            developing           discount 129:13      146:8
 71:20 74:15        Desperation. ...     146:5              discovered         dog 40:20
 97:10 128:24        116:23            Devin 11:20,21         94:24            doing 10:11,12
department 7:7      despite 125:20     dictated 62:19       discovery            18:1 31:8 63:6
 18:4 40:16         detail 27:9 28:3   Didriksen 20:7         85:20 91:10        91:3 95:12
 44:9,19 45:19      details 104:11       20:8,11 24:1       discredited          127:15
 57:23 58:18        detect 102:12        26:9                 131:15           door 57:17
 74:22 75:16        detective 19:8     died 26:21           discuss 52:21        130:19
 100:2 116:3         21:5,23 33:2,8      27:19 29:23          65:24 142:13     doubt 87:14
 120:4 125:1,6       33:19 34:20         48:4 55:24         discussed 88:3       106:2,9,21
 127:13 128:8        38:22 39:7          84:1 97:13           103:20 107:1       107:4,16 108:8
 142:1               41:19 42:21         99:15,22             114:17 136:10      136:14
depending            44:18 56:12         104:6 123:22       discussing 26:8    doubts 132:2
 17:20 34:8          59:15,18,23         130:16 132:24      discussion 45:5    downloaded
depends 141:4        65:17 75:22       differ 72:14           67:7 75:15,18      58:8,9
depicted 94:23       76:23 77:3        differences            79:4 87:24       downstairs
DEPONENT             78:6 79:23          72:24 73:9           106:23 107:15      56:2
 11:19,21 34:1,16    80:17,22 83:9     different 36:8         113:2            Dr 12:21 20:15
 63:12 89:2          83:21 87:20         46:8 49:9          discussions          20:17 22:5,8
 127:6 130:9         88:14,22 89:7       52:11 56:10          76:8 103:3,16      22:17,22 24:3
 139:14 148:9        90:19 91:9          72:19 82:11          105:5 107:11       24:5 30:8,9
 148:12              93:3,16,16          85:14 129:14         120:2,9,12         30:12,12,17
deposed 6:1          97:11 102:4,22      130:13               138:10 145:24      31:4,24 32:10
deposes 5:11         103:8,20          differently          disposition 8:8      32:13,17,22
deposition 1:18      107:19 108:22       73:20 124:10       dispute 24:13        33:2,4,5 36:7
 3:9 5:3,12          112:22 114:10     differing 132:9      DISTRICT 1:1,2       36:10 37:14
 105:18 148:15       115:9 116:15      difficult 132:14       3:1,1,17,18        42:6 46:12,15


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6          Page 45 of 61
                             EDWIN R. PARKINSON 11/19/2018

  47:12,22 48:3     driving 66:1      eemery@anc ...      EMT 13:7 50:14      44:1 75:16
  48:12,18 49:12    drop 127:17         4:9                 94:9              88:9,12 99:19
  49:13 50:3        drops 16:12       effect 42:16        EMTs 20:21          119:10 122:5
  51:2,14 60:6      drowning 36:14      55:14 69:4          31:20 35:20       125:2,4 126:9
  63:21 64:6,16     drying 144:6,8,9    90:7 125:16         50:13             127:23 136:13
  64:22 65:9,12       144:11          effort 41:10,18     enclosed 70:3       138:18 139:2
  65:18,22,24       dryness 123:11      63:20 118:23      encounter           140:11 145:8,16
  66:13,19 67:1     due 28:24           139:7               93:15            evidently 64:1
  67:5,9,22,24      duly 149:8        efforts 102:5,23    encounters         ex 141:3
  68:17,19,21,24    Dustin 40:20      eight 60:4,4          104:4            exact 75:5 81:3
  69:3 70:8,19        99:6            either 6:8 16:5     ended 27:23        exactly 29:3
  71:1,16,20        duties 14:14        16:18 20:23         28:1 74:18       examination
  72:10,19 73:7       59:11             30:13 33:11         135:21 148:15     5:13 70:23
  73:11,16,21       duty 44:1 139:21    34:5,20 37:10     enforcement         119:17 130:10
  74:4,15,23                            54:20 58:4          15:24             139:15
  75:3,17 77:3,6            E           60:18 64:18       engage 15:15,19    examined 3:10
  77:15 80:13,17    E 4:1,1             65:8 76:6         England 51:3        5:10
  80:21,21 81:7     e-mail 30:2         82:17 85:1          83:16,23 84:5    excess 8:10
  81:12,18 83:10      79:21,22,22       91:23 93:7        ensure 86:1        exchange 51:19
  83:23 84:17         80:2,4,7,11       94:5 101:13       entering 109:2     exchanged
  87:9,11,21,23       81:7 82:10,12     104:5 105:20      entire 147:2        51:19 53:15
  87:24 88:5,5        95:15,18,22       107:5,19 119:11   enveloped           77:6
  88:7,15,23          96:2,20 97:10     129:7 135:7         38:15            exculpatory
  89:3,4,8,11         98:9,16,19        144:24 145:8      Erika 24:7 28:8     39:17 119:7,10
  90:20 91:6          112:7,8,16,23     147:5,20            28:9 41:22        141:1,3,7
  92:14,15 93:2       114:3,4,11,18   elderly 11:11         51:6 52:24       excuse 69:19
  93:8 97:7,7,10      115:6,24        elected 7:14          98:9 99:3,13      111:11
  105:21,23,23        147:14            9:16,18,19          99:21 100:3,11   exhibit 2:7,9,10
  105:24 106:7      e-mailed 98:13      13:20               100:16,22         2:11,12,14,15
  106:14,19,20      e-mailing 96:5 Ellen 4:7                101:10,16,23      62:4,5,8,13
  107:15 122:20     e-mails 24:9      Elmore 67:7           102:7,9 103:1     63:17 66:4,5
  122:20 126:10       51:10,20          68:23 69:24         103:9,20          66:10,21 69:11
  128:24 129:4        74:23 75:3,11     70:13,14 71:11      128:14 129:5      69:15 71:3,7,11
  133:8 136:17        77:2,5,9,14,15 else's 49:5          essentially         72:16 79:11,14
  139:20 140:7        79:17 85:12,14 email 116:12           68:10             82:1,8,12 83:7
  140:9,17,23         108:10,11,13,14 Emery 2:3 4:7       et 1:4,10 3:2,5     84:12,18,22
  143:9,14,15,16      120:13 137:17     34:17 63:6          3:19,19           84:24 85:4,9
  143:19,24         earlier 47:9        82:5 88:18        ethanol 102:13      85:10,13,15
  146:4,4,7,11,11     60:11 106:6       89:1 105:12       ethical 40:5        86:14,14,16,19
  146:12              129:16 133:15     119:16,18           126:22            86:19,22 87:2
drafted 112:12        147:19            124:23 127:11     evaluate 29:12      87:2,5 92:5
drafts 60:6         early 35:5 142:2    130:7 148:2,4     event 26:21         92:10,20,22
drawing 144:5         142:16          employ 25:6           57:9 110:15       95:2,5,9,14,15
Dreyer 56:19,21     easier 63:3       employed            events 45:8,9       97:24 98:7
  56:22 57:10       Ed 4:16 148:11      149:12,15         everybody           110:18 111:3,5,9
  57:13 120:3,10    Edwin 1:18 3:9    employee              131:6             111:13,15,17
drive 65:23           5:9,19            110:15 149:14     evidence 39:17      114:1 115:19


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6          Page 46 of 61
                            EDWIN R. PARKINSON 11/19/2018

exhibits 2:6,13    Ezra 51:2 83:11      39:23 86:11          59:2,3,18,20         22:11 38:20
 2:16,18 75:11                          109:18 116:12        63:20 64:5,13        47:2,7 60:24
 79:6,10 95:11               F          116:21 137:10        67:3 68:3            122:19 132:9
 105:14 137:17     F 4:16               147:13               69:22,22             132:23
 148:14            fabricated        filed 75:10,21          71:14 73:21       form 46:11 77:9
expect 129:8          125:2             76:4                 74:14,18 79:21       88:18 89:1
expected 118:14    face 118:7        files 16:18             80:8,9 82:11         107:23 124:22
 129:9,10             122:17 144:24 final 125:12             83:8,22 84:12        127:4
experience 9:9     fact 58:18 118:10 finally 46:16           85:2,16 86:17     formal 29:17,19
 10:17 28:21          129:13 132:18     92:19                86:23 87:1,6         46:11 60:7
 145:6                133:2 145:10   financial 11:11         89:12,18 91:11       63:21 80:13
experienced           145:17         financially             91:23 92:10          109:13
 6:3 32:18         factor 123:17        149:16               92:23 93:21       formally 109:16
 145:4             factors 122:8     find 37:24 38:19        93:22 94:1,4,6    former 13:10
experiencing          123:5,15 124:5    38:20 46:1           94:12,15,23       formerly 110:3
 101:18               124:19 127:22     83:19 88:2           97:20 100:20      forth 24:10
expert 22:4        facts 52:6,8         89:23 119:21         100:22 106:14        118:5
 81:2 84:5            125:7          finder 145:9,17         107:7 110:20      forty-two 3:12
 125:10 126:10     fair 43:2 47:13   finding 32:4            111:5 112:6       forward 16:23
 135:8,12 141:10   fall 78:23           36:10 37:2,12        114:3 118:22         19:12 41:6
 141:13            familiar 30:15       88:10 122:24         120:20,21            57:2,6 79:22
experts 17:13         38:21             134:22               126:6,16             90:8 121:3
 83:17 106:12      family 27:20      findings 22:17          128:17 135:5         127:10
 126:13 139:6      far 58:14 129:5      22:19 32:19          135:15 136:3      forwarding
 139:22 144:18     Farha 4:11 13:15     38:9 49:1,6          136:19,22            79:22
 145:3                14:6 104:20       61:13 88:1 90:1      137:3 138:9       found 27:8
explain 21:20         105:2 138:8       90:13,15 131:14      146:23               29:5 31:14,21
 61:3              fast 6:5          fine 47:7 63:11      fitting 48:4            32:20 36:18
explanation        father 52:23      finish 95:11         five 19:22,23           36:20 45:24
 102:2                56:5 113:4     fire 27:13              32:16 38:11          49:22 53:7
exploitation       favor 49:21       fireman 13:8         flamboyant 91:3         78:1,16 94:19
 11:11             fax 16:24 30:7       50:14 94:8        flirting 99:9           101:21 103:12
express 54:17         69:22          firemen 94:9         Floor 4:4               104:14 105:3
 55:7 90:19        February 17:23 first 10:12,12          fluid 78:22             108:5 125:7
expressed             142:2,16,20       14:18 17:21       FOIA 74:21 75:9         129:18 144:7
 54:22 87:16       fed 73:12            23:17,19 24:14    follow 112:21           144:16,20
 87:19 103:8       federal 7:24 8:3     24:16 25:5           113:6 114:10,13   four 19:22,23
expressly 5:7      feel 10:5 16:15      26:12 32:12,21       130:12               32:16 38:11
extent 7:17        feeling 74:2         37:17 38:3        follow-up 128:9      Fourth 4:18
 15:22 30:15          101:18            46:7,23 48:8         139:17               25:9
 32:16 35:13       fellow 104:24        48:11 49:12       followed 14:13       frame 59:1
 78:18 103:6       felonies 8:10        50:15,16,20       following 83:17      frankly 24:10
 104:23 147:18     felony 8:7,21        50:22 51:5,7         99:16,20             74:11
extra 136:16,18       10:12 15:13       51:12,15,20       force 37:9           free 42:17 86:5
eyes 82:21 90:2    felt 74:9 137:7      52:18,20 53:2     foregoing 149:7      Friday 57:3
 122:14,16         fiery 103:13         53:5,21 54:14     forenoon 3:12        friend 14:3
 123:12            file 17:1 23:24      54:18,21 56:11    forensic 20:16       friendly 90:4


                             ALARIS LITIGATION SERVICES
www.alaris.us                   Phone: 1.800.280.3376                          Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6         Page 47 of 61
                          EDWIN R. PARKINSON 11/19/2018

friends 14:6       53:22 56:12         65:9 109:9          98:9,14,18        127:20
front 69:17        56:16 59:10,15      125:7 140:10        99:3,13,21       guilty 121:15
   109:19          59:18 64:14,18    glad 34:8 73:4        100:12,16         124:3 136:2
frustrated 38:18   65:4,8,18 66:1      73:5                103:9 128:14      139:7
full 17:1 28:19,19 74:23 75:3,19     GLINK 4:7             129:5            guy 40:19
   69:23 145:20    75:22 76:23       go 8:9 15:10        Gomez's 100:4      gym 99:7,7,11
   147:20          77:3 78:6           16:18 17:4          103:21
funeral 28:23      79:23 80:2,6        27:9,24 28:3      good 5:15,16               H
   35:18           80:12,17,22         32:9 38:16          13:22 78:12      hair 101:18
furnish 73:5       81:6 82:17          42:5 45:23          104:1 126:9       102:16,17,18
further 17:11      83:9,21 87:20       49:9 53:12          145:13            103:4,5
   32:2 90:16      88:15,22 89:7       59:24 79:2,10     goodbye 54:5       half 147:10,11
   130:8 135:24    90:19 91:9          85:19 86:14,19    gotten 17:3        halfway 18:8
   148:5 149:13    93:3,16,16          87:2 88:9,12        29:3 30:19        34:22
                   97:11 102:4,23      91:20 94:16       graduated 7:16     Hamilton 13:6,9
       G           103:8,17,20         96:10,15 108:1      55:4              28:17 93:22
Gary 13:6,9,14     105:22 106:24       121:24 122:9      grand 15:4 18:10   hand 73:9 93:17
 14:6 93:21        107:6,19            124:2 130:19        19:8,14,19       handed 79:12
 104:20 105:2      108:10,12,22        131:12 142:8        20:10 21:12      handle 16:7,7
 138:8             112:11,22 113:3     147:15              22:23 23:2,6      125:20
general 38:14      113:9,16 114:10   goal 61:21            26:9 28:12       handled 8:7
 77:19 100:7       115:9 116:15      goes 40:1 80:7        29:18 30:23       76:10
 144:13            117:1,4 118:16    going 6:6,9 16:1      33:9 34:24       hands 29:23
general's 10:1     120:13,15           21:17 26:16         38:23 39:2,6      82:21 122:14
generally 147:12   122:21 128:7        38:10 41:6          39:8,10 44:4      122:16 123:1
generating         137:18 141:18       45:2,3 46:2,4       47:20 48:1        144:23
 132:3             141:23 142:6        46:17,19 49:18      53:3 59:8        hands-on 126:2
getting 16:18      143:2,17            49:19,20 50:5       64:1 120:23      handwritten
 17:4 19:13        145:22 146:3        50:6 52:5           121:8 122:5,6     68:16 72:3,6
 28:9 41:14        147:5,21            53:12 54:22         122:9 123:3       72:11,14 73:1,4
 73:11 81:12     Gibson's 26:20        57:17 59:7,7        133:13,16,21      73:7
 91:8 98:22        118:8               61:1,3,15 62:15     141:16,20,21     Hansen 2:4 4:11
 105:21 120:7    give 6:19 17:8        68:4 77:8           142:1,9 144:4     11:18,20 77:8
 136:16            21:17 34:8,11       79:9,10 81:22       145:9,20,22       85:8 107:22
Gibson 1:10 3:5    37:20,21            81:23,24          grandmother         130:11 139:12
 3:19 4:21 12:6    45:18 46:16,17      84:18 104:18        52:22             148:3
 13:3 18:4 19:8    47:17 56:13         107:22 108:7      gravity 29:1       happen 15:6,7
 20:6,12 21:5      60:23 64:9          110:17 111:2,9      145:2             129:8
 21:23 23:21       77:5,14 81:17       111:15,19         grows 102:19       happened 27:7
 24:2 26:13        86:6,10 93:7        113:24 115:18     guess 8:10 11:5     78:15
 30:14 31:23       109:15 132:23       118:2,7 126:1       38:17,17 40:23   happens 16:2
 33:3,9,19 34:5    143:6               127:10 131:12       45:15 47:18      happy 33:19
 34:20,21 36:4 given 17:14             133:13 138:7        49:15 50:15      hard 61:3
 38:22 39:5,8      101:24 113:11       138:18 139:22       78:4 79:21       Hardwick
 40:10 41:9,19     115:22 140:9      Gomez 24:7            104:13 145:15     135:24
 42:5,22 43:1    gives 34:9            28:8,9 41:22      guide 9:11 21:14   hate 61:9
 44:18 49:9      giving 39:9           51:6 52:24        guilt 74:16        header 69:22


                            ALARIS LITIGATION SERVICES
www.alaris.us                  Phone: 1.800.280.3376                        Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6             Page 48 of 61
                             EDWIN R. PARKINSON 11/19/2018

hear 6:8 35:14     identification        income 118:1          133:13,16           90:16 92:16
  45:9 58:17          62:6 66:6          inconclusive          137:8 140:23        93:4 97:12
  105:23              69:12 71:4           102:20              141:10,12           99:1 107:20
heard 44:24           79:7 95:6 98:1     independent           143:12,17,22        108:21 109:3
  45:8 101:20         105:15               121:10 127:2        143:24 146:7,8      109:16 112:12
  106:5 113:6      identify 5:17           128:2 146:3,13      146:17              115:10 116:14
  130:17,19        identifying 73:9      independently       initial 27:6 40:9     127:15 128:3,9
hearing 76:14      identity 100:4,8        123:2             initially 107:14      128:11 133:5
hearsay 122:5         100:9              INDEX 2:6           input 109:10          137:2 141:19
heart 129:12       ignored 52:8          indicated 6:21        138:10              143:3,7 145:23
held 7:11 76:14    ignores 52:6            85:20 137:15      instance 10:9         147:22
help 9:6 11:18     III 4:16                144:11              15:5 42:5         Investigation. ...
  109:21 110:7     ill 101:18            indicates 112:15      46:18               112:9
helped 56:5        Illinois 1:2 3:1,15   indication 80:12    instrumental        investigative
high 133:3            3:18 4:4,8,13        124:24 125:4        57:1                42:7,12
hired 23:13           4:18 5:21 6:22       129:4             intent 61:22,23     investigator
  47:6 59:11          7:7,13,15,18       indicia 144:19      interest 9:21         129:17
history 64:9          8:23,24 9:15       indicted 50:2         10:4 15:12        investigators
Hmm 108:11            33:14 37:24          133:19              23:15 42:7,11       15:16
Hold 77:8             40:1 64:16         indictment 15:4       43:2 44:12        involved 23:4
Hollo 1:21 3:16       68:21 149:6,21       19:9 20:11          86:2 110:1,12       23:10,12,13
  4:22 5:4 149:3   imagine 103:18          22:24 23:2          110:13              24:19,22,23
home 26:14         impeach 140:12          26:9 28:13        interested            36:14 47:11,12
  27:4 28:23          140:15 141:13        29:18 32:24         42:24 43:3          47:18 54:23
  35:18 46:2       impeached               33:9 38:12          149:16              60:14 100:1,10
  53:23 101:19        140:23               39:3 40:22        internally 141:24     100:13 109:7
  131:1            impeachment             44:5,23 46:24       142:7               110:8 115:10
homicide 37:10        140:20,22            47:21 48:1        interpreted           133:4 142:19
hope 17:8          import 46:5             49:16 53:3          32:5 73:19          143:10 147:3,3
hospital 89:14        126:23               121:5,18,19       interview 40:18     involvement
hour 73:15         important 47:5          134:1,2 142:15      44:20 45:20         21:20 25:11
hours 3:11 131:3      74:7                 144:3               55:16 72:7          44:5,14
house 28:7         impress 67:10         indirectly 101:14     73:13               108:20 138:2
  53:23 101:20     impression              101:15            interviewed         involving 57:11
  101:22,24           42:11              individual            53:24             Iowa 28:4
  102:1 118:2,3    in-person 34:19         138:18            interviewing          53:22 55:4
huge 143:6            35:11              influenced            44:15               89:13
hundred 8:16       inappropriate           128:22            interviews 21:4     issue 38:4 57:11
  16:15               61:17              inform 59:6         invested 127:15       67:22 68:2
hung 74:19         incarcerated          information         investigate           72:20 75:22
  126:6 135:15        117:6,11             43:16,18 47:21      102:6,24            76:15 82:19
  135:18           incident 112:23         48:2,11 61:24     investigating         96:5
husband's             113:15               64:17 81:1,13       59:20 78:7        issued 74:21
  36:18            include 17:7            81:18 97:1,6,16   investigation       issues 70:17
                      50:7                 99:2,23 100:2       15:3,12,16,20       104:3,9 114:12
        I          included 83:2           100:11 101:8        17:12,22 23:5       132:7 140:24
idea 145:14        includes 116:21         113:12 119:5        41:3,16 42:1,21     144:5


                               ALARIS LITIGATION SERVICES
www.alaris.us                     Phone: 1.800.280.3376                          Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 49 of 61
                            EDWIN R. PARKINSON 11/19/2018

issuing 121:4      job 25:1,3 55:3       126:6 129:6       46:4 53:12         107:10,12
                     55:4 91:1           130:17 133:13     129:18             108:4,15 112:3
          J        joked 118:11          133:16,21       kind 8:20,21         112:15 113:7,21
Jacksonville       jokes 117:17          134:24 135:16     16:3 28:6,7        113:22,23
  7:13,15          joking 117:4,7        135:18,24         91:3 99:9          115:5,21 116:4
jail 116:18 117:14 Jon 13:17,23          136:1 141:16,20   104:12             116:20,21,23
James 4:11           104:3,10 110:4      141:21 142:1,9 kitchen 56:1          118:12,12
  69:24 70:12        138:1               144:4 145:9,9     101:21 102:3       124:12 127:14
  95:17            judge 11:10,22        145:20,22       knew 22:6,20         129:5 135:19
Jane 20:16           14:17,17,19,22    justice 124:3       30:21 36:15        135:20 140:14
  22:5 122:20        15:14 18:24         134:7             37:20 38:8,8       140:15 141:3
January 64:13        19:3 24:15        justify 127:24      56:7,9 59:16       142:3,6,21,23
Jay 68:23            74:11 109:1                           98:16 105:1        143:16,21
jeans 56:3,3         135:24 138:1               K          106:7 107:11      knowingly 43:17
Jeff 67:8,9,13,21 judge's 11:16        K 4:7               129:4 144:23      known 7:8
  67:23 68:8,9 Julia 23:9 24:17        keep 8:11 30:18 know 5:23 6:3          124:17
  68:17,23 69:4      24:24 41:7          34:14 74:7        6:4,5,9 12:17     knows 26:15
  74:2 90:3          43:6 51:11          86:4              13:8 14:4 17:1
  113:15 129:16      101:7,9 103:12    Keller 4:11 12:3    18:2,6 19:16,21            L
  130:5,6            120:17 127:8        13:1 20:6,11      22:14 24:4,12     labeled 15:11
Jeff's 69:7          128:4               28:12 30:13       26:17 27:15,19    lack 38:19
JEH 1:9 3:5        July 71:12 95:16      31:23 34:6,20     29:19 30:12       lady 23:14 26:13
Jersey 4:13          95:19,21,23         34:23 36:2        31:19 32:10,23      50:4 52:2
JES 1:9 3:5          96:6                39:5 41:24        36:12 37:3,24     language 81:3
Jessica 12:9,11    June 62:22            42:1 64:15,18     38:14 40:18       laptop 57:24
  22:12,17 24:5      63:19 66:15         65:4,8,10 77:5    42:14,23            58:5,9,11,12,18
  31:7,9 37:5        69:24 70:13         77:9,13,20,24     43:13 45:1,3        100:6
  47:6 48:16,20      81:15 106:16        78:14,21 82:17    45:21,22,23       Larson 27:1
  48:22 52:3       jurors 39:6           82:20 93:3        46:3,5 49:8         129:14 130:2
  131:13,14        jury 8:4,17 15:4      94:4 95:15,17     50:11,14 53:20      130:13,15,19
jhansen@srn ...      18:10 19:9,14       96:5 97:1,7,11    53:21,23,24         131:1 146:14
  4:14               19:19 20:10         105:22 107:2      57:15,18,21       lasted 135:6
Jim 12:3 13:1        21:12 22:23         107:5,12,19       58:14,15 60:2     late 136:24
  20:6,11 28:12      23:2,6 26:9         137:8,18          60:22 61:5,13     laughed 118:11
  30:13 33:3         28:12 29:18         138:17,22         63:3,4 64:20      law 7:16 15:23
  34:5,20,23         30:23 33:9          143:19,24         67:18 72:8          23:15
  41:24,24 77:5      34:24 37:6          145:24 147:9      73:6,18 77:17     lawful 5:10
  77:13,20,24        38:23 39:2,8        147:21            77:22 78:10,12    lawyers 17:10
  78:14 93:3         39:10 44:4        Keller's 33:3       78:20,24,24         66:24 96:10
  94:3 95:15         47:20 48:1          123:8             81:9 82:15,16     lead 109:16
  96:4 97:1,11       53:3 57:3         Kennedy 133:4       82:23 83:1,2,9    leafed 18:20
  105:22 107:1,2     59:8 64:1         Keokuk 89:13        83:12,15 85:17    learn 32:12
  107:12,19          74:19 118:19        89:15             88:2 89:2,3,4       37:13 46:13
  123:8 137:7,18     119:20,24         kept 41:15          90:20 94:8          52:5 55:19
  138:17 143:19      120:23 121:8      keys 101:24         96:12 98:16,17      101:8,13 144:19
  143:24 147:9       122:5,6,10        kicked 28:6         98:21,24 99:9     learned 32:15
  147:21 148:2       123:3 125:11,13   kids 45:5,14        103:3,11,22,24      45:6 50:1


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6            Page 50 of 61
                             EDWIN R. PARKINSON 11/19/2018

   74:20 100:23       105:2               97:12 99:3,22   79:7,14 82:7       71:21 145:5
   101:15 126:14    LOEVY 4:3,3           101:16,22       84:8 92:4,20      medical-legal
led 49:6 97:11      Logan 68:24           105:1,4 110:2,5 95:5,8 97:24       126:11
   97:16 122:8        130:18 146:15       112:8 115:14    98:4 105:14       meet 18:7,9
left 25:6 101:23    logged 15:9           121:21 123:16   111:19 113:24      26:11 27:4,22
   102:3 118:1      logistics 44:9        123:18 127:3    115:19 137:17      35:1 50:18
   131:6            long 6:23 11:12       132:24 133:10  marks 65:6          87:13 93:20
legal 7:7,17          73:14 135:6         134:4,19 136:2 Martha 20:4         93:21 94:1,4
   24:13              147:8               138:3,11 139:8 Martin 115:21,22    94:12
let's 18:2 62:3     long-winded         Lovelace's 12:2   116:1,2,8,10      meeting 19:7
   66:3 69:10         31:22               17:22 29:4     Marty 20:4,6,7      26:15 34:21
   79:2,9,11        longer 22:12          48:13 66:23     20:8 24:1          35:3 56:11
   86:14,19 87:2      25:3 144:12         71:23 78:1,16   26:8 112:24        65:17,21
   105:8,10 137:2   look 18:17 32:2       83:8,24 86:8    113:3              66:24 67:5
letter 62:18,22       49:23 59:12         92:16 94:18    Marty's 53:23       69:3 72:9,12
   63:2,19,20         59:24 63:1          118:23 122:17  Maryland 39:13      73:7,8,14,16,17
   64:2,5,8 65:11     70:11 73:5          127:20 135:11   40:5 43:11,19      77:23 89:17,21
   65:17 66:21        113:5 122:22        144:6          material 39:17      90:6,12
   69:23 70:3,12    looked 32:18        lower 95:14       119:21,24         meetings 34:19
   72:1 81:15,17      72:15 82:22       lunch 45:2        126:16 140:24      35:11 36:2
liar 113:6            85:13 91:1        lying 113:1       141:10             93:11
library 25:2          112:13 120:13     Lyndsay 28:1,6   materials 29:24    memories 35:8
Lieutenant          looking 29:15         52:13 53:19     30:1 40:16         53:6 55:8
   120:3              42:22 59:16         54:17 55:7      41:5 80:16,21     memory 18:1
likes 147:10          60:5 72:4           112:24 113:3,4  105:9 120:10       31:1 53:11 114:8
Lincoln 68:21         73:3 85:4           130:18          122:22 146:9       114:23
   72:9 130:18        115:24                              146:19 147:18     mentioned
   146:15           looks 84:14                M         matter 5:24         131:8 132:21
line 112:6 115:24   loss 101:18         Macon 131:21      24:19 29:15       merely 27:3,12
lines 80:9          lot 41:14 143:7     mail 30:3,4,7     33:5,6 74:19      message 26:5
   114:23             144:23            main 27:17 86:4   118:10            messages
lip 31:18 90:1      Louis 4:23           114:2 122:11    mean 12:2           82:19
listen 116:19         20:17 122:20      maintain 24:16    18:20 25:24       met 18:8 27:3
listened 117:18     love 53:15           90:11            45:24 55:10        33:4 34:22,23
litigation 3:14     Love-less 115:3     making 21:9       61:9,16,18 66:1    35:4 50:19
   4:22 147:14        115:11             32:8             90:11 91:2         59:18 67:9
little 54:10        Lovelace 1:4        man's 133:7       106:7,22           68:20,24
   131:12             3:2,18 4:20       manner 37:10      109:14 120:5,6     89:13,15
live 28:2,7           4:20 10:21,22      37:15 119:5      128:4 130:14       108:21
   52:24              11:8 12:13 19:5   March 19:17       132:19 141:4      mete 9:6
lived 28:5,8          20:3 26:23        Marie 1:21 3:16   143:6 145:15      Michael 20:15
   52:22              27:7,11 36:11      4:22 5:4 149:3   146:8              21:24 29:12
lividity 28:23        38:13 39:3        mark 62:3 66:3 meaning 58:5          122:20
   123:5              44:6,24 48:4       69:10            58:18 99:8        Michigan 83:15
LLP 4:12              48:8 50:2         marked 62:5,8     144:19             126:10 136:17
local 14:11 15:23     52:13 58:2,6       62:12 66:5,9    means 145:11       middle 71:15
   15:23 37:4         58:15 74:13        69:11,14 71:3,6 medical 49:2       midway 69:1


                               ALARIS LITIGATION SERVICES
www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 51 of 61
                             EDWIN R. PARKINSON 11/19/2018

Miller 94:10,11       53:10 55:8       names 37:4            66:10                67:6 75:15
 94:12                58:6 78:1 84:2   Natural 7:8                                76:6 77:21
mind 117:5,11         94:16 104:14     near 52:10 56:1              O             98:10 100:15
 124:12,16,18         130:17           necessarily          o'clock 3:11,13       100:24 101:5
mine 85:23           mortis 90:2         107:23 144:22        29:10               104:6 105:4
minor 104:12,13       123:23           necessary 55:5       object 77:9           108:18 109:6
minute 85:19         mother 20:3,6     neck 35:22             88:18 89:1          109:13 110:5
minutes 3:11,12       24:2 26:12       need 6:13 16:9         107:22 124:22       110:14 116:6,9
 94:15 123:18         27:18 53:10,14     47:1,1 61:14         127:4               120:19 125:22
 123:21 144:12        54:4,7 55:24       72:16 109:22       obligation            127:7 128:2
 147:8                101:17 130:16    needed 27:20           39:19 126:22        136:9 137:24
mis 73:20             131:2              61:20 80:12        obligations         office's 43:15
miscellaneous        mother's            81:8 90:16           39:13,16 40:5     officer 18:5
 15:9                 130:20             96:12 110:7          43:7,11 119:1       56:21 76:16
misinterpretat ...   motion 14:21      neither 149:11       observation         officers 18:3
 48:18                15:5,11 19:2     NEU 4:12               32:1,8 123:8        20:21 32:10
misinterpreting       35:23 75:10      never 49:10          observations        offices 10:16
 67:14                75:14,20 76:4      56:17 75:6           28:18 77:24       official 62:7
misquoted             76:22 78:22        83:1 110:6 111:7     78:3,9,14 146:1     107:18,24
 73:20               motive 128:16       124:14 146:13      observe 35:14         108:4
missed 60:2          mouth 123:12      new 20:15 22:1         146:22            oh 13:11 24:8
Missouri 4:23        move 121:3          55:3,4 89:14       observed 31:17        36:4 41:7 43:9
 57:7,7               130:23             91:15 113:11         31:17,18,18         73:18 115:22
mistaken 46:13       moved 35:22       newspaper              35:12,17,19         116:2,18 147:7
 55:11 74:4           78:21 123:9        104:24               65:1,12 78:15     OJ 133:3
misunderstood        multipage 79:15   nine 3:11 135:7        99:8 122:13       okay 6:16 16:11
 69:4 71:1            86:20 87:3,7       135:20             obtain 58:11          16:16 80:10,10
MITCHELL 4:12         92:5,20 111:10   non-opinions           139:7               98:6 105:12
Mm-hmm 34:16         murder 8:12         47:15              obvious 31:16         112:2 120:9,12
 92:8                 10:11,21 22:2    North 4:3,23         obviously 6:12        123:4 127:12
mom 53:7 55:8         47:23 48:13      note 107:1,5,9         81:3 140:5          133:12,15
month 67:17           90:7 97:17         107:10               141:5               134:6 135:5,8
months 19:22          132:15 133:3     notes 66:23          occasion 117:12       135:23 136:18
 19:22,23             136:3 144:23       67:4,10 68:8       occasionally          136:21 137:1,3
 23:17 32:17                             68:14,18 69:7        116:15              137:7,23
 38:11 46:15,21             N            70:4,8,14          offer 83:20           138:13,21,24
 60:12               N 4:1               71:20 72:3,7,11    office 3:13 6:24      139:18
Moran 4:16,17        name 5:19 11:14     72:14,15 73:1,7      9:2,8,14,22       old 3:14 9:7
 62:10 66:7           11:16 18:6         73:9,17,19           10:1,18 14:19       127:9 130:15
 148:8                37:12,24         NOVEMBER               14:22 15:19,19      130:20
Morgan 7:15           38:10 57:6         1:20 3:10            15:22 16:3,17     oldest 28:2
 18:8,10 108:22       90:17 115:16     number 19:4            16:23 17:3,4,14     130:1
 131:21               116:21             33:13,18,21,24       18:23 23:3        onboard 14:10
morgue 35:15         named 12:18         34:14 94:17          24:18 25:10,16    once 17:3 27:3
morning 5:15,16       23:9 24:7,19       98:16 125:9,14       25:20 30:6          35:4 59:11
 6:7 26:24            50:12 51:2         125:16               33:10,11 43:10      67:17
 28:15 29:9           83:12            numbers 34:4           45:1,4 58:10      one-page 95:9


                                ALARIS LITIGATION SERVICES
www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6       Page 52 of 61
                          EDWIN R. PARKINSON 11/19/2018

  98:4 110:18       129:17           82:12 105:17      134:15,21          83:24 94:18
  111:16,20       originally 77:16   119:19 130:8      135:14 136:1,9     94:22 122:12
ones 20:22          131:9            139:19            141:24 142:4       146:2
  73:4 122:11     ought 118:12      part 31:7 34:15   people's 146:19   photos 82:21
  126:4           outcome 149:16     42:7,11 74:6     perceived           94:22 123:6
ongoing 15:3      outline 16:3       80:5 91:10        99:12            phrase 67:11
  41:14           outlining 14:19    139:20 140:6     percent 16:15     physical 144:19
open-file 85:21   outside 14:3,4     144:10           performance       pick 46:4
  86:7                              participate        37:15            pinning 45:12
opened 86:11              P          54:18,20 55:2    performed 32:2    place 25:10
opinion 29:17     P 4:1,1           participated       47:19 48:16        59:21 102:10
  31:12 37:22     P-A-R-K-I-N-S ...  147:12            48:23 106:10     places 52:9
  38:2,16,20        5:20            particular 9:23   performer         Plaintiff 1:6,19
  41:16 44:3      p.m 79:23          116:19 117:2      88:12              3:3,19 4:2 5:2
  46:16 48:17       148:15           145:13           period 19:24        5:11 62:15
  60:23 71:21     page 2:1,7 67:7 particularly         20:10 21:2         66:11,11 69:16
  80:13 81:2        67:8,9,13,21     128:19            68:3               69:16 70:7
  88:11 103:8       68:3,15,17,23 parties 33:24       person 11:12        71:9 79:16
  105:24 106:3      69:23 70:4,18    34:13 73:24       20:23 27:18        82:1 115:20
  106:11,13,20      71:12 72:7,18    149:12,15         27:20 29:14      Plaintiff's 2:9,10
  107:3 119:20      73:17 74:8      party 77:7         30:8 47:18         2:11,12,13,14,15
  119:23 126:9      91:12           passed 27:8        49:3 53:8          2:16 62:5
  126:12 127:7    Page's 72:2        53:7 55:9         84:6 103:10,13     66:5 69:11
  136:16,18         74:2             99:4 129:19       104:15,23          71:3 79:6
  139:20 142:14   pages 69:22       passing 26:4       124:3 133:18       81:24 82:9
opinions 21:18      70:3,6 80:8     pathologist        147:6,15           84:9,11,18,19
  37:21 38:5        91:21            20:16 22:11      personal 34:7       84:22,24 85:4
  63:22 69:8      paid 53:22         31:12 37:5        34:10 85:20        85:5 86:15,21
  70:9 74:15      paper 105:2        38:20 47:8       personally          86:22 87:4
  88:24 89:9      papers 17:1        132:15,23         20:22 33:5,6       92:7,7,9,21,22
  92:15 97:11       109:18          pathologist's      51:16 81:20        95:5 97:24
  106:1 125:10    paperwork          119:20            100:16,21          105:14 111:3,9
  125:14,16         93:17           pathologists       129:1 142:8        111:15,20,23
  128:24 132:23   paragraph 64:8     20:14 21:17       146:23             115:19
  139:21 146:5      64:10,24         32:18 47:2       persons 28:22     plan 44:15
opportunity         65:16 71:14,15   122:19 132:9      103:5            planned 46:20
  63:16             72:4,18 112:20 PC 62:20           petechiae 31:19   planning 44:20
opposed 98:14       114:7,22         147:16           petitioned          61:6
option 128:17     paraphrasing      pending 3:17       137:24           play 19:13 21:16
oral 29:20          81:3             6:15             phone 20:14,23    Plaza 3:15
order 14:23,24    Parkinson 1:18    people 9:2,8       24:9,17 33:12    please 5:17
  15:18 19:3        3:9 4:16 5:9     10:16 17:11       33:17 42:13        72:16 114:8,23
  68:9 79:11        5:15,19,23 6:1   20:18 23:22       53:8,9 54:16     plus 122:18
  81:23 108:18      33:18 43:8       27:14 48:19       98:16 114:15       136:16
  109:5,16,22       62:17 63:10,15   78:9 109:15       146:6 147:5      poet 51:3,4
  138:1             69:17,20         113:1 115:9      phones 34:9       point 18:18,23
original 72:2       79:18,24         116:16 133:17    photographs         19:7,12 23:9


                            ALARIS LITIGATION SERVICES
www.alaris.us                  Phone: 1.800.280.3376                    Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6         Page 53 of 61
                          EDWIN R. PARKINSON 11/19/2018

 24:6 25:24       positive 30:5      prevents 109:8       44:12              134:20
 28:1 31:22         37:9,22          primarily 21:4     procedure 14:13    prosecuting
 41:6 46:10,10    possession         prior 7:3,5,12     proceed 133:9        11:8 14:11 15:23
 50:11 51:2         58:19 119:6,10     10:24 11:1,24      133:18 141:21      109:13 132:1
 57:22 59:19        133:12             12:2,5,8 13:12   proceeded            134:20 137:4
 64:2 66:22       possible 139:7       13:18,19 24:11     74:19              139:2
 74:20 75:20      potential 38:4       30:13 34:23      proceedings        prosecution
 76:3 77:13         104:4 140:20       48:15 51:5,7       74:10              10:24 13:6,13
 87:5 89:12       potentially 94:3     51:12 52:20      process 14:9         13:24 14:7,22
 92:10,23           99:22 141:1,7      54:15,15           17:15,16 21:21     21:14 104:10
 97:19 101:19       141:13             63:24 75:8         60:16              104:21 109:3
 104:13 107:6     Pounder 51:2         76:22 82:12      produce 61:7         126:2 127:24
 107:14 113:10      83:11,13,23        82:18,24,24        91:9               135:2,9 137:3
 113:20 142:12    practice 7:12        83:8,21 84:12    produced 3:10        138:3,11,17
pointed 89:24       15:5 78:12         86:17,22,24        5:10 60:8 61:8     147:4
poison 101:10     preparation          91:11 99:7,16      91:21 92:1       prosecutions
 102:13             23:19 93:22        118:15 120:14      147:17,19          9:4
poisoned            94:5 101:16        131:15 133:13    producing          prosecutor
 100:17 103:1       105:18             140:10             147:13             5:20,22 6:22
 128:22 129:2     prepare 98:23      private 7:12       production           9:1,14,23 10:14
poisoning         prepared 46:12       33:24              74:22 76:6         10:20 11:1,7
 102:6 114:12       107:18           probability        professional         12:1 14:10,16
poked 130:21      preparing 25:13      107:2              14:3,5 39:24       16:6 23:9
 130:22           present 4:20       probable 121:3       47:16              33:14 37:8
police 16:20,22     36:1 50:12         121:20,24        profile 133:3        39:12 109:20
 18:4,21 26:19      90:2 134:11        122:2,9 123:15   prohibited           110:3 121:1,11
 40:16 44:9,13      138:18 144:20      125:17 126:20      109:11,12          121:20 125:21
 44:19 45:19        145:8              133:18 144:14    promoted 59:11       138:19 141:9
 56:21 57:23      presented          probably 8:15        59:15              145:4
 57:23 58:17        104:18 122:6       8:22 11:12       prompt 75:14       prosecutor's
 59:5 74:21         135:8,11           13:19 23:17        119:5              16:17
 75:16 100:2      presenting           24:1 27:4 30:3   pronounce          prosecutors 9:5
 116:3 120:3        133:16             30:4 32:15,15      115:16             10:2,13,17 37:4
 125:1,6 127:13   presents 138:19      34:7 35:4,5,17   proofer 67:23        37:14,19 127:9
 128:8 141:24     pressured            36:4 38:6,7,11   Proper 5:19          132:13
policy 43:10,15     127:16             43:2 45:23       prosecute          protection
 85:20,21,24      presumably           49:11,15,16        121:24 122:3       120:24
 86:7               72:3               50:1,13,19         124:2,6 125:18   proud 59:22
pool 36:18,18     presume 59:22        53:8,9 54:15       125:18 126:21    provide 77:2
pooling 28:24       122:21             59:4,6,10 61:9     132:19 133:9       146:7
portion 95:15     presumed             61:19 64:21        136:11,15        provided 64:18
posed 98:20         126:8              87:22 90:16        137:19             65:22 77:1
position 59:12    pretrial 140:1       94:15 101:7      prosecuted           143:12,13,14
 68:9 82:21       pretty 26:6          106:15 112:19      8:12 10:21       proving 62:1
 97:8 122:14,16     28:5 30:17         114:15 144:10      12:12,21 22:10   public 15:2
 132:14             32:3 56:15         147:10             37:19 40:4         33:21
positions 7:11      73:12 96:8       problem 31:6         43:5 132:6       purpose 86:4


                            ALARIS LITIGATION SERVICES
www.alaris.us                  Phone: 1.800.280.3376                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6         Page 54 of 61
                           EDWIN R. PARKINSON 11/19/2018

 120:23            57:23 58:17         144:2,14         regarding 15:12       96:8 98:21
pursuant 14:16     59:5 74:21        recall 12:20         19:5 138:3          100:5 103:19
 14:24             75:16 94:14         17:24 129:19     regardless 8:8        112:19 114:16
pursue 127:17      100:2 120:3         129:23           Registered            117:3,12,17
pursuing 67:19     125:1,5,6         receive 14:23        149:4               120:2,5,9
pursuit 137:22     127:13 128:8        82:11 84:11,24   regular 30:3        remembered
push 127:12,14    quite 24:10          85:15 86:16,21   Reichert 4:17         35:23 53:9,10
 144:24            54:3 74:11          86:24 87:4       reinterview           53:13 129:13
put 17:6 33:20    quotation 65:6       99:2,19 112:11     17:11             remembering
 37:12 38:10      quote 115:10       received 66:12     reinterviewed         55:15
 39:2,7 46:5      quotes 115:2,5       66:18,23           113:10,14,17,19   remembers
 59:1 65:4                             94:22 95:18      related 16:18         54:1 55:24
 90:17 113:17             R            95:22 122:21       17:5 40:17          56:4
 125:6 128:14     R 1:18 3:9 4:1       122:23             57:12 75:17       remembrances
 128:22 132:13      5:9,19           receiving 76:22      100:3,11 113:2      26:17
 134:11 139:2,5   raspy 16:13        recite 39:6          114:12 144:5      remiss 37:8
                  RDR 1:21 3:16      recognize 62:17      147:21 149:11     remove 35:21
       Q            4:22             recommended        relationship        render 38:1 81:2
QPD1064 111:4     RDR/CRR 5:4          30:9,11            13:23 14:3,5      renowned
question 6:10     reached 73:24      record 62:13         24:17 52:23         132:22
 6:15 22:15       reaching 38:5        76:16 79:3,5       99:4 122:17       report 16:22
 36:8 42:10       read 22:20         recordings           128:18              22:16,21
 43:3 46:9          23:23 112:1        116:16           relative 10:10        29:20,20
 49:11 67:15        114:4            records 57:21        54:14 149:14        31:16 32:3,7,11
 72:23 77:11      reading 21:13      recovered          relevant 17:4         32:14,19 33:1
 79:20 80:16        82:23              57:23 58:5,7       62:1 97:2           42:15 46:12
 80:24 82:10      ready 74:12        recovery 57:20     relied 21:12          46:20,21,23
 84:23 88:20        141:20 142:8     REDIRECT             145:17              47:3 48:20,24
 93:14,21 96:9      142:14,22          139:15           reluctance            49:1,4,7,10,14
 103:14 108:3     real 104:24        reduced 149:10       47:10 48:12,14      49:14,18,19,23
 112:4 114:2      really 14:4 16:6   refer 62:15        reluctant 37:12       50:4,7,20,21
 129:22 138:7       27:9 55:5          72:16 84:18        37:21 38:16         60:7,7,12,17,18
 140:17 142:12    Realtime 149:5       115:8              47:4 48:14          60:22 61:2,7
questioning       reason 6:18        references 72:1      54:19               61:8,20 63:21
 73:12              24:24 27:17        80:11            rely 9:8 21:8         64:6,17,20
questions 2:1       39:9 43:24       referred 51:11     relying 33:2          65:7,8,22
 6:7 63:2,5         44:22 88:2         83:18 122:18     remain 48:7           66:12,15,18,22
 83:6 98:18,20      98:13 109:23       122:18           remedy 15:9           78:3,13,18,20
 103:15 108:17      124:1 139:19     referring 140:16   remember 26:8         78:24 87:9,11
 111:24 112:5     reasonable         refers 72:20         28:11 29:21         87:17,19 88:1,3
 114:4 119:15       60:23 71:21      reflect 70:9         30:4 42:14          88:7,9 90:3,18
 148:1              87:14 106:2,9      87:22              44:21 45:16         106:17 107:16
quick 105:8,11      106:21 107:4     reflected 136:10     50:8 54:4           107:18,24
Quincy 4:6,13       107:16 108:8       143:7              73:8,11 78:19       108:4,7 113:18
 18:4 20:5          121:15 124:6     reflection 106:4     81:9,10,12          122:23 133:7
 35:2 40:16         136:14           refresh 31:1         82:14 84:4          133:8 140:7,10
 44:8,19 45:19    reasons 121:14       114:7,23           87:7,8,18 88:3      140:11,19,24


                             ALARIS LITIGATION SERVICES
www.alaris.us                   Phone: 1.800.280.3376                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6            Page 55 of 61
                             EDWIN R. PARKINSON 11/19/2018

  141:12 147:1        96:3,6,14           67:24 68:6,11     roots 103:5         scene 28:15
reporter 4:21         98:10 114:17        70:1 73:22,23     rub 48:17             29:4 35:8,12
  5:5,18 95:4       responses             74:24 75:12,14    rule 140:4            78:9,15 94:18
  97:22 149:2,4       98:19               76:17 81:22       rule-out 67:12        97:2 122:12,13
  149:4,5,21        responsible           85:22 86:1          67:20 72:21         122:13 146:1
reports 16:20         48:5                88:7,16 91:13     ruled 67:20         scheduled 74:8
  17:12 18:21       rest 8:16             93:5 94:19          71:16             SCHMIEDESK ...
  19:19 20:20       rests 139:2           95:14,16,20       rules 6:4 96:16       4:12
  21:2,4,9,13       result 70:16          96:13 97:3,9        140:6             school 7:16
  26:19,20 27:6       134:3               99:17 101:8       run 57:16             28:4 45:6,16
  29:22 30:6        resulted 74:22        104:6 106:16      running 57:7          46:1,3,4 53:13
  31:19 40:22       results 102:20        109:5 110:17                            53:17,17 54:6
  40:24 41:14         114:21 145:23       111:2 115:16             S              54:8 56:4
  77:1 81:11        retained 2:18         126:3 128:17      S 4:1                 84:3 101:19
  93:10 131:23        21:17 148:14        130:12 132:11     S-H-A-K-U 51:14       123:19 130:18
  132:3 143:16      retry 126:7           132:20 134:3      S-U-M-M-E-R-S       scientific 49:2
represent 5:23        127:3,13,18         134:8,18 135:4      18:16             Scott 20:17
  13:9                136:6               135:9,17 136:4    SAAP342 114:2         22:8 24:3
representatio ...   return 123:19         137:4 138:20      SAAP344 95:10         30:14 38:15,21
  76:15,19          returned 15:4         139:4,9 140:2     SAEP349 98:5          42:6
represented           19:9 20:10          140:8,13 141:8    samples 102:16      seal 33:20
  110:6,11            22:23 36:10         141:16 142:20       102:17            search 58:14
reproduced            44:4                142:21 143:5      Sangamon            second 24:24
  91:14,17,19       review 29:21          143:10,20           12:14,16 22:9       25:4,6,12,13
reputation            30:1 60:6 61:5      144:16,17,18,21     22:20 36:22         38:17 47:18
  39:24               63:4,10,17          145:11,19,21        37:6,13,18          50:16 51:22
request 14:18         81:8 86:3,12        146:15,16,22        131:19 132:7        53:18 54:2,9
  74:21 75:9          98:7 105:17       rigidity 123:9,23   sat 130:24            54:13,21 57:2
  80:11               112:17 146:19     rigor 28:19,20      satisfaction          64:8,10 72:4
requested           reviewed 22:17        31:20 83:24         128:12              74:19 79:3
  65:16 70:13         49:22 68:13         90:2 123:23       satisfied 22:18       80:15 82:13,18
  91:15               68:18 71:20         145:1,20            41:12,13 131:13     82:24 91:16
rescue 27:14          93:11 122:11,15   robbery 15:13         147:23              91:23 93:23
research 23:16      reviewing 19:18     ROBERTSON           saw 35:6 42:14        101:3 118:17,18
  23:16               21:1 95:11          4:12                43:4 57:8           118:22 120:22
reservations        right 6:10,14       Robinson 24:19        75:7 82:24          126:15,22
  47:22 48:3          10:18,22,23         24:22 25:7,11       83:1,4 97:1         127:3,19
reserving 148:6       13:11 18:17         25:19 43:21         99:11 107:10,12     128:15 136:11
Resources 7:9         19:10,11,12         75:19,24 76:9       107:17 123:24       138:13 146:23
respond 114:14        21:2 23:10          76:10 127:8         129:11 137:21     second-to-last
  130:22              24:7 31:5 32:1    role 19:13 21:16    say-so 121:2          64:23
responded             33:13 36:19,21      23:18 27:19       saying 11:5 49:3    secret 15:6,7
  95:19,23            38:6,23 39:1,3      58:10               54:5 142:5        secretary 62:21
responder 94:6        39:4,14 40:14     room 18:11 94:14      145:18            section 59:16
responders            55:15 60:13         136:2             says 5:11 65:1      secure 39:2
  94:2,5              63:12 64:3        rooms 89:16           80:15             see 31:24
response 96:2         65:19 67:1,16     root 102:19         scared 130:23         32:20 60:1


                               ALARIS LITIGATION SERVICES
www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 56 of 61
                            EDWIN R. PARKINSON 11/19/2018

  63:1 64:9,23        56:18 76:23        19:3 62:19         51:4                stairs 130:24
  66:16 67:16,16      108:21             109:17 138:1     source 47:22          stairway 53:12
  70:22 71:17       serious 132:2      significant          48:2 85:1 97:6      stamp 62:16
  72:3 75:2         seriously 39:20      104:17 143:3     South 3:14 4:8          66:10 84:10
  79:24 80:13         43:7,12          signs 15:18          4:18                  95:10 111:4
  80:18 81:4        services 3:14      similar 85:12      sp 51:2 57:5          stamped 69:16
  86:2 92:9,22        4:22 131:22      similarly 23:3     speak 96:12,17          82:9 84:19
  93:18 102:12      sets 62:14 86:11   simply 26:4        speaking 23:18          85:5 86:15,20
  107:5,9 112:6       92:6 111:21,22     61:6,17 110:7      84:1                  87:3 92:6,7,21
  112:10 114:23     setting 44:14      Simpson 133:3      special 5:20            98:5 110:19
  115:3,23 116:2    seven 7:5 11:13    sir 5:18             8:24 9:4,5,13         111:11,12,21,22
  116:11 122:15       13:20            sit 54:4 108:22      10:13,14,17,20        114:2
  124:24 125:4      Shaku 51:14          119:3 143:23       11:1,7 12:1 14:10   stamps 62:15
seeing 53:10          89:3 108:12      sitting 14:17        14:15,22 16:6         71:7,8 79:15
  54:4 86:2         shared 127:7         53:12 54:7         16:17 125:21          111:22 115:20
  99:14             sharp 23:14          56:1,4 59:23     specific 37:12        stand 52:1
seek 9:5 63:21      she'd 29:1           131:5              38:2 87:7             128:14,23
  142:13,15         shelf 59:24        situation 118:6      88:10 89:23         start 46:22 79:9
  144:3             shock 27:11        six 3:11 11:12       103:23                79:11 81:24
seen 75:4 78:13     shoes 134:21         13:20 23:17      specifically            84:23 135:21
  110:19,23 111:4   short 63:7,13        60:3 135:21,21     44:22 103:11        started 8:16
  111:4,7,12,17       79:4 105:13        136:1              120:11 143:16         55:3 59:20
  124:14 137:16     shorthand 5:4,5    slides 102:9,11    specifics             starting 5:12
  142:17              149:4,21         slightly 79:10       103:23                55:4
seize 58:11         shortly 24:23      slow 6:6           spin 125:6            starts 114:7,22
selection 57:3        25:12 67:18      smaller 10:16      Spitz 126:10          state 3:14 7:23
sell 118:2,3          68:21              123:4              136:17 146:4,4        31:20 34:9
send 68:19 71:11    show 30:22         snail 30:4           146:7,12              71:16 117:5,11
  80:2 98:9           81:22 92:4,19    solid 37:21        split 101:16            129:2 149:6,21
  102:9 116:15        97:19 105:9        126:13             136:7               state's 5:21
  137:5               110:17 111:2,9   somebody 10:9      spoke 20:9              6:22 7:14 8:23
sending 98:10         111:15,19          60:2 83:16         23:20,21              8:24 9:15,18
  114:17              113:24 115:18      113:1 116:3        52:18 101:5           9:19 10:2,5,16
sent 29:22,24         128:16,18          145:18           spoken 25:17            13:21 14:15,19
  30:1,3,6 51:10    showed 106:4       son 146:14           50:22 51:6            15:10 16:2,22
  80:5,17 81:1,7      124:15           son-in-law           52:16                 33:14 37:19
  81:10 102:14      showing 62:12        26:24            spring 18:1 19:16       39:22 109:9
  112:16 137:12       71:6 79:13       sons 5:24            30:18,20 31:4         110:2 137:24
  146:10,11           82:7 84:8          44:20 146:15       40:11,15 41:2         138:8
sentence 64:24      shown 66:9         sorry 16:10 32:6   Springfield 3:15      stated 129:16
  64:24 80:15         69:14 95:8         85:8 136:23        4:18 5:22           statement 49:17
  81:4                98:3 123:6       sort 9:3 17:13       36:13 52:3            50:3 96:16
separately          sign 14:23 57:16     18:22 20:21        69:2                  106:8 142:24
  122:23 143:14     signals 31:17      Soshi 57:5,11      Sronce 4:17           statements
sergeant 18:13      signature 5:6      sound 28:5         St 4:23 20:17           20:21 117:5
  19:8 21:23          148:9            sounded 117:13       122:20                125:5 128:20
  40:10 56:12,14    signed 15:14       sounds 49:8        staff 16:7              140:9,18,19


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                          Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 57 of 61
                            EDWIN R. PARKINSON 11/19/2018

  141:11            student 101:2      supplement         81:6 89:8,11      telephone
states 1:1 3:1,17   subject 108:1        40:23            96:10,21            33:10,11 34:4
  7:22 8:2          subpoena           support 88:1       100:24 102:4        57:20
  132:23 134:8        100:3 137:12       118:1            104:9,11,20       tell 6:23 7:10
  134:16 135:1      subpoenas          supported          109:15 117:1        27:15 29:3,6
status 27:21          137:5              74:16            130:2 138:6         42:20 44:19
statute 14:16       subsequently       Supreme 8:2        141:18 147:10       49:3,10,12
  109:11,12           68:13 76:13        25:2 140:3     talked 20:2,13        50:4 55:1,10,11
statutory 109:6       91:13            sure 16:11 18:2    20:14,15,16,17      59:19 61:12
stayed 101:19       substance 73:2       26:6 30:5,18     20:19,22 24:3       82:18 83:16,21
steal 100:8,9         111:24 112:22      40:6,22 42:4     24:4 31:3           84:6 88:22
stealing 100:3      substantive          49:16 50:17,21   32:21,23 33:6       90:6 91:5
Steinkamp 101:1       25:18,23           54:3,11 57:2     35:15 42:13,18      92:14 100:16
  101:6,9,17          108:20             58:16 63:8       51:1,9,12,13,16     100:20 106:14
stemmed 47:10       suburbs 52:10        135:20           51:24 52:13         106:18,22
step 54:4,7 56:1    sufficient 49:6    surprised 105:4    53:2 54:2           113:9,14,19
  130:24              81:1,11 87:13      105:5            56:19 57:1,13       117:13,16,18,22
steps 113:5         suffocation        sworn 3:10 5:10    59:4 83:22          142:7,11
  131:6               29:23 65:2,14      149:8            84:5,5 89:3,3     telling 49:9 71:1
stiff 28:20           67:12,20 71:17   system 134:7       89:4 91:8 93:3      118:9 120:6
  35:23,24            71:22 72:21                         94:2 100:21         129:12
STIPULATED            123:1 132:24              T         103:2 104:12      ten 11:5 135:7
  5:1               suggest 43:16      T-E-A-S 51:14      118:16 127:6      tend 6:5
stipulation           55:21 60:21      take 6:13,16       128:3,4 129:17    term 30:19
  73:24 74:4,6        61:17 89:23        9:22 10:7        129:20,23         terms 147:13
stop 30:22          suggested            14:14 39:19      130:1 131:13      tested 103:4
  126:22              21:22,24           41:1 43:7,11     141:24 143:19     testified 38:22
stopped 131:22        31:23 48:12        44:12 47:6       144:2,5             47:9 50:20
story 129:14        suggestion           63:7,9 91:20   talker 6:6            52:9 128:20
  130:14 131:4        29:11 31:6         105:8,10       talking 26:3          129:15 130:16
straightforward     summaries            106:11 121:1,7   27:17 33:10         146:24
  96:9                93:8               130:17 141:15    45:14 81:10       testify 55:6
strategies 139:1    summarized           147:16           100:6 103:12        73:22 74:5
Stratton 4:17         93:11 112:20     taken 1:19 5:3     104:8,17 109:8      94:14 129:11
Street 4:8,13,18    summary 65:8         35:16 63:13      130:4 142:4         145:10 146:23
  4:23                68:16 71:16        73:17 105:13   tall 104:24         testimony 6:19
strike 36:7 75:8      112:11             149:9,13       Tara 4:2              39:9 60:11
  88:20 93:13       summer 35:5        talk 17:12 19:24 tara@loevy.c ...      129:9 145:19
  132:12 142:12     Summers 18:13        20:5 22:22       4:5                 145:21 146:21
strikes 19:17         18:15 19:8         30:17 31:23    teacher 55:5          149:7,8
strong 127:23         21:23 34:21        32:9 34:5      team 24:13 42:8     testing 102:11
Strothoff 40:20       40:10 56:12,14     35:10 42:5,17    42:12 135:11        102:20 103:6
  99:6,23             76:23 108:10       44:8 50:10     teamed 52:4           114:6
stuck 32:4,11,14      108:22             51:22 53:5     Teas 51:14 89:4     Thank 130:8,9
  49:1,7,14 50:8    superior 56:18       57:10 58:21      108:12              139:14 148:12
  50:9 55:23        supervised 9:1       59:2 60:10,17 technically          Thanks 62:10
  56:6 87:11        supervisor 18:5      61:4 67:3 76:3   79:21               66:7 83:6


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 58 of 61
                            EDWIN R. PARKINSON 11/19/2018

  139:13 148:10      90:10,23            43:18 44:1          131:10 136:11      transferred
theory 48:4,18       92:18 93:24         46:17 47:5,7        138:9 147:2           26:2
thereabouts          94:7,9 95:10        47:16 49:23      timeline 131:9        trauma 37:9
  59:14 101:21       96:7 99:5,10        55:21 67:11      times 10:15 11:4      traveled 89:13
thereto 149:15       99:12 100:21        68:5 70:17          23:21 42:14,18     trial 8:9,17,17
they'd 127:16        101:4 102:8,8       74:3 91:5,18        52:16 58:24           10:11,12 23:17
thickness 17:19      102:15,16           96:21,24 97:5       61:7 76:24            23:19 24:11,14
thing 9:24 17:13     103:4,23            98:15 99:16         93:4 137:20           24:16,24 25:4
  18:22 20:22        104:22 105:2        101:23 104:16       146:18                25:5,13,13
  65:7               105:7,10 106:5      106:24 110:8     timing 48:3              32:6 37:7
things 6:4 58:8      106:6 107:13        113:3,4 126:12   tired 47:14              41:17 48:11
  58:9 65:9          107:13,23           127:16 128:16    title 9:3                49:19 50:16,16
  98:22 124:1,15     108:11,13,15,16     142:8            today 6:19 16:15         50:20 51:5,7
  133:5 144:4        108:24,24         thoughts 98:10        33:15 105:18          51:12,15,20,23
  145:13 146:11      109:4,8,10        three 22:5            106:4 110:24          52:20 53:21
think 11:16 18:5     113:4,14,23         25:22 26:2,5        111:13,17 118:15      54:14,18,20,21
  18:9,15 19:3,4     115:12 116:18       26:7,7 52:17        119:3 124:13          54:22 56:16
  19:20 20:5,19      116:20 118:11       53:17 114:23        137:15 143:23         57:2 59:3
  20:23 21:22        118:12,13           122:11 130:1     told 18:6,9              61:21,23 62:1
  23:1,8,21 24:9     119:19,23           135:21              26:23 27:5,24         68:3 73:21
  24:11,12,12,15     128:11 129:20     throat 16:13          28:4 32:10            74:7,13,14,18
  24:24 25:22        134:5 144:4       Thursday              37:20 48:21           74:20 82:13
  26:6,18 28:3       146:6,16            129:21              48:22 54:8            82:19 83:1,9
  30:16 31:5       thinking 17:24      time 5:12 6:14        59:13 60:3            83:22 84:13
  33:7,23 34:13      55:22 60:20         10:12,13 11:6       65:10,10 67:21        85:2,16 86:3
  36:17 39:4,4,5     94:13 97:3          13:23 14:7          68:17 70:8            86:17,23 87:1
  40:11,19,21      thinks 9:20           20:10,17,20         78:21 79:1            87:6 89:12,18
  42:6,6,9,16      Thompson 2:2          21:2 22:6           83:23 84:4,6          91:11,16 92:11
  43:3 44:11         2:18 4:2 5:14       25:12 26:14,21      90:4,15 93:8          92:23 94:5,15
  45:5 47:4,13       11:23 33:23         29:2,6 30:11        93:17 96:11,14        100:22 101:3
  50:1,7,21,24       34:3,13,18          32:21 39:7          96:20,24 97:7         103:15 104:18
  51:9,10,24         62:3,7,11 63:8      43:1 44:15          97:16 99:13,15        107:7 110:20
  52:4 53:10,13      63:14 66:3,8        46:7 47:20          106:19 113:16         111:5 118:17,19
  54:2,10,11,19      69:10,13 71:5       48:1,7,8,10         114:19 129:14         120:20,22,22
  56:5,9,15,17       77:10,12 79:2       50:22 52:18         130:13,16 131:5       125:24 126:1,6
  56:18 57:4,7       79:8 82:3,6         53:2,18,20          131:9 135:20          126:15,22
  57:14 58:3         84:20,21 85:7       54:2 59:1,24        135:22 142:22         127:19 128:15
  59:13 62:8         85:10,11 88:19      65:11 68:3       top 96:2                 128:18,20
  63:16,24           89:6 95:2,7         71:19 74:14      topics 35:10             129:7 132:15
  65:23 67:14        97:21 98:2          75:2 76:20       tos 116:1                134:8 135:5,7
  68:15,20 70:6      105:7,16 108:2      89:17 94:8,13    total 92:1               135:15 136:19
  70:20,24 71:2      119:14 124:15       97:9 100:12      traces 102:12            136:22 137:3
  72:2,8 75:5,13     124:22 127:4        106:16 110:14    track 8:11               138:9,14,24
  77:17,18,22        139:16 147:24       115:12 118:15    transcribed 5:5          139:1,22
  78:17,18 83:2      148:6,10,14         126:14 127:1,3   transcript            trials 8:4,14,15
  84:14 86:24      thought 27:10         127:18,20           30:23 33:20           8:18,19,21,21
  87:12 89:14        29:1 31:24          128:3 129:3         34:15                 52:2,11 86:8


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                          Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6           Page 59 of 61
                             EDWIN R. PARKINSON 11/19/2018

   93:23 118:22     twice 35:4 92:2    undertake           vary 17:19      wanting 47:11
   119:12 120:14    two 18:3 20:4        75:15             veracity 21:8    52:24
   133:3 144:23       31:9 35:11       undertaken          verdict 121:15  warrant 58:14
   146:23             36:3,12 47:2       42:20               139:7         wasn't 18:11
tried 8:4 48:8        52:17 53:16,17   undertook           version 72:24    32:7 36:14
   83:19 88:23        62:14 68:16        75:24 102:5         73:1,10        46:2 49:17
   93:16              69:22 70:3,6     undetermined        versus 39:13     50:3,4 54:3
trip 20:4             99:8 111:21,22     31:11,15,21         40:5 43:11,19  55:15 83:1
troubled 125:9        122:19 129:20      36:10,20 37:2       125:7          90:8 104:13
   125:11,14          129:23 137:20      90:14 106:10      victim's 27:20   138:8 142:16
true 6:19 10:7        147:8              132:8             violation 56:8  water 16:9
   21:11 43:21,22   two-page 62:14     undisclosed           86:5          wav 116:11
   48:7 131:19        82:8 84:10         82:19             visit 53:22     way 27:14 32:8
   132:5 133:5,6      86:15 114:1      unfamiliar 84:14      64:16,22       50:15 57:24
   133:22 134:2     type 145:16        United 1:1 3:1,17   visited 99:7     82:11 90:22
   134:9,13,14,17   typed 73:4           8:2 132:22        vocal 103:24     91:3 104:17
   134:22,23        typed-up 73:10       134:8,15 135:1    voice 16:15      115:13 129:10
   135:3 138:5,13   typewriting 5:6    University          vote 135:19      137:2 143:22
   138:22 142:3       149:10             83:15             vs 1:8 3:4      ways 144:15
   142:6            typewritten        unofficial 9:3                      we'll 33:24,24
truthful 39:10        70:4 72:15,24    unsolved 60:5              W         34:14 148:9
truthfulness                           unstable 90:21      W-A-V 116:11    we're 46:19
   21:13                    U            90:24             waited 130:24    61:15 81:24
try 6:6 81:23       ultimate 125:9     unusual 45:22       waive 148:9      109:20,21
   88:15 89:8       ultimately 73:21   updates 93:8        waived 5:7       118:7
   102:5,23           134:24 135:14      105:21            walked 45:3     we've 45:14
   142:14             138:16,24        upset 73:16,18       101:20          124:19
trying 44:20          143:1 145:9        73:19 117:24      walking 40:20   weakened
   47:14,14,15      unable 6:19          118:4             want 16:6,11     129:2
   48:20 57:14        89:22 114:20     upside 96:1          28:7 46:1      wear 56:3
   57:16 67:10      uncomfortable      use 47:14 61:10      47:17 55:1     week 54:15
   75:5 102:16        10:5,11            61:21,23           60:14 62:9      66:20
   132:15 144:24    understand 6:8       62:20 79:9         63:9 86:1      weigh 136:5
turn 120:4            60:10 132:4        120:14 136:24      93:18 109:1    well-noted
turned 27:12          142:5              139:22 141:13      111:24 114:3    122:19
   35:21 91:18      understanda ...    usually 39:21,21     120:14 145:15 went 8:17 26:14
   120:7 126:17       118:4            utilize 70:23        145:16          26:21 27:13
Turner 20:16        understanding      utilized 41:7       wanted 18:7      30:16 31:19
   22:5 30:8,9        31:3 41:23                            26:11,16 27:22  32:5 42:5
   30:12 80:17,21     42:2 47:10              V             35:14 42:17     45:24 54:5,8
   122:20 133:8       78:2 80:20       vague 47:15          46:16,20        56:2 64:15,21
   133:14 143:9       88:4,14 93:2      54:10               54:20 60:19     67:9 72:9
   143:19,24          94:21 109:23     vaguely 117:12       60:22 61:11,12  78:15 84:3
   146:11             115:15 118:24    Valentine's          61:13 86:12     124:5 127:22
Turner's 143:15       145:5             53:14               96:12 98:22     130:20,23
turnover 120:10     understood         various 21:5         137:9 139:19    136:9 141:19
twelve 3:12           6:10              144:15 146:18       140:5,6        weren't 41:14


                              ALARIS LITIGATION SERVICES
www.alaris.us                    Phone: 1.800.280.3376                       Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6         Page 60 of 61
                          EDWIN R. PARKINSON 11/19/2018

 125:13 142:19     90:23 91:2         24:17 25:1,19   100 8:22 9:16        26:21 28:16
 147:19            114:24 115:2       41:7 43:6,17    101 9:16            2013 59:14
Werner 126:10      116:22             101:7 120:17    102 9:17             142:23
 136:17           words 28:24         127:8 128:4     105 2:16            2014 30:24 31:4
When's 52:18       29:21 42:23                        10th 71:12           33:15 40:11,15
wife 10:22 27:2    47:15 49:18                X       11 92:5,10           41:2 64:13
 99:14 104:15      69:4                               119 2:3              83:5 142:2,17
                                              Y
 117:19 118:5     work 5:20 7:3                       11th 4:23            142:18,20
 123:21            9:15,18 17:14     yeah 16:2 27:22 12 42:18 85:4,10     2015 18:1,3
wife's 99:17       18:24 34:9,11       36:17 42:4       85:15 130:2        19:21 30:20
William 4:16       110:14 120:19       43:2 58:20     12:42 148:15         62:23 63:20
 50:12 94:3        126:1               80:5 88:8      1201 1:9 3:5         66:16 69:24
willing 32:2      worked 12:1,3,5      91:17 102:17   13 86:19,19,22       70:13 71:12
 48:23 49:13       12:6,8,11,15,24     103:15 109:18 130 2:4 8:22          79:23 81:14,16
 90:8              13:5,13 28:22       113:13 114:9   139 2:2              81:19 95:16,19
windy 32:6         36:6 53:18          118:21 130:1   14 2:13 7:2 18:1     95:23 106:16
wish 30:20         99:6 104:24         137:11 140:21    19:21 30:20       2018 1:20 3:10
wishes 87:24       110:5 116:5,8       141:22           31:2,2 40:13      21 111:20
withdraw 68:4      131:15            year 19:20         79:6,11,14        217 4:14,19 34:2
 74:3,9,9         working 12:20        30:21 31:1     140 4:8             217)414-3938
withdrew 74:12     13:22 23:4          42:19 64:3,4   14th 17:23           34:12
withheld 43:17     89:15 120:21      years 7:2,2,5    15 2:14 7:1,6       22 114:1
 44:1 124:11      world 91:4           11:13 22:2       19:21 95:3,5,9    223-3030 4:14
withhold 43:23    worthy 127:10        60:3,4,4         95:14             22nd 66:15
witness 5:6       wouldn't 26:19       130:15,19      16 2:15 97:22       23 2:16 105:14
 22:5 39:1         38:1 124:16         145:6            97:24 98:4,7       115:19
 46:19 50:10       130:22            yelled 112:24    160 8:13,14,14      24 7:2
 56:17 57:2       write 61:6 71:15     130:21         16th 62:22          243-5900 4:5
 59:8 61:2,15      88:16             York 20:15 22:1    63:19 81:16       27th 30:24
 62:12 66:9       writer 23:14       young 12:18      17 1:9 2:16 3:5     29th 70:13
 68:6 69:14       writing 61:12,14     23:14 26:13      105:14 110:18
 71:6 78:8         65:4 107:13         36:24          18 111:3,5                  3
 79:13 82:7        139:20            younger 126:4    19 1:20 3:10        3 2:11 69:10,11
 90:5,21 94:14    written 32:9       youngest 27:1      111:10,13           69:15
 95:8,10 98:3      60:7,12 61:20                      1971 7:16,19 40:1   30 147:7
                                              Z
 104:1,4,12,22     63:21 64:20                        1981 7:13,14        300 8:6,6
 105:9 138:4       65:22 78:3,13              0       1987 7:6,12         30th 69:24
 138:22 140:1      93:10 96:6                         1994 7:1            311 4:3
 145:10 149:7,9    106:17 140:10              1       1st 81:14,19        312 4:5,9
witnesses 20:1     140:24            1 2:9 3:14 7:6                       314 4:24
 20:2,5,19 21:6   wrong 67:12          62:4,5,13               2          343 114:2
 23:19 25:17      wrote 29:19          63:17 66:21    2 2:10 66:4,5,10    3770 111:23
 57:12 134:12      62:19,20 65:11      79:23          20 111:16,17        3949 115:21
 134:12 135:8      66:20 97:10       1:42 79:23         123:17,21         3rd 4:4
 135:12 139:1,5    106:24 115:7      10 42:18 84:9,12 200   8:6,6
                                                      2000    18:2                4
word 28:19         115:13 126:11     10:00 29:10
 50:9 61:10       Wykoff 23:10,12                     2006 17:24          4 2:12 71:3,7,11
                                     10:55 95:24

                            ALARIS LITIGATION SERVICES
www.alaris.us                  Phone: 1.800.280.3376                      Fax: 314.644.1334
  1:17-cv-01201-SEM-EIL # 90-6    Page 61 of 61
                         EDWIN R. PARKINSON 11/19/2018

  130:15,19     6436 79:16
4-year-old      644-2191 4:24
  129:14        66 2:10
40 147:7,7      69 2:11
                6th 64:13 81:16
        5
5 2:2,13 79:6           7
  84:18,22,24   7 86:14,14,16
  85:13           130:2
50 147:7        71 2:12 7:14
500 8:10        711 4:23
5082 62:16      725 4:18
5083 62:16      782-2168 33:16
5084 71:9       782-7606 4:9
525 4:13        79 2:13
528-2183 4:19   7th 95:16 96:6
       6                8
6 87:2,2,5      8 92:20,22
60603 4:8         130:2
60607 4:4       8:15 123:20
62 2:9            131:3
6203 84:11      8:35 123:20
6204 84:11        131:3
62301 4:13      836-046 34:2
62702 3:15      836-0462 34:2
62703 4:18      87 7:13
6275 84:19      8th 95:19,23
6276 84:19
6277 82:2,9             9
6278 82:9       9 82:1,8
6286 92:7       9:06 5:12
6289 92:7       9181 69:19
6290 87:4       9184 69:16,18
6293 87:4       9186 70:7
6297 92:21      9187 70:7
6300 92:21      9189 70:11,12
63101 4:23      9191 69:16,19
6318 86:21        72:18
6320 86:21      9212 66:11
6323 86:16      9215 66:11
6324 86:16      94 7:6
6424 85:6       95 2:14
6426 85:6       98 2:15
6432 79:16
  80:8
6433 80:9


                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376       Fax: 314.644.1334
